Exhibit 10.40


Mortgage Loan No.: 16714




LOAN AGREEMENT
between
KR WMC LLC,
as Borrower
and
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
as Lender
Dated as of November 29, 2016
Relating to Property Located at:


12100, 12200 & 12312 West Olympic Boulevard, Los Angeles, California






--------------------------------------------------------------------------------






TABLE OF CONTENTS




 
 
Page
ARTICLE 1.
CERTAIN DEFINITIONS
1


Section 1.1
Certain Definitions
1


Section 1.2
Interpretation
12


 
 
 
ARTICLE 2.
LOAN TERMS
13


Section 2.1
The Loan and The Note
13


Section 2.2
Interest Rate; Late Charge; Default Rate
13


Section 2.3
Terms of Payment
14


Section 2.4
Term of Loan
15


Section 2.5
Prepayment
15


Section 2.6
Security
18


Section 2.7
Payments
18


 
 
 
ARTICLE 3.
INSURANCE AND CONDEMNATION
19


Section 3.1
Insurance Requirements
19


Section 3.2
Damage, Destruction and Restoration
22


Section 3.3
Condemnation
27


 
 
 
ARTICLE 4.
ENVIRONMENTAL MATTERS
28


Section 4.1
Terms Incorporated by Reference
28


 
 
 
ARTICLE 5.
CERTAIN PROPERTY MATTERS
28


Section 5.1
Lease Covenants and Limitations
28


Section 5.2
Management
33


Section 5.3
Impositions and Utility Charges
34


 
 
 
ARTICLE 6.
REPRESENTATIONS, WARRANTIES AND COVENANTS
36


Section 6.1
Organization and Authority
36


Section 6.2
Maintenance of Existence
37


Section 6.3
Title
37


Section 6.4
Mortgage Taxes
37


Section 6.5
Payment of Liens
38


Section 6.6
Costs of Defending and Upholding the Lien
39


Section 6.7
Costs of Enforcement
39


Section 6.8
Indemnification
39


Section 6.9
Estoppel Certificates
39


Section 6.10
ERISA
40


Section 6.11
Terrorism and Anti-Money Laundering
41


Section 6.12
Limited Purpose Entity Requirements
41


Section 6.13
Operating Agreements and Permitted Encumbrances
42


Section 6.14
Compliance with Laws
43


Section 6.15
Business Purpose of Loan
43


Section 6.16
Maintenance of Mortgaged Property
43


 
 
 
 
 
 



i

--------------------------------------------------------------------------------





Section 6.17
Solvency
44


Section 6.18
Representations Regarding Mortgaged Property
44


 
 
 
ARTICLE 7.
FINANCIAL REPORTING
46


Section 7.1
Financial Statements; Records
46


 
 
 
ARTICLE 8.
CONVEYANCES, ENCUMBRANCES AND BORROWINGS
49


Section 8.1
Prohibition Against Conveyances, Encumbrances and Borrowing
49


Section 8.2
One-Time Permitted Transfer
50


Section 8.3
Release and Substitution of Mortgaged Property
54


 
 
 
ARTICLE 9.
EVENTS OF DEFAULT
54


Section 9.1
Events of Default
54


Section 9.2
Notice of Event of Default
57


 
 
 
ARTICLE 10.
REMEDIES
57


Section 10.1
Remedies
57


Section 10.2
Lender’s Right to Perform the Obligations
57


Section 10.3
Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets
58


 
 
 
ARTICLE 11.
LIMITATIONS ON LIABILITY
58


Section 11.1
Limitation on Liability
58


 
 
 
ARTICLE 12.
MISCELLANEOUS
61


Section 12.1
Notices
61


Section 12.2
Interest on Advances and Expenses
63


Section 12.3
Successors and Assigns
63


Section 12.4
Joint and Several Liability
63


Section 12.5
Captions
63


Section 12.6
Further Assurances
63


Section 12.7
Severability
64


Section 12.8
Borrower’s Obligations Absolute
64


Section 12.9
Amendments; Consents
64


Section 12.10
Other Loan Documents and Exhibits
64


Section 12.11
Merger
65


Section 12.12
Time of the Essence
65


Section 12.13
Transfer of Loan
65


Section 12.14
Cooperation
66


Section 12.15
Register
66


Section 12.16
Limitation on Interest
67


Section 12.17
Survival
67


Section 12.18
WAIVER OF JURY TRIAL
68


Section 12.19
Governing Law
68


Section 12.20
Consent to Jurisdiction and Venue
68


Section 12.21
Service of Process
68


Section 12.22
Entire Agreement
69


 
 
 
 
 
 
 
 
 



ii

--------------------------------------------------------------------------------





Section 12.23
Counterparts
69


Section 12.24
Pledge and Grant of Security Interest
69


Section 12.25
Costs
69


Section 12.26
Confidentiality
70


Section 12.27
Status of Lenders
70


 
 
 
ARTICLE 13.
THE ADMINISTRATIVE AGENT
73


Section 13.1
Appointment, Powers and Immunities
73


Section 13.2
Reliance by Borrower on Administrative Agent
73


Section 13.3
Rights as a Lender
74



LIST OF EXHIBITS
EXHIBIT A
-    LEGAL DESCRIPTION

EXHIBIT B
-    [INTENTIONALLY OMITTED]

EXHIBIT C
-    RENT ROLL

EXHIBIT D
-    [INTENTIONALLY OMITTED]

EXHIBIT E
-    [INTENTIONALLY OMITTED]

EXHIBIT F
-    FORM OF SUBORDINATION, NON-DISTURBANCE AND

ATTORNMENT AGREEMENT
EXHIBIT G-1
-    FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT G-2
-    FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT G-3
-    FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT G-4
-    FORM OF U.S. TAX COMPLIANCE CERTIFICATE





iii

--------------------------------------------------------------------------------






LOAN AGREEMENT
This Loan Agreement (this “Agreement”) is entered into as of November 29, 2016
by and between KR WMC LLC, a Delaware limited liability company (“Borrower”),
and MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, a Massachusetts corporation
(“Lender”).
RECITALS:
A.    Borrower owns certain property and related land and improvements legally
described in Exhibit A and has applied to Lender for a loan in a principal
amount of $170,000,000.00 which shall be secured, in part, by all of such
assets.
B.    Lender desires to make the Loan to Borrower upon the terms and conditions
set forth in this Agreement.
NOW, THEREFORE, in consideration of the terms and covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged and agreed to, the parties hereto agree to be bound as
follows:
ARTICLE 1.
CERTAIN DEFINITIONS
Section 1.1    Certain Definitions. As used in this Agreement, the following
terms shall have the meanings set forth in this Section 1.1:
“Acceleration Event” has the meaning assigned to such term in Subsection 2.5(c).
“Acceptable Lease” means a New Lease that is either a No-Approval Lease or that
is actually or deemed approved by Lender in accordance with this Agreement.
“ACH” has the meaning assigned to such word in Subsection 2.7(a).
“Administrative Agent” means Barings Real Estate Advisers Inc. or any successor
pursuant to Article 13 of this Agreement.
“Advances” means, other than Loan proceeds, all sums, amounts or expenses
advanced or paid and all costs incurred by Administrative Agent or Lender, as
provided in this Agreement or in any other Loan Document, upon failure of
Borrower to pay or perform any obligation or covenant contained herein or in
such other Loan Document.
“Affiliate” means any Person that is, directly or indirectly, Controlled by, in
Control of or under common Control with any other Person.
“Agreement” means this Loan Agreement, as amended or modified from time to time.




--------------------------------------------------------------------------------






“Anti-Money Laundering Laws” means the USA Patriot Act of 2001, as amended, the
Bank Secrecy Act, as amended, Executive Order 13324 – Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism, as amended, and other federal laws and regulations and executive
orders administered by OFAC which prohibit, among other things, the engagement
in transactions with, and the provision of services to, certain foreign
countries, territories, entities and individuals (such individuals include
specially designated nationals, specially designated narcotics traffickers and
other parties subject to OFAC sanction and embargo programs), and such
additional laws and programs administered by OFAC which prohibit dealing with
individuals or entities in certain countries regardless of whether such
individuals or entities appear on any of the OFAC lists.
“Application” means the Application for Real Estate Mortgage Loan dated
September 14, 2016 submitted by or on behalf of Borrower to Lender for the Loan.
“Appurtenances” is defined in the Granting Clauses of the Mortgage.
“Assignment of Leases and Rents” means the Assignment of Leases and Rents of
even date herewith from Borrower in favor of Lender in connection with the Loan,
as the same may be amended, modified, consolidated, extended, substituted or
replaced from time to time.
“Bail-In Action” has the meaning assigned to such term in Section 12.28.
“Bail-In Legislation” has the meaning assigned to such term in Section 12.28.
“Bankruptcy Proceeding” means any proceeding, action, petition or filing under
the Federal Bankruptcy Code or any similar state or federal law now or hereafter
in effect relating to bankruptcy, reorganization or insolvency, or the
arrangement or adjustment of debts.
“Borrower” has the meaning assigned in the introductory paragraph on page one of
this Agreement, any subsequent owner of the Mortgaged Property and its or their
respective permitted successors and assigns.
“Business Day” means any day other than a Saturday, Sunday or other day on which
national banks in either the Commonwealth of Massachusetts or the State are not
open for business.
“Charter” means the Articles of Restatement of Kilroy Realty Corporation, dated
as of May 23, 2012.
“Closed Period Prepayment Premium” has the meaning assigned to such term in
Subsection 2.5(c).
“Closed Prepayment Date” has the meaning assigned to such term in Subsection
2.5(a).
“Closing Date” means the date that the Loan (or the initial portion thereof) is
advanced to Borrower.
“Code” means the Internal Revenue Code of 1986, as amended.


2

--------------------------------------------------------------------------------





“Collateral” is defined in the Granting Clauses of the Mortgage.
“Confidential Information” means information that Borrower, Indemnitor or any
Principal furnishes to Lender, but does not include any such information that is
or becomes generally available to the public other than by way of a breach of
the confidentiality provisions of Section 12.26 or that is or becomes available
to Lender from a source other than Borrower, Indemnitor or any Principal and not
in violation of any confidentiality agreement with respect to such information
that is actually known to Lender.
“Contract Rate” has the meaning assigned to such term in Subsection 2.2(a).
“Control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract, relation to
individuals or otherwise; and the terms “Controlling” or “Controlled” have
meanings correlative to the foregoing.
“Costs” has the meaning assigned to such term in Section 12.25.
“Cure Notice” has the meaning assigned to such term in Subsection 9.1(c).
“Current Debt Yield” means, as of the date such calculation is made, the
quotient, expressed as a percentage, obtained by dividing the Net Operating
Income from the Mortgaged Property by the then outstanding principal balance of
the Loan.
“Debt Yield” means, as of the date such calculation is made, the quotient,
expressed as a percentage, obtained by dividing the Net Operating Income from
the Mortgaged Property by the then outstanding principal balance of the Loan.
“Default Rate” has the meaning assigned to such term in Subsection 2.2(c).
“Deficiency Amount” has the meaning assigned to such term in Subsection
3.2(d)(iv).
“Dollars” and “$” means lawful money of the United States of America.
“Easement Agreements” has the meaning assigned to such term in Section 6.3.
“Easements” has the meaning assigned to such term in Section 6.3.
“EEA Financial Institution” has the meaning assigned to such term in Section
12.28.
“EEA Member Country” has the meaning assigned to such term in Section 12.28.
“EEA Resolution Authority” has the meaning assigned to such term in Section
12.28.
“Environmental Indemnification Agreement” means the Environmental
Indemnification Agreement of even date herewith executed by Borrower and
Indemnitor in favor of Lender and the Lender Parties and Administrative Agent,
as applicable, as amended from time to time.


3

--------------------------------------------------------------------------------





“Equipment” has the meaning assigned to such word in the Granting Clauses of the
Mortgage.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.
“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (a) described in Section 414(b) or (c) of the Code,
of which Borrower is a member, and (b) solely for purposes of potential
liability or any lien arising under Section 302 of ERISA and Section 412 of the
Code, described in Section 414(m) or (o) of the Code, of which Borrower is a
member.
“Escrow Agent” means the financial institution designated by Lender from time to
time, to hold any reserve accounts hereunder (e.g., tax and insurance reserve
account), which account(s) shall be under the complete control of Lender. For
avoidance of doubt, the Escrow Agent and escrow accounts, may be replaced, at
any time and from time to time, by Lender.
“EU Bail-In Legislation Schedule” has the meaning assigned to such term in
Section 12.28.
“Event of Default” means any one or more of the events described in Section 9.1.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender: (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) Taxes imposed as a result of a present or
former connection between such Lender and the jurisdiction imposing such Tax
(other than connections arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced the Loan Document), (b) withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in the Loan pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 6.4, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Lender’s failure to comply with Section 12.26 and (d) any
U.S. federal withholding Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above), and any intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code and any fiscal


4

--------------------------------------------------------------------------------





or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.
“Federal Bankruptcy Code” means Title 11 of the United States Code, as the same
may be amended from time to time or any successor statute thereto.
“Federal Funds Rate” means the rate published in The Wall Street Journal as the
average federal funds rate in the Money Rates section as of the applicable date,
or if The Wall Street Journal is not published on such date because such date is
not a Business Day, on the preceding date on which it was published. If The Wall
Street Journal ceases to publish such average rates or is no longer in
publication, then any other publication acceptable to Lender in its reasonable
discretion quoting daily market average federal funds rates will be used.
“Financial Information” has the meaning assigned to such term in Section 7.1.
“Financial Information Fee” has the meaning assigned to such term in Subsection
7.1(c).
“Fiscal Year” means each calendar year during the term of this Agreement, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender (such consent not to be unreasonably withheld,
delayed or conditioned). During the first year of the term hereof, Borrower’s
Fiscal Year shall be deemed to have commenced on the date of this Agreement and
shall end on the regular Fiscal Year ending date as indicated in the immediately
preceding sentence.
“Foreign Lender” means a Lender that is not a U.S. Person.
“GAAP” means generally accepted accounting principles.
“Impositions” means all property taxes or payments in lieu of property taxes of
every kind and nature, and assessments, levies, and all other charges imposed
upon or assessed against the Mortgaged Property or any portion thereof
(including the Property Income), any of which might, if unpaid, affect the
enforceability of any of the remedies provided in this Agreement or any other
Loan Documents or result in a lien on the Mortgaged Property or any portion
thereof, regardless of to whom assessed.
“Improvements” is defined in the Granting Clauses of the Mortgage.
“Indebtedness” means the aggregate of all principal and interest payments that
accrue or are due and payable in connection with the Loan, together with all
other obligations and liabilities and all amounts, sums and expenses due Lender
hereunder or under any other Loan Document.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrower under
any Loan Document.


5

--------------------------------------------------------------------------------





“Indemnitor” means, collectively, Kilroy LP, and any other guarantor or
indemnitor of all or any of Borrower’s obligations or liabilities under the Loan
Documents, including but not limited to Article 11 of this Agreement.
“Independent Defense Events” has the meaning assigned to such term in Subsection
4.1(g).
“Intangibles” has the meaning assigned to such word in the Granting Clauses of
the Mortgage.
“Investor” has the meaning assigned to such term in Section 12.13.
“Kilroy LP” means Kilroy Realty, L.P., a Delaware limited partnership, and any
successor thereto that is permitted hereunder without the requirement to obtain
Lender’s consent.
“Land” means the parcel or parcels of land described in Exhibit A attached to
this Agreement.
“Late Charge” has the meaning assigned to such term in Subsection 2.2(b).
“L-C Draw Amount” has the meaning assigned to such term in Subsection 5.1(h).
“Lease Approval Package” has the meaning assigned to such term in Subsection
5.1(a)(ii).
“Lease Default Damages” has the meaning assigned to such term in Subsection
5.1(h).
“Lease Termination Approval Package” has the meaning assigned to such term in
Subsection 5.1(a)(iii).
“Lease Termination Reserve Account” has the meaning assigned to such term in
Subsection 5.1(g).
“Leases” has the meaning assigned to such word in the Granting Clauses of the
Mortgage.
“Lender” means, collectively, Massachusetts Mutual Life Insurance Company and
any Lender Successor.
“Lender Parties” means Lender, Barings Real Estate Advisers, LLC, Barings Real
Estate Advisers Inc., and any present and future loan participants, co-lenders,
loan servicers, custodians and trustees, and each of their respective directors,
officers, employees, shareholders, agents, affiliates, heirs, legal
representatives, successors and assigns to the extent permitted pursuant to
Section 12.13 hereof.
“Lender Successor” means each holder from time to time of the Note (other than
Massachusetts Mutual Life Insurance Company), and each such holder’s successors
and assigns,


6

--------------------------------------------------------------------------------





in connection with a Transfer or Participation of the Loan made in accordance
with Section 12.13 hereof.
“Lien” means any interest, or claim thereof, in the Mortgaged Property securing
an obligation owed to, or a claim by, any Person other than the owner of the
Mortgaged Property, whether such interest is based on common law, statute or
contract, including the lien or security interest arising from a deed of trust,
mortgage, assignment, encumbrance, pledge, security agreement, conditional sale
or trust receipt or a lease, consignment or bailment for security purposes. The
term “Lien” shall include reservations, exceptions, encroachments, easements,
rights of way, covenants, conditions, restrictions, leases and other title
exceptions and encumbrances affecting the Mortgaged Property.
“Loan” means the loan to be evidenced by the Note and made by Lender to Borrower
under this Agreement and all other amounts secured by the Loan Documents.
“Loan Documents” means collectively, this Agreement, the Note, the Mortgage, the
Assignment of Leases and Rents, the Environmental Indemnification Agreement, the
Recourse Guaranty Agreement, the Uniform Commercial Code Financing Statements
naming Borrower as debtor and Lender as secured party and all other documents
now or hereafter executed by Borrower or any other Person to evidence or secure
the payment of the Indebtedness or the performance of Borrower or otherwise now
or hereafter executed in connection with this Agreement, the Note or the
Mortgage and all amendments, modification, restatements, extensions, renewals
and replacements of the foregoing.
“Loan Term” means the term of the Note from the date of the Note through and
including the Maturity Date.
“Loan to Value Ratio” means the ratio, expressed as a percentage, of (a) the
unpaid principal balance of the Loan to (b) the value of the Mortgaged Property.
Such value shall be determined as specified in the applicable provisions of this
Agreement.
“Losses” means all claims, suits, liabilities, actions, proceedings,
obligations, debts, damages, losses, costs, fines, penalties, charges, fees,
expenses, judgments, awards, amounts paid in settlement and damages of every
kind and nature (including, but not limited to, reasonable attorneys’ fees and
the costs and expenses of collection and enforcement).
“LPE Requirements” has the meaning assigned to such term in Section 6.12.
“Maturity Date” means December 1, 2026.
“Monthly Payment Differential” has the meaning assigned to such term in Section
2.5.
“Mortgage” means that certain Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing of even date herewith executed by Borrower
in favor of Lender securing Borrower’s obligations hereunder and under the other
Loan Documents, as the same may be amended, modified, consolidated, extended,
substituted or replaced from time to time.
“Mortgaged Property” means the Premises and the Collateral.


7

--------------------------------------------------------------------------------





“Net Operating Income” means, for any date of determination, the difference
between Operating Revenue and Operating Expenses for the twelve (12) month
period following the date of determination. Borrower shall provide Lender with
Borrower’s proposed calculation of Net Operating Income, certified by the chief
financial officer, general partner or managing member of Borrower, together with
all relevant supporting detail required to determine the same. Lender shall then
perform Lender’s own independent calculation of Net Operating Income, which
shall be the definitive determination of Net Operating Income, absent manifest
error.
“New Lease” means all Leases entered into after the date of this Agreement.
“New Lease Modification” means all amendments, modifications, assignments,
extensions or renewals of any Lease entered into after the date of this
Agreement.
“Note” or “Notes” means the Promissory Note or the Promissory Notes of even date
herewith executed and delivered by Borrower in the original principal amount of
$170,000,000.00, as the same may be modified, amended, split, consolidated,
replaced, substituted or extended from time to time.
“OFAC” means the United States Department of the Treasury, Office of Foreign
Assets Control, or any successor or replacement agency.
“OFAC Prohibited Person” means, a country, territory, individual or Person that
is or that is owned, controlled by, acting on behalf of or affiliated with any
Person (i) listed on, included within or associated with any of the countries,
territories, individuals or entities referred to on OFAC’s List of Specially
Designated Nationals and Blocked Persons or any other prohibited person lists
maintained by governmental authorities, or otherwise prohibited by OFAC or any
other Anti-Money Laundering Laws, or (ii) which is obligated to pay, donate,
transfer or otherwise assign any property, money, goods, services, or other
benefits from any of the Mortgaged Property directly or indirectly, to any
countries, territories, individuals or entities on or associated with anyone on
such list or prohibited by such laws.
“Operating Agreements” means any property management agreements or leasing
commission agreements concerning the Mortgaged Property, in each case entered
into from and after the date hereof.
“Operating Expenses” means, as of the date of calculation, the projected
ordinary and necessary operating expenses applicable to the Mortgaged Property
for the twelve (12) month period immediately following the date of
determination, including, but not limited to, expenses for utilities,
administration, cleaning, landscaping, security, repairs and maintenance, ground
rent payments, if any, management fees, fully assessed (or estimated fully
assessed) real estate and other taxes and assessments and insurance premiums,
but excluding from any such expenses any deductions for federal, state and other
income taxes, debt service, depreciation or amortization of capital expenditures
(including leasing commissions, tenant improvements, and other leasing costs)
and other similar non-cash items.
“Operating Revenue” means, as of the date of calculation, the projected gross
rents, revenues and other income from the operation of the Mortgaged Property,
based on a stabilized property and stabilized expenses, for the twelve (12)
month period immediately following the


8

--------------------------------------------------------------------------------





date of determination, taking into account both (a) the amount of all such
rents, revenues and other income derived from Acceptable Leases which are
expected to continue for at least the following twelve (12) month period, and
(b) the amount of all such rents, revenues and other income to be derived from
Acceptable Leases scheduled either to have increases in rent or to commence by
their terms during the immediately following twelve (12) month period, in the
case of both (a) and (b), after giving effect to any extension options under
such Leases which are reasonably expected to be exercised, and reduced by the
amount of all rents and revenues and other income from all Leases expiring or
terminating or being modified, or reasonably anticipated to expire, terminate or
be modified, during the immediately following twelve (12) month period.
“Participant Register” has the meaning assigned to such term in Section 12.13.
“Participation” has the meaning assigned to such term in Section 12.13.
“Payment Date” means January 1, 2017 and the first Business Day of each calendar
month thereafter to and including the Maturity Date.
“Pension Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is covered by Title IV of ERISA or subject to the
minimum funding standards of Section 412 of the Code, including a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA.
“Permitted Encumbrances” means with respect to the Premises, only the
outstanding liens, easements, restrictions, security interests and other
exceptions to title expressly set forth in Schedule B to title insurance policy
no. 23085904LP-JV issued or to be issued promptly following the Closing Date by
Fidelity National Title Insurance Company insuring the Mortgage for the benefit
of Lender, together with the liens and security interests in favor of Lender
created by the Loan Documents and such other matters as are permitted pursuant
to the Loan Documents.
“Person” means and includes any individual, corporation, partnership, joint
venture, limited liability company, association, bank, joint-stock company,
trust, unincorporated organization or government, or an agency or political
subdivision thereof.
“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA,
including an “employee welfare benefit plan” as defined in Section 3(1) of
ERISA.
“Plan Assets Regulation” means the U.S. Department of Labor Regulation codified
at 29 C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA.
“Premises” means the Land, the Improvements and the Appurtenances, but excluding
any portion of the Premises released pursuant to Section 8.3 hereof.
“Prepayment Date” means the date set forth in Borrower’s written notice to
Lender (as required under Section 2.5) of Borrower’s intention to make a
prepayment of the Loan, or if no such notice is required or provided, the date
of any prepayment of the Loan, in whole or in part.


9

--------------------------------------------------------------------------------





“Prepayment Premium” has the meaning assigned to such term in Subsection 2.5(b).
“Principal” means (a) Borrower, (b) Indemnitor, (c) each person or entity that
directly or indirectly owns ten percent (10%) or more of the equity interests in
Borrower or Indemnitor (a “10% Interest”), and (d) any person or entity that
does not own a 10% Interest but directly or indirectly Controls Borrower or
Indemnitor, excluding in each case any Person who owns an indirect interest in
Borrower as a result of its ownership of common, preferred or other beneficial
ownership interests in Sponsor through the New York Stock Exchange, the NASDAQ
national market, or other national or international exchange.
“Proceeds” has the meaning assigned to such word in the Granting Clauses of the
Mortgage.
“Processing Fee” has the meaning assigned to such term in Subsection 8.2(a).
“Property Income” has the meaning assigned to such term in the Granting Clauses
of the Mortgage.
“Proposed Transferee” has the meaning assigned to such term in Section 8.2.
“Qualified Real Estate Investor” means, with respect to any Proposed Transferee
or its principal or Affiliate, as applicable, any reputable entity which is
domiciled in the U.S. with principals who are U.S. citizens and which is
reasonably determined by Lender to have satisfied all of the following
conditions: said entity or entities, as applicable (1) have the qualifications
and experience at least equal to that of Borrower and its Sponsor on the Closing
Date; (2) have (a) real estate assets with a current market value of not less
than $750,000,000 (excluding the Mortgaged Property), (b) net worth of not less
than $300,000,000, and (c) liquid assets of not less than $10,000,000, and
(3) is not and has not been, as of the date for the closing of the applicable
transfer or at any time prior thereto, (a) in default on any indebtedness or
loan from Lender or any affiliate of Lender, (b) involved as a debtor or as the
principal of a debtor in any bankruptcy, reorganization or insolvency
proceeding, (c) the subject of any criminal charges or proceedings, (d) involved
in litigation which is deemed significant by Lender, or (e) an OFAC Prohibited
Person. All of the foregoing conditions must be satisfied as of the date of the
request for approval of transfer of title to the Mortgaged Property as provided
in Section 8.2 and on the date of the proposed closing of said transfer.
“Recourse Guaranty Agreement” means that certain Recourse Guaranty Agreement
from Indemnitor for the benefit of Lender, as amended and modified from time to
time.
“Register” has the meaning assigned to such term in Section 12.15.
“Reinvestment Yield” has the meaning assigned to such term in Section 2.5.
“Rents” has the meaning assigned to such word in the Assignment of Leases and
Rents.
“Reported Net Operating Income” means the difference between Reported Operating
Revenue and Reported Operating Expenses for the applicable period of time for
which Reported Net Operating Income is being calculated.


10

--------------------------------------------------------------------------------





“Reported Operating Expenses” means all ordinary and necessary operating
expenses applicable to the Mortgaged Property for a specified period of time,
including, but not limited to, expenses for utilities, administration, cleaning,
landscaping, security, repairs and maintenance, ground rent payments, if any,
management fees, fully assessed (or estimated fully assessed) real estate and
other taxes and assessments, insurance premiums, but excluding from any such
expenses any deductions for federal, state and other income taxes, debt service,
depreciation or amortization of capital expenditures (including leasing
commissions, tenant improvements, and other leasing costs) and other similar
non-cash items.
“Reported Operating Revenue” means all of the gross rents, revenues and other
income from the operation of the Mortgaged Property for a specified period of
time.
“Reserve Waiver Requirement” has the meaning assigned to such term in Subsection
5.3(d).
“Sponsor” means Kilroy Realty Corporation, a Maryland corporation.
“Sponsor Indebtedness” means any indebtedness of Sponsor, whether or not
contingent, in respect of: (a) borrowed money or evidenced by bonds, notes,
debentures or similar instruments; (b) indebtedness secured by any lien on any
property or asset owned by Sponsor on a consolidated basis, but only to the
extent of the lesser of (i) the amount of indebtedness so secured and (ii) the
fair market value of the property subject to such lien; (c) reimbursement
obligations, contingent or otherwise, in connection with any letters of credit
actually issued or amounts representing the balance deferred and unpaid of the
purchase price of any property except any such balance that constitutes an
accrued expense or trade payable; (d) any lease of property by Sponsor on a
consolidated basis as lessee which is required to be reflected on Sponsor’s
balance sheet as a capitalized lease in accordance with GAAP; or (e) to the
extent not otherwise included, any obligation of Sponsor to be liable for, or to
pay, as obligor, guarantor or otherwise (other than for purposes of collection
in the ordinary course of business), indebtedness (of any of the types described
in this definition) of another Person.
“State” means the state or commonwealth in which the Land is situated.
“Substitute Property” shall have the same meaning assigned to such term in
Section 8.3.
“Substitution Debt Yield” means, as of the date such calculation is made, the
ratio, expressed as a percentage, of (a) the Net Operating Income from the
Mortgaged Property (assuming the Mortgaged Property has been released and
substituted with the Substitute Property in accordance with Section 8.3 hereof),
to (b) the then outstanding principal balance of the Loan.
“Substitution LTV Requirement” has the meaning assigned to such term in
Subsection 8.3(f).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.
“Title Transfer” has the meaning assigned to such term in Section 8.2.


11

--------------------------------------------------------------------------------





“Transfer” has the meaning assigned to such term in Section 12.13.
“Transfer Debt Yield Requirement” has the meaning assigned to such term in
Subsection 8.2(h).
“Transfer Fee” has the meaning assigned to such term in Subsection 8.2(g).
“Transfer Loan to Value Ratio Requirement” has the meaning assigned to such term
in Subsection 8.2(i).
“Treasury Issue” means United States Treasury issued bills, notes and bond
instruments specifically excluding any strips, inflation indexed issues and
other types of derivative instruments.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Undepreciated Real Estate Assets” means, as of any date, the book value of the
real estate assets of Sponsor on a consolidated basis as of such date, without
giving effect to depreciation and amortization of any such real estate assets,
determined on a consolidated basis in accordance with GAAP.
“Upstream Owner” means any Person having a direct or indirect legal, beneficial
or other ownership interest in Borrower (e.g., if Borrower is a limited
liability company, and one of Borrower’s members is a limited partnership, whose
partner is a corporation, then such limited partnership, corporation and the
shareholders of such corporation would each be an Upstream Owner).
“Utility Charges” means all sewer rents, charges for water, for setting or
repairing meters and for all other utilities serving the Premises, and
inspection and license fees.
“Withholding Agent” means Lender or Administrative Agent, as applicable.
“Work” has the meaning assigned to such word in Subsection 3.2(a).
“Write-Down and Conversion Powers” has the meaning assigned to such term in
Section 12.28.

Section 1.2    Interpretation.
For all purposes of this Agreement and each other Loan Document, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
(a)    the capitalized terms defined in this Article have the meanings assigned
to them in this Article, include the plural as well as the singular, and, when
used with respect to any instrument, contract or agreement, include all
extensions, modifications, amendments and supplements from time to time thereto;


12

--------------------------------------------------------------------------------





(b)    the words “herein”, “hereof”, and “hereunder” and other words of similar
import refer to this Agreement and each other Loan Document as a whole and not
to any particular Article, Section, or other subdivision;
(c)    the words “include” and “including” and other words of similar import
shall be construed as if followed by the phrase “, without limitation,”;
(d)    the phrase “satisfactory to any Lender” means in form and substance
satisfactory to such Lender, as the case may be, in all respects; the phrase
“with Lender’s consent” or “with Lender’s approval” means such consent or
approval at Lender’s sole discretion, and the phrase “acceptable to Lender”
means acceptable to Lender in its sole discretion, unless a different standard
for consent or approval is expressly set forth in this Agreement;
(e)    any provision of this Agreement or in the other Loan Documents permitting
the recovery of “attorneys’ fees”, “attorneys’ fees and expenses”, “attorneys’
fees and costs” or “attorneys’ fees, costs and expenses” or any similar term
shall: (i) include all fees, costs and expenses, including attorneys’ fees,
costs and expenses, in each case, to the extent reasonably incurred, related or
incidental to, or incurred in any judicial, arbitration, administrative,
probate, appellate, bankruptcy, insolvency or receivership proceeding, as well
as in any post-judgment proceeding to collect or enforce any judgment or order
relating to the Indebtedness or any of the Loan Documents, as well as any
defense or assertion of the rights or claims of Lender in respect of any
thereof, by litigation or otherwise; and (ii) be separate and several and
survive merger into judgment;
(f)    references to any Section, Article or Exhibit in a Loan Document shall
mean a section, article or exhibit to such Loan Document, unless provided
otherwise.
ARTICLE 2.
LOAN TERMS
Section 2.1    The Loan and The Note.
Lender agrees, on the terms and conditions of this Agreement, to make the Loan,
and Borrower agrees to accept the Loan, in the principal amount equal to ONE
HUNDRED SEVENTY MILLION AND 00/100 DOLLARS ($170,000,000.00), and to repay the
Loan in accordance with this Agreement, the Note and the other Loan Documents.
The Note evidences the indebtedness of Borrower under the Loan.
Section 2.2    Interest Rate; Late Charge; Default Rate.
(a)    Except for any time when the Default Rate is applicable pursuant to the
terms of this Agreement, the outstanding principal balance of the Loan
(including any amounts added to principal under the Loan Documents) shall bear
interest at a rate equal to THREE AND 57/100 PERCENT (3.57%) per annum (the
“Contract Rate”). All interest accruing hereunder shall be calculated on the
basis of a three hundred sixty (360) day year consisting of twelve (12) months
of thirty (30) days each, except that any interest due at any time for a period
of less than

a full calendar month shall be calculated by multiplying the Contract Rate by a
fraction, the numerator of which is the actual number of days elapsed in such
partial month and the denominator of which is three hundred sixty (360).
(b)    If any regular monthly installment of principal or interest due under
this Agreement, or any monthly deposit for taxes, ground rent, insurance,
replacements and other sums if required under any Loan Document, shall not be
paid as required under this Agreement or any other Loan Document, as the case
may be, within five (5) days following the date the same is due, Borrower shall
pay to Lender a late charge (the “Late Charge”) of four cents ($0.04) for each
dollar so overdue in order to compensate Lender for its loss of the timely use
of the money and frustration of Lender in the meeting of its financial
commitments and to defray part of Lender’s incurred cost of collection
occasioned by such late payment. Any Late Charge incurred shall be immediately
due and payable. If, however, during any consecutive twelve (12) month period
Borrower on more than two (2) occasions shall pay any such installments or
deposits after the due dates thereof (whether prior to or after the time that
the Late Charge is payable as above), then


13

--------------------------------------------------------------------------------





the time period after which a Late Charge will be charged and paid shall
thereafter be reduced from five (5) days to two (2) days after the applicable
due date. Nothing herein contained shall be deemed to constitute a waiver or
modification of the due date for such installments or deposits or the
requirement that Borrower make all payment of installments and deposits as and
when the same are due and payable. The Late Charge represents the reasonable
estimate of Borrower and Lender of a fair average compensation for loss that may
be sustained by Lender as a result of the failure of Borrower to make timely
payments. Such Late Charge shall be paid without prejudice to the right of
Lender to collect any other amounts provided to be paid upon a default hereunder
or under any other Loan Document, including without limitation interest at the
Default Rate, or to declare a default hereunder, under the Mortgage or under any
other Loan Document.
(c)    Following the occurrence and during the continuance of an Event of
Default, or on the Maturity Date, the unpaid principal balance of the Loan shall
thereafter bear interest at the per annum interest rate (the “Default Rate”)
equal to the lesser of:
(i)
the highest rate permitted by law to be charged on a promissory note secured by
a commercial mortgage, or

(ii)
the sum of three percent (3%) plus the greater of:

(x)    the Contract Rate; or
(y)    the Federal Funds Rate.
Interest at the Default Rate as provided in this Section shall be immediately
due and payable to Lender and shall constitute additional Indebtedness evidenced
by the Note and secured by the Loan Documents.
Section 2.3    Terms of Payment. The Loan shall be payable by Borrower as
follows:

(a)    On the date the Loan is made, a payment of interest only shall be due and
payable for the period from such date to the first (1st) day of the next
calendar month;
(b)    Successive monthly installments of interest (in arrears) only in the
amount of Five Hundred Five Thousand Seven Hundred Fifty and 00/100 Dollars
($505,750.00), shall be made on the first (1st) day of January 2017 and on the
first day of each calendar month thereafter up to and including the first day of
December 2019;
(c)    Successive monthly installments of principal and interest (in arrears),
in the constant amount of Seven Hundred Seventy Thousand Thirty-Four and 14/100
Dollars ($770,034.14), shall be made on the first (1st) day of January 2020 and
on the first day of each calendar month thereafter up to and including the first
day of the month immediately prior to the Maturity Date. The monthly payments of
combined principal and interest required under this Agreement are based upon a
thirty (30) year amortization period; and
(d)    On the Maturity Date or on any earlier date as a result of an
Acceleration Event, Borrower shall pay all outstanding principal, accrued and
unpaid interest, and any other amounts due under the Loan Documents. Borrower
acknowledges that, since the term of the Loan is shorter than the amortization
period, all or a substantial portion of the principal amount of the Loan will be
due on the Maturity Date.
Section 2.4    Term of Loan.
(a)    The term of the Loan shall commence on the date hereof and expire on the
Maturity Date.
Section 2.5    Prepayment. There are no full or partial prepayment privileges of
the principal amount of the Loan except as expressly set forth in this
Agreement:


14

--------------------------------------------------------------------------------





(a)    Borrower shall have the right to pay the Loan in full (but not in part,
other than in accordance with Sections 8.2 and 8.3 hereof) on any Business Day
on or after, but not prior to December 1, 2018 (the “Closed Prepayment Date”),
provided that Borrower gives Lender at least thirty (30) days prior written
notice of its intention to make any such prepayment, the date thereof and the
amount to be prepaid, and that Borrower also pays to Lender, as consideration
for the privilege of making such prepayment, the Prepayment Premium.
(b)    The “Prepayment Premium” shall be equal to the greater of (x) or (y)
where:
(x)    is equal to the amount to be prepaid multiplied by one percent
(1%); and
(y)
is the present value of the series of Monthly Payment Differentials from the
date of prepayment to the Maturity Date, discounted at the Reinvestment Yield on
a monthly basis.

The “Monthly Payment Differential” means the monthly interest (without
amortization), which would be earned if the prepayment were invested at the
Contract Rate less




15

--------------------------------------------------------------------------------






the monthly interest that would be earned by reinvesting the prepayment at the
Reinvestment Yield.
The “Reinvestment Yield” means 25 basis points, plus the yield to maturity of a
Treasury Issue, adjusted from a semi-annual to a monthly rate, which has the
closest maturity (month and year) prior to the Maturity Date, as quoted in The
Wall Street Journal published in print or on-line on the second (2nd) calendar
day immediately preceding the date for prepayment as set forth in Borrower’s
notice of its intention to prepay, but if said second (2nd) day is not a
Business Day, then as quoted on the preceding Business Day. If more than one
Treasury Issue has the same maturity date, then the Treasury Issue having the
market yield that differs least from the Contract Rate will be used in the
calculations. If The Wall Street Journal is not in publication on the applicable
date, or ceases to publish such Treasury Issue information in print or on-line
on the applicable date, then any other publication selected by Lender quoting
daily market yields for Treasury Issues will be used.
(c)    If the Maturity Date is accelerated by Lender because of the occurrence
of an Event of Default or accelerated pursuant to the provisions in the Loan
Documents (an “Acceleration Event”), the acceleration shall be deemed to be an
election on the part of Borrower to prepay the Loan. Accordingly, there shall be
added to the amount due after an Event of Default and resulting acceleration,
the Prepayment Premium, calculated as set forth above and using as the
Prepayment Date the date on which any tender of payment is made, and Borrower
agrees to pay same. Any tender of payment made (or judgment entered) after
acceleration by or on behalf of Borrower (including, without limitation, payment
by any guarantor or purchaser at a foreclosure sale), shall include the
Prepayment Premium computed as provided above. If the Acceleration Event occurs
prior to the Closed Prepayment Date, a Prepayment Premium (a “Closed Period
Prepayment Premium”) shall nevertheless be paid, which Closed Period Prepayment
Premium shall be calculated as set forth in Subsection 2.5(b) above, except that
with respect to clause (x), the Closed Period Prepayment Premium shall equal the
amount to be prepaid multiplied by three percent (3%) (rather than one percent
(1%)), and that with respect to clause (y), the Reinvestment Yield (calculated
as provided for above) shall be reduced by two (2) percentage points.
(d)    There will be due with any principal prepayment, all accrued and unpaid
interest and all other fees, charges and payments due under this Agreement, the
Note and the other Loan Documents.
(e)    No Prepayment Premium shall be required to be paid in connection with
payment of insurance, or condemnation Proceeds to Lender which Lender requires
to be applied to the Indebtedness in accordance with the provisions of this
Agreement, except if such application to the Indebtedness is after an Event of
Default.
(f)    Borrower acknowledges and agrees that all of the economic terms set forth
in the Loan Documents, including, without limitation, the Contract Rate, have
been agreed to by Lender based on Lender’s expectation that the Loan will not be
repaid prior to the Maturity Date (e.g., had Lender anticipated a shorter Loan
Term, the Contract Rate may have been a higher rate of interest). However, in
order to accommodate Borrower, Lender has agreed to permit Borrower to repay the
Loan prior to the Maturity Date in accordance with, and subject to, the


16

--------------------------------------------------------------------------------





terms set forth above provided that, and as consideration for such agreement,
Borrower agrees to pay Lender the Prepayment Premium. Borrower acknowledges and
agrees that, even if Lender is able to loan the amount prepaid by Borrower to
another Person on the same terms and conditions as herein provided, Lender shall
not have fully recovered Lender’s lost profits, costs, expenses and damages
suffered as a result of such early prepayment; therefore, Borrower and Lender
have agreed on the Prepayment Premium as compensation for Lender’s estimated
lost profits, costs, expenses and damages resulting from such prepayment. The
Prepayment Premium shall be paid without prejudice to the right of Lender to
collect any other amounts provided to be paid under this Agreement, or under the
other Loan Documents, or pursuant to the provisions of law.
(g)    No Prepayment Premium shall be required to be paid after September 1,
2026.
[Remainder of page intentionally blank.]


17

--------------------------------------------------------------------------------





(h)    TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY EXPRESSLY (I)
WAIVES ANY RIGHTS IT MAY HAVE UNDER CALIFORNIA CIVIL CODE SECTION 2954.10 TO
PREPAY THE NOTE, IN WHOLE OR IN PART, WITHOUT PENALTY, UPON ACCELERATION OF THE
MATURITY DATE, AND (II) AGREES THAT IF, FOR ANY REASON, A PREPAYMENT OF ALL OR
ANY PORTION OF THE PRINCIPAL AMOUNT OF THE NOTE IS MADE UPON OR FOLLOWING ANY
ACCELERATION OF THE MATURITY DATE BY LENDER ON ACCOUNT OF ANY DEFAULT BY
BORROWER INCLUDING, WITHOUT LIMITATION, ANY TRANSFER, DISPOSITION, OR FURTHER
ENCUMBRANCE PROHIBITED OR RESTRICTED BY THE MORTGAGE, THEN BORROWER SHALL BE
OBLIGATED TO PAY CONCURRENTLY WITH SUCH PREPAYMENT THE PREPAYMENT PREMIUM OR
CLOSED PERIOD PREPAYMENT PREMIUM, AS APPLICABLE, SPECIFIED IN THE FOREGOING
PROVISIONS. BY INITIALING THIS PROVISION IN THE SPACE PROVIDED BELOW, BORROWER
HEREBY DECLARES THAT THE AGREEMENT TO MAKE THE LOAN EVIDENCED BY THE NOTE AT THE
INTEREST RATE AND FOR THE TERM SET FORTH IN THIS AGREEMENT CONSTITUTES ADEQUATE
CONSIDERATION, GIVEN INDIVIDUAL WEIGHT BY BORROWER FOR THIS WAIVER AND
AGREEMENT.
Borrower's Initials:
/s/ TR MN


Section 2.6    Security. The Loan shall be secured by inter alia (1) the
Mortgage creating a first priority lien on the Mortgaged Property, (2) the
Assignment of Leases and Rents creating a first priority lien on the Leases and
the Property Income, and (3) the liens and security interests granted in the
other Loan Documents.

Section 2.7    Payments.
(a)    All payments of principal, interest and other amounts to be made by
Borrower under this Agreement, the Note and any other Loan Document, shall be
made in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Lender. All such payments that are regularly scheduled monthly
payments of principal, interest or reserves shall be made by Borrower by
automatic clearing house (“ACH”) debit of a bank account of Borrower of which
Lender has received at least thirty (30) days’ prior written notice. All other
payments from Borrower to Lender shall be made by wire transfer of immediately
available funds to an account designated by Lender in writing to Borrower.
(b)    If the due date of any payment under this Agreement or the Note would
otherwise fall on a day that is not a Business Day, such date shall be extended
to the next succeeding Business Day, and interest shall accrue and be payable
for any principal so extended for the period of such extension.
(c)    Each payment received by Lender hereunder, under the Note or any other
Loan Document shall be applied in the following order:
(i)
First, to the interest due on any Advances made by Lender under this Agreement
or any other Loan Document;



18

--------------------------------------------------------------------------------





(ii)
Next, to the principal amount of any Advances made by Lender under this
Agreement or any other Loan Document;

(iii)
Next, to Late Charges, attorneys’ fees or any other amount due hereunder or
under any other Loan Document save for the amounts described in clauses (iv),
(v) and (vi) immediately below;

(iv)
Next, to any Prepayment Premium or Closed Period Prepayment Premium, as
applicable, then due and payable under this Agreement;

(v)
Next, to accrued interest due Lender under this Agreement or any of the other
Loan Documents; and

(vi)
Finally, to the principal balance of the Loan.

Notwithstanding the foregoing, during the continuance of an Event of Default or
in the event that Borrower does not pay the outstanding principal balance and
accrued interest due under this Agreement, when due, whether on the Maturity
Date or on any earlier date as a result of any Acceleration Event, Lender, at
its option, shall apply any payments it then receives in such order as Lender
deems appropriate in its sole discretion.

ARTICLE 3.
INSURANCE AND CONDEMNATION
Section 3.1    Insurance Requirements.
(a)    Property Insurance. Borrower shall maintain either “all risk” or “special
form” real and personal property insurance and “boiler and machinery insurance”,
insuring one hundred percent (100%) of the insurable replacement cost value of
the Improvements and the Equipment, with a deductible not to exceed Two Hundred
Thousand Dollars ($200,000) with the exception of earthquake, named windstorm
and flood, with no coinsurance or similar penalty and covering (i) “business
interruption” (including “rent loss”), in an amount equal to at least eighteen
(18) months of the Property Income (determined as of the most recently concluded
twelve (12) month period for which financial statements are available at the
time of renewal or replacement of such insurance), and an extended period of
indemnity of at least one hundred eighty (180) days and (ii) “extra expenses”.
Covered perils shall include “acts of terrorism” (whether or not certified),
“windstorm” (including “named windstorm”), “vandalism and malicious mischief”.
Unless all Improvements continue to comply with all applicable laws, codes and
regulations, Borrower shall maintain “ordinance and law” coverage in the
following minimum percentages of the value of the Improvements: Coverage A – one
hundred percent (100%); Coverage B, “demolition and debris removal” – ten
percent (10%); and, Coverage C, “increased costs of construction” – ten percent
(10%), and must also insure the right to re-build the Improvements of the same
size and height and with the same parking as the existing improvements. If the
Improvements are non-conforming and such non-conformity is not covered under the
“ordinance & law” provisions, Borrower may be required by Lender to purchase a
separate policy covering such non-conformity for the benefit of Lender.
Earthquake


19

--------------------------------------------------------------------------------





insurance is required as specified in Subsection 3.1(e). Lender may from time to
time also require that Borrower maintain insurance reasonably acceptable to
Lender for “flood” and “builder’s risk”. Notwithstanding anything to the
contrary above, any insurance required hereunder shall only be required to the
extent that it is commercially available.
(b)    Liability Insurance. Borrower shall also maintain Commercial General
Liability insurance (including contractual liability and Acts of Terrorism) in
an amount equal to at least One Million Dollars ($1,000,000) per occurrence and
Two Million Dollars ($2,000,000) in the aggregate, with a Per Location aggregate
endorsement (in an amount not to exceed Fifty Million Dollars ($50,000,000) in
the aggregate) if multiple properties are insured under the same policy. In
addition, Borrower shall maintain Umbrella or Excess Liability insurance in an
amount Lender determines to be reasonable from time to time (in an amount not to
exceed Fifty Million Dollars ($50,000,000) per occurrence and Fifty Million
Dollars ($50,000,000) in the aggregate). Lender may, from time to time also
require that Borrower maintain insurance reasonably acceptable to Lender for
Commercial Auto, Workers Compensation, Environmental and such other insurance as
Lender may require. Notwithstanding anything to the contrary above, any
insurance required hereunder shall only be required to the extent that it is
commercially available.
(c)    Evidence of Insurance By Acceptable Insurers. Borrower and Lender
acknowledge and agree that, prior to the date of this Agreement, Borrower
provided to Lender the following evidences of insurance (the “Closing Insurance
Certificates”): (i) an ACORD 28 (current version) Evidence of Property Insurance
provided by an authorized insurance agent or broker confirming coverages are
maintained for real and personal property insurance as required to be carried by
Borrower under this Agreement; and (ii) an ACORD 25 Certificate of Liability
Insurance, provided by an authorized insurance agent, broker or insurance
carrier confirming coverages are maintained for liability insurance as required
to be carried by Borrower under this Agreement. From and after the date hereof,
through and including the Maturity Date, Borrower shall provide new evidences of
insurance to Lender at least ten (10) days prior to the expiration date of each
applicable insurance policy, which such evidences of insurance shall be subject
to Lender’s approval, which such approval shall not be unreasonably withheld,
conditioned or delayed. Without limiting the foregoing sentence, each evidence
of insurance and certificate required to be provided during the Loan Term must
include a mortgagee clause and a loss payee clause reasonably satisfactory to
Lender, and any Certificate of Liability Insurance must name Lender as an
Additional Insured for Commercial General Liability with respect to the
Premises. Unless consented to by Lender, each insurance company providing
coverage must have an A. M. Best rating of A‑X or better.
(d)    Blanket Insurance Policies. Borrower’s insurance requirements under this
Article 3 may be satisfied by maintaining either individual policies covering
only the Premises, or blanket insurance policies covering multiple properties,
provided that with respect to any blanket insurance policies Borrower also
covenants to either reinstate, as soon as practicable, any limits and coverages
which are used, reduced or cancelled back up to the blanket policy limits
approved by Lender in its reasonable discretion with deductibles or self
insurance which are customary for similarly capitalized companies and with a
deductible of up to five percent (5%) for earthquake insurance, provided such
insurance is commercially available, or to secure individual policy coverages
for the Premises satisfying these insurance requirements with


20

--------------------------------------------------------------------------------





a deductible of up to five percent (5%) for earthquake insurance, provided such
insurance is commercially available. Borrower will deliver to Lender a Schedule
of Locations Insured on a regional basis under any blanket insurance policy
applicable to the Mortgaged Property together with the related certificates of
insurance.
(e)    Earthquake Insurance. Notwithstanding the requirement in Subsection
3.1(a) above that Borrower carry earthquake insurance during the entire Loan
Term provided that such earthquake insurance is commercially available, such
requirement shall be deemed satisfied by the earthquake coverage provided by
Sponsor’s blanket insurance policies meeting the requirements of Subsection
3.1(d) above, but only for so long as such blanket insurance policies provide
for a deductible of not more than five percent (5%) for earthquake insurance. In
the event that the deductible for earthquake insurance under such blanket
insurance policies is increased to more than five percent (5%), Borrower shall
have a period not to exceed sixty (60) days following the increase of such
deductible to provide a reasonably acceptable individual policy with respect to
the Premises for insurance against earthquake loss in an amount equal to the
product of (A) the Scenario Upper Loss for the Premises multiplied by (B) the
replacement cost of the Premises and less a five percent (5%) deductible.
(f)    Miscellaneous Insurance Requirements.
(i)    All insurance policies and endorsements required pursuant to this
Agreement shall: (w) be endorsed to name Lender as a primary additional insured
thereunder, as its interest may appear, with loss payable to Lender, without
contribution, under a long-form, non-contributory mortgagee clause, or otherwise
endorsed as Lender may reasonably require; (x) be fully paid for and contain
such provisions and expiration dates and be in such form and issued by such
insurance companies licensed to do business in the State; (y) without limiting
the foregoing, provide that such policy or endorsement may not be canceled
except upon at least thirty (30) days’ prior written notice of intention of
non-renewal or cancellation to Lender, and that no act or thing done by Borrower
or Lender shall invalidate the policy as against Lender; and (z) subject to
Subsection 3.1(f)(ii) hereof, be in form and content satisfactory to Lender in
its reasonable discretion, including, without limitation, the coverages, limits
and deductibles of such insurance policies and endorsements.
(ii)    If an Event of Default has occurred and is continuing or a casualty with
respect to the Premises and/or Equipment has occurred, within ten (10) Business
Days following a request by Lender, Borrower shall deliver to Lender copies of
all then current policies and endorsements required hereunder, certified by the
insurance company or authorized agent as being true copies, together with any
other insurance policy information and other related information (such as
Probable Maximum Loss or Scenario Upper Limit studies) Lender requests from time
to time, so that Lender may determine that insurance continues to be acceptable
to it and satisfies all insurance requirements set forth in this Agreement;
provided, however, Lender shall not require Borrower to obtain any insurance
coverage in addition to the coverages described in the Closing Insurance
Certificates, or to adjust the limits or deductibles of any insurance policies
from the limits and deductibles of the applicable insurance policies described
in the Closing Insurance Certificates, unless, in each instance, such additional
insurance coverage or such adjusted limits or deductibles is attributable to the
specific location and then-current characteristics of the Premises (specifically
excluding Earthquake insurance, which shall


21

--------------------------------------------------------------------------------





only be required in accordance with Subsection 3.1(e) above), and such
requirement is generally being imposed by portfolio lenders similar to Lender in
connection with loans of a similar size and type as the Loan that are secured by
properties of similar type and location as the Mortgaged Property. Without
limiting the foregoing provisions of this Subsection 3.1(f)(ii), Borrower shall
deliver to Lender an executive summary of the RMS RiskLink Report, or
equivalent, with respect to the earthquake coverage provided by Sponsor’s
blanket insurance policies, from time to time following Lender’s request
therefor; provided, however, and subject to the first sentence of this
Subsection 3.1(f)(ii), Borrower shall not be required to deliver such studies
more often than four (4) times during the term of the Loan. Borrower may request
an extension of time not exceeding sixty (60) days to deliver the foregoing
certified copies of the then current policies and endorsements if Borrower has
done all things necessary to obtain the issuance thereof, including the payment
of all premiums therefor, and Borrower has delivered to Lender within the above
ten (10) Business Day period evidence of insurance satisfactory to Lender in its
reasonable discretion issued by the approved insurer showing all required
coverage to be in full force and effect for the succeeding twelve (12) month
period, along with evidence satisfactory to Lender in its reasonable discretion
of payment in full of all premiums. If Borrower fails to maintain insurance in
compliance with this Agreement, Lender may (but shall not be obligated to)
obtain such insurance and pay the premium therefor and Borrower shall reimburse
Lender on demand for all such Advances.
(iii)    Notwithstanding anything to the contrary contained herein or in any
provision of law, the Proceeds of insurance policies coming into the possession
of Lender shall not be deemed trust funds and Lender shall be entitled to
dispose of such Proceeds as hereinafter provided.

Section 3.2    Damage, Destruction and Restoration.
(a)    In the event of any damage to or destruction of the Premises and/or
Equipment, Borrower shall give prompt written notice to Lender and shall
promptly commence and diligently continue to completion the repair, restoration
and rebuilding of the Premises and/or Equipment so damaged or destroyed in full
compliance with all legal requirements and with the provisions of Subsections
3.2(e), (f) and (h), and free and clear from any and all liens and claims other
than Permitted Encumbrances. Such repair, restoration and rebuilding of the
Premises are sometimes hereinafter collectively referred to as the “Work”.
Except as expressly permitted under Subsection 3.2(h), Borrower shall not
adjust, compromise or settle any claim for insurance Proceeds without the prior
consent of Lender, such consent not to be unreasonably withheld, delayed or
conditioned. Except as provided in Subsection 3.2(d), Lender shall have the
option in its sole discretion to apply any insurance Proceeds (other than
Proceeds of any business interruption insurance) it may receive pursuant to this
Agreement (less any reasonably incurred cost to Lender of recovering and paying
out such Proceeds, including reasonable attorneys’ fees, costs and expenses) to
the payment of the Indebtedness or to allow all or a portion of such Proceeds to
be used for the Work. If any insurance Proceeds are applied to reduce the
Indebtedness, provided no Event of Default shall have occurred and be
continuing, Lender shall apply the same, without any Prepayment Premium, in
accordance with the provisions of Subsection 2.7(c) of this Agreement.
Notwithstanding the foregoing, if an Event of Default shall have occurred and be
continuing, Lender, at its option, may apply any insurance Proceeds to the
Indebtedness in such order and priority as Lender deems appropriate in its sole
discretion and a


22

--------------------------------------------------------------------------------





Prepayment Premium or Closed Period Prepayment Premium shall be due and payable
in accordance with the terms of Subsections 2.5(b) and (c) in connection with
any such prepayment.
(b)    In the event of the foreclosure of the Mortgage or other transfer of
title to or assignment of the Mortgaged Property in extinguishment of the
Indebtedness in whole or in part and to the extent permitted pursuant to the
individual insurance policies, all right, title and interest of Borrower in and
to all policies of insurance required by this Agreement and any insurance
Proceeds shall inure to the benefit of and pass to Lender or any purchaser or
transferee at the foreclosure sale of the Mortgaged Property.
(c)    Borrower hereby irrevocably appoints Lender its attorney-in-fact, coupled
with an interest, to apply and make claims for insurance Proceeds under all
insurance policies, to prosecute and settle such claims and to endorse any
checks, drafts or other instruments representing any insurance Proceeds whether
payable by reason of loss thereunder or otherwise. Additionally, Lender may
notify any and all insurers under casualty and liability insurance policies that
Lender has a security interest pursuant to the provisions of this Agreement in
and to such insurance policies and any proceeds thereof, and that any payments
under those insurance policies are to be made directly to Lender. Lender’s
rights under this Section 3.2 may be exercised by Lender or a court appointed
receiver appointed upon the request of Lender and irrespective of whether or not
an Event of Default (or any matter which, after notice or passage of time or
both, would constitute an Event of Default) shall have occurred under this
Agreement.
(d)    Notwithstanding the provisions of Subsection 3.2(a) or Subsection 3.3, if
in Lender’s reasonable judgment the cost of the Work shall not exceed fifty
percent (50%) of the then outstanding principal balance of the Loan, then Lender
shall, upon request by Borrower, permit Borrower to use the Proceeds for the
Work (subject to the provisions of, and less Lender’s costs described in,
Subsection 3.2(e)), so long as:
(i)
no Event of Default shall then exist nor any matter(s) exist which, after notice
of default or passage of time or both, would constitute an Event of Default;

(ii)
the Work can be completed, as determined by Lender in its reasonable discretion,
by the date is twelve (12) months prior to the Maturity Date;

(iii)
except to the extent compensated pursuant to applicable business interruption
insurance Proceeds, none of the Leases in effect immediately prior to the damage
or destruction shall have been canceled or terminated nor shall any such Leases
contain any still exercisable right to cancel or terminate, in each case as a
result of such damage or destruction;

(iv)
all sums necessary to effect the Work over and above any available Proceeds (the
“Deficiency Amount”) shall be at the sole cost and expense of Borrower and, at
Lender’s request, Borrower shall deposit the Deficiency Amount, as estimated by
Lender in its



23

--------------------------------------------------------------------------------





reasonable discretion, with Lender prior to commencing any Work and at all times
thereafter;
(v)
at all times during any such Work, Borrower shall maintain (or cause to be
maintained), at its sole cost and expense (or at the cost and expense of the
Person maintaining such insurance), workers’ compensation, builders risk and
public liability insurance in amounts satisfactory to Lender in its reasonable
discretion and in accordance with the provisions of this Section 3.2;

(vi)
at all times during any such Work, business income and extra expense including
rental value insurance shall be in full force and effect and available to cover
any loss of business income and rents resulting from the damage to or
destruction of the Premises and/or Equipment.

(vii)
the Improvements shall be restored to substantially the same size, character and
condition that existed prior to the damage or destruction except for immaterial
changes as determined by Lender in its reasonable judgment or such other changes
as are consented to by Lender, such consent not to be unreasonably withheld,
delayed or conditioned.

(e)    If any insurance Proceeds are to be used for the Work, then, except for
Work that is described in Subsection 3.2(h) below, such Proceeds together with
any Deficiency Amount shall be held by Lender and shall be paid out from time to
time to Borrower as the Work progresses (less any actual, out-of-pocket cost to
Lender reasonably incurred in recovering and paying out such Proceeds and/or
Deficiency Amount, including reasonable attorneys’ fees, costs and expenses and
costs allocable to inspecting the Work and the plans and specifications
therefor), subject to each of the following conditions:
(i)
the Work shall be conducted under the supervision of a certified and registered
architect or engineer satisfactory to Lender in its reasonable discretion.
Before Borrower commences any Work, other than temporary work to protect
property or prevent interference with business, Lender shall have approved the
plans and specifications for the Work, which approval shall not be unreasonably
withheld, delayed or conditioned, it being nevertheless understood that such
plans and specifications shall provide for Work so that, upon completion
thereof, the Premises shall be at least equal in value and general utility to
the Premises immediately prior to the damage or destruction;

(ii)
each request for payment shall be made on not less than seven (7) Business Days
prior notice to Lender and shall be accompanied by a certificate of the
architect or engineer in (i) above stating: (A) that all of the Work completed
has been done in compliance



24

--------------------------------------------------------------------------------





with the approved plans and specifications, if required under (i) above;
(B) that the sum requested is justly required to reimburse Borrower for payments
by Borrower, or is justly due to the contractor, subcontractors, materialmen,
laborers, engineers, architects or other Persons rendering services or materials
for the Work (giving a brief description of such services and materials), and
that when added to all sums previously paid out by Lender does not exceed the
value of the Work done to the date of such certificate: (C) if the sum requested
is to cover payment relating to repair and restoration of Equipment required or
relating to the Premises, that title to the items of Equipment covered by the
request for payment is vested in Borrower; and (D) that the amount of such
Proceeds together with any Deficiency Amount remaining in the hands of Lender
will be sufficient on completion of the Work to pay for the same in full (giving
in such reasonable detail as Lender may require an estimate of the cost of such
completion). Additionally, each request for payment shall contain a statement
signed by Borrower approving both the Work done to date and the Work covered by
the request for payment in question;
(iii)
each request for payment shall be accompanied by waivers of lien satisfactory to
Lender in its reasonable discretion covering that part of the Work for which
payment or reimbursement is being requested and, if required by Lender, a search
prepared by a title insurance company or licensed abstractor, or by other
evidence satisfactory to Lender in its reasonable discretion that there has not
been filed with respect to the Premises any mechanics’ or other lien relating to
any part of the Work not discharged of record. Additionally, as to any Equipment
covered by the request for payment, Lender shall be provided with evidence of
payment therefor and such further evidence satisfactory to Lender in its
reasonable discretion to assure Lender of its valid first lien on the Equipment;

(iv)
Lender shall have the right to inspect the Work at all reasonable times and may
condition any disbursement of Proceeds upon the satisfactory completion, as
determined in Lender’s reasonable discretion, of any portion of the Work for
which payment or reimbursement is being requested. Neither the approval by
Lender of the plans and specifications for the Work nor the inspection by Lender
of the Work shall make Lender responsible for the preparation of such plans and
specifications or the compliance of such plans and specifications, or of the
Work, with any applicable law, regulation, ordinance, covenant or agreement;

(v)
Proceeds shall not be disbursed more frequently than every thirty (30) days;



25

--------------------------------------------------------------------------------





(vi)
any request for payment made after the Work has been completed shall be
accompanied by a copy or copies of any certificate or certificates required by
law to render occupancy and full operation of the Premises legal;

(f)    Upon any failure on the part of Borrower to promptly commence the Work or
to proceed diligently and continuously to completion of the Work or if any Event
of Default has occurred and is continuing, Lender, at its sole option, shall be
entitled to apply at any time all or any portion of the Proceeds it then or
thereafter holds to the repayment of the Indebtedness or to the curing of any
Event of Default.
(g)    Upon completion of the Work and payment in full therefor any unexpended
Proceeds (and for purposes of this provision, any insurance Proceeds shall be
deemed applied to the cost of completion of the Work prior to application of any
Deficiency Amount), shall be either paid over to Borrower or, at Lender’s option
if an Event of Default has occurred and is continuing, applied to the reduction
of the Indebtedness without any Prepayment Premium that would otherwise be
applicable to a prepayment of the Loan at that time.
(h)    Notwithstanding any other provision of this Section 3.2, if no Event of
Default shall exist and be continuing (nor any matters have occurred which,
after notice or passage of time or both, would constitute an Event of Default)
and in Lender’s reasonable judgment the cost of the Work is less than Three
Million Five Hundred Thousand Dollars ($3,500,000) and the Work can be completed
in less than twelve (12) months, but in any event, no later than twelve (12)
months prior to the Maturity Date, then Lender shall, upon request by Borrower,
permit Borrower to apply for and receive the insurance Proceeds directly from
the insurer (and Lender shall advise the insurer to pay over such Proceeds
directly to Borrower), provided that Borrower shall apply such insurance
Proceeds solely to the prompt and diligent commencement and completion of such
Work.
[Reminder of page intentionally blank]


26

--------------------------------------------------------------------------------





(i)    BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT IT IS AWARE OF AND
UNDERSTANDS SCHOOLCRAFT V. ROSS (81 CAL. APP. 3D 75 (1981)) AND ITS PROGENY AS
WELL AS CALIFORNIA CIVIL CODE SECTION 2924.7 AND FINANCIAL CODE SECTIONS 1227.3
AND 7462, WHICH PERMIT LENDER TO REQUIRE INSURANCE BUT OBLIGATE LENDER TO ALLOW
BORROWER TO USE CASUALTY INSURANCE PROCEEDS FOR THE PURPOSE OF REPAIRING OR
RESTORING THE PREMISES PLEDGED AS SECURITY FOR THE BORROWER’S OBLIGATIONS TO
LENDER UNLESS LENDER’S SECURITY HAS BEEN IMPAIRED. BORROWER HEREBY ACKNOWLEDGES
AND AGREES THAT, IN THE EVENT OF A CASUALTY TO THE PREMISES, IF BORROWER FAILS
TO REPAIR OR RESTORE THE PREMISES IN A MANNER CONSISTENT WITH THE PROVISIONS OF
THIS AGREEMENT, REGARDLESS OF WHETHER SUCH FAILURE IS THE RESULT OF ANY
VOLUNTARY ACTION OR INACTION BY BORROWER, OR ANY ACT OR DETERMINATION OF ANY
GOVERNMENTAL AUTHORITY (WHETHER PURSUANT TO ANY ZONING, LAND USE OR OTHER
ORDINANCE, CODE, REGULATION OR REQUIREMENT OR OTHERWISE), SUCH FAILURE IS AND
SHALL BE DEEMED A SUBSTANTIAL IMPAIRMENT OF THE MORTGAGED PROPERTY ENTITLING
LENDER TO APPLY THE NET INSURANCE PROCEEDS TO THE INDEBTEDNESS IN SUCH ORDER AND
MANNER AS LENDER MAY ELECT, WHETHER OR NOT DUE AND PAYABLE, WITH ANY EXCESS PAID
TO BORROWER. BY INITIALING THIS PROVISION IN THE SPACE PROVIDED BELOW, BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT THE TERMS OF THIS PROVISION HAVE BEEN
SPECIFICALLY BARGAINED FOR AND ARE A MATERIAL INDUCEMENT FOR LENDER TO MAKE THE
LOAN AND WITHOUT WHICH LENDER WOULD NOT MAKE THE LOAN.
Borrower's Initials:
/s/ TR MN

Section 3.3    Condemnation. Borrower shall notify Lender immediately of the
actual or, to Borrower’s knowledge, written threatened commencement of any
proceedings for the condemnation or taking of the Premises or any portion
thereof and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in such proceedings and
Borrower shall deliver to Lender all instruments requested by Lender to permit
such participation. Lender is hereby irrevocably appointed as Borrower’s
attorney-in-fact, coupled with an interest, with exclusive power to collect,
receive and retain the Proceeds of any such condemnation and to make any
compromise or settlement in connection with such proceedings, subject to the
provisions of this Agreement. Borrower shall not adjust, compromise, settle or
enter into any agreement with respect to such proceedings without the prior
consent of Lender, such consent not to be unreasonably withheld, delayed or
conditioned. All Proceeds of any condemnation, or purchase in lieu thereof, of
the Premises or any portion thereof are hereby assigned to and shall be paid to
Lender, subject to the provisions of this Agreement. Borrower hereby authorizes
Lender to collect and receive such Proceeds, to give proper receipts and
acquittances therefor and, except as otherwise provided in Subsection 3.2(d), to
apply such Proceeds (less any actual, out-of-pocket cost to Lender reasonably
incurred in


27

--------------------------------------------------------------------------------





recovering and paying out such Proceeds, including reasonable attorneys’ fees,
costs and expenses allocable to inspecting any repair, restoration or rebuilding
work and the plans and specifications therefor) toward the payment of the
Indebtedness or to the repair, restoration or rebuilding of the Premises in the
manner and subject to the conditions set forth in Section 3.2. If the Proceeds
are used to reduce the Indebtedness, they shall be applied in the order provided
in Subsection 2.7(c), without any Prepayment Premium. Borrower shall promptly
execute and deliver all instruments reasonably requested by Lender for the
purpose of confirming the assignment of the condemnation Proceeds to Lender.
Borrower waives the provisions of any law prohibiting Lender from taking such an
election, including but not limited to, the provisions of California Code of
Civil Procedure Sections 1265.210 et seq.

ARTICLE 4.
ENVIRONMENTAL MATTERS

Section 4.1    Terms Incorporated by Reference. The terms and provisions of the
Environmental Indemnification Agreement are incorporated herein by reference in
their entirety.
ARTICLE 5.
CERTAIN PROPERTY MATTERS

Section 5.1    Lease Covenants and Limitations.
(a)    (i)    Except as expressly contemplated by or permitted under Leases
approved by Lender or New Leases or New Lease Modifications not requiring
Lender’s approval in accordance with Subsection 5.1(c) (such New Lease or New
Lease Modification, as applicable, a “No-Approval Lease”), all New Leases, New
Lease Modifications and terminations of Leases in excess of twenty thousand
(20,000) net rentable square feet (other than any termination of any such Lease
at the end of the applicable lease term in accordance with the terms thereof or
any termination of any such Lease on account of the applicable tenant’s default
thereunder) shall be subject to the prior review and approval of Lender as
provided in Subsection 5.1(a)(ii) and (iii) below, at Borrower’s expense.
Borrower shall provide Lender with executed copies of all New Leases and New
Lease Modifications within sixty (60) days after the end of the first three (3)
fiscal quarters of each Fiscal Year during the Loan Term, but only if requested
by Lender, and within one hundred five (105) days after the end of each Fiscal
Year, in accordance with Subsection 7.1(a)(i) hereof. For each New Lease
permitted hereunder, upon Lender’s written request, Borrower shall use
commercially reasonable efforts to provide Lender with (A) a tenant estoppel
certificate (which request shall not be made with respect to any New Lease more
than once each calendar year unless an Event of Default shall have occurred and
be continuing), executed by the tenant thereunder either on a Lender
pre-approved form of tenant estoppel certificate or such other form as Lender
shall reasonably approve, and (B) with respect to a New Lease in excess of
twenty thousand (20,000) net rentable square feet, unless previously provided
and still in effect with respect to such New Lease, a subordination,
non-disturbance and attornment agreement executed by the tenant thereunder in
the form attached as Exhibit F to this Agreement or such other form as Lender
shall approve in its reasonable discretion.


28

--------------------------------------------------------------------------------





(ii)    With respect to any New Lease or New Lease Modification other than a
No-Approval Lease, if, within ten (10) Business Days after Lender’s receipt of
Borrower’s written request for such approval stating in bold uppercase letters
at the top of such notice “PURSUANT TO THE TERMS OF SUBSECTION 5.1(a)(ii) OF THE
LOAN AGREEMENT DATED NOVEMBER 29, 2016, BORROWER REQUESTS APPROVAL OF A NEW
LEASE OR NEW LEASE MODIFICATION. ANY FAILURE OF LENDER TO RESPOND TO BORROWER’S
REQUEST FOR SUCH APPROVAL WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS
NOTICE SHALL BE DEEMED TO BE LENDER’S APPROVAL OF SUCH NEW LEASE OR NEW LEASE
MODIFICATION”, together with the following, all delivered in accordance with the
notice requirements set forth in Section 12.1: (w) a true, correct and complete
copy of any proposed final New Lease or New Lease Modification, as applicable,
including all exhibits, (x) for a New Lease, a blackline copy of the final New
Lease showing differences from a standard lease form previously approved by
Lender, (y) a lease summary describing in reasonable detail all material terms
of the New Lease or New Lease Modification, and (z) to the extent available and
permitted by any confidentiality agreement with the tenant, a description of
tenant’s business and owners, the tenant’s most recent financial statements, and
a credit report (collectively, the “Lease Approval Package”), Lender shall fail
to approve or disapprove such New Lease or New Lease Modification (which such
disapproval shall include the reasons therefor), then such New Lease or New
Lease Modification, as applicable, shall be deemed approved by Lender.
(iii)    With respect to any termination of any Lease for which Lender’s prior
approval is required, if, within ten (10) Business Days after Lender’s receipt
of Borrower’s written request for such approval stating in bold uppercase
letters at the top of such notice “PURSUANT TO THE TERMS OF SUBSECTION
5.1(a)(iii) OF THE LOAN AGREEMENT DATED NOVEMBER 29, 2016, BORROWER REQUESTS
APPROVAL OF THE TERMINATION OF A LEASE. ANY FAILURE OF LENDER TO RESPOND TO
BORROWER’S REQUEST FOR SUCH APPROVAL WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF
THIS NOTICE SHALL BE DEEMED TO BE LENDER’S APPROVAL OF SUCH TERMINATION OF A
LEASE”, together with the following, all delivered in accordance with the notice
requirements set forth in Section 12.1: (x) a true, correct and complete copy of
any lease termination agreement, including any amendments and supplements
relating thereto, (y) a reasonably detailed description of all material terms of
the lease termination, including disclosure of any and all consideration to be
exchanged between parties and their respective affiliates, including a
description of any potential new lease that may be entered into between or among
affiliates of Borrower and tenant in another property, and (z) a written request
that Lender approve the Lease Termination (collectively, the “Lease Termination
Approval Package”), Lender shall fail to approve or disapprove such Lease
termination (which such disapproval shall include the reasons therefor), then
such Lease termination shall be deemed approved by Lender.
(b)    Borrower shall perform all obligations as lessor under all Leases and
shall enforce all of the terms, covenants and conditions contained therein upon
the part of the lessee thereunder to be performed or observed, short of
termination thereof; provided, however, Borrower’s failure to comply with this
sentence shall not result in an Event of Default unless such failure is in any
material respect and following the expiration of any applicable notice or cure
period contemplated herein. Except as permitted pursuant to Subsection 5.1(a)
above, Borrower shall not take any action which would cause any Lease to cease
to be in full force and


29

--------------------------------------------------------------------------------





effect. Except with the prior written consent of Lender or with respect to any
No-Approval Leases, Borrower shall not: (i) cancel, terminate, surrender, sublet
or assign any Lease or consent to any cancellation, termination, surrender,
subletting or assignment thereof (except as permitted pursuant to the terms of
any such Lease); (ii) enter into any consensual document or agreement to
subordinate any Lease to any mortgage, deed of trust or other security interest
that is subordinate to the Mortgage; (iii) enter into any new Lease or amend,
modify or renew any existing Lease (except as permitted in Subsection 5.1(c));
(iv) waive any default under or breach of any Lease (except as permitted in
Subsection 5.1(c)); (v) consent to or accept any prepayment or discount of rent
or advance rent under any Lease (except as permitted in Subsection 5.1(c));
(vi) take any other action in connection with any Lease which could reasonably
be expected to impair or jeopardize the validity of such Lease or Lender’s
interest therein; or (vii) alter, modify or change the terms of any guaranty,
letter of credit or other credit support with respect to any Lease or cancel or
terminate such guaranty, letter of credit or other credit support (except as
permitted in Subsection 5.1(c)).
(c)    Notwithstanding Subsection 5.1(a) or 5.1(b), so long as no Event of
Default shall have occurred and be continuing, Lender’s approval shall not be
required for Borrower to enter into any New Lease or any New Lease Modification
(other than any New Lease Modification that adds or amends in any material
respect any lease termination options), provided that each of the following
conditions are satisfied: (i) the New Lease or the existing Lease as modified by
the New Lease Modification, as applicable, covers less than fifty thousand
(50,000) net rentable square feet of the Improvements located on the Premises,
including any square feet provided for in any expansion options and other space
already leased to the subject tenant; (ii) only with respect to any New Lease
that covers more than twenty thousand (20,000) net rentable square feet, such
New Lease is written on a standard form approved by Lender, in advance and in
writing, and without material modification; (iii) the New Lease or the New Lease
Modification, as applicable, is an arm’s-length transaction with a bona fide,
independent third party tenant; (iv) the New Lease or New Lease Modification
provides for rental rates and terms comparable to existing local market rates
and terms; (v) the New Lease or the New Lease Modification, as applicable, will
not violate any provision of any other Lease, restriction, covenant or public or
private agreement affecting the Premises or this Agreement or any other Loan
Document, including Subsection 4.1(b); (vi) the New Lease or the New Lease
Modification, as applicable, imposes no tenant improvement obligations on
Borrower beyond the initial lease-up and occupancy by the tenant in excess of
the lesser of Fifty Dollars per square foot ($50/sq.ft.) or Eight Hundred
Thousand Dollars ($800,000) for costs associated with expansion or extension
options; (vii) the New Lease or the New Lease Modification, as applicable,
contains no right of the tenant to acquire any ownership interest in any of the
Mortgaged Property; (viii) if the New Lease is in excess of twenty thousand
(20,000) net rentable square feet, such New Lease provides that the tenant will
unconditionally attorn to a foreclosing lender without requiring Lender to
execute a non-disturbance agreement, or the subject tenant agrees to execute a
subordination, non-disturbance and attornment agreement in connection therewith
in the form attached hereto as Exhibit F or such other form acceptable to Lender
in its reasonable discretion, subject to verification by Lender that the New
Lease or New Lease Modification, as applicable, otherwise qualifies as a
No-Approval Lease. If any of the aforesaid conditions are not satisfied, then
Lender’s prior consent to such New Lease or such New Lease Modification, as
applicable, shall be required. If the New Lease is less than twenty thousand
(20,000) net rentable square feet, and otherwise qualifies as a No-Approval
Lease, then if


30

--------------------------------------------------------------------------------





requested by the tenant thereunder, Lender will provide a subordination,
non-disturbance and attornment agreement in the form attached hereto as Exhibit
F, or such other form acceptable to Lender in its reasonable discretion
Notwithstanding Subsection 5.1(c)(iii), a New Lease Modification with respect to
the Lease dated April 29, 2002 between Kilroy LP, as landlord, and Kilroy
Services, LLC as tenant (the “KRC Lease”) shall be exempt from the restriction
in Subsection 5.1(c)(iii) and, in the event that the KRC Lease is terminated, a
New Lease or a New Lease Modification, between Borrower, as landlord, and
Sponsor or an Affiliate of Sponsor, as tenant, covering not more than ten
thousand (10,000) net rentable square feet shall be exempt from the restriction
in Subsection 5.1(c)(iii). In determining whether a Lease with Sponsor of an
Affiliate of Sponsor covers more than ten thousand (10,000) net rentable square
feet, all space leased to Sponsor or an Affiliate of Sponsor (whether pursuant
to one or more Leases) in the Improvements located on the Premises shall be
aggregated. If requested by Lender, Borrower shall provide a true copy of each
such New Lease and each such New Lease Modification within one hundred five
(105) days after the end of each Fiscal Year, in accordance with Subsection
7.1(a)(i) hereof. In determining under clause (i) above whether a New Lease, or
an existing Lease as modified by a New Lease Modification, is for fifty thousand
(50,000) net rentable square feet of building area of the Improvements located
on the Premises, all space leased to any one tenant (whether pursuant to one or
more Leases) in the Improvements located on the Premises shall be aggregated.
(d)    [Intentionally Omitted.]
(e)    Upon Lender’s request, at any time following the occurrence and during
the continuance of an Event of Default, Borrower shall transfer and assign to
Lender any or all of the tenant security deposits, including any letters of
credit securing tenant obligations, under the Leases, together with: (i) any
assignment of the proceeds of such security deposits; (ii) any assignment and
transfer of such letters of credit or the proceeds thereof; and (iii) to the
extent required pursuant to the applicable Lease and, so long as the same can be
obtained with commercially reasonable efforts, any tenants’ consents to
assignment of such security deposits and assignment and transfer of such letters
of credit, in each case under clause (i) through (iii), as Lender shall
reasonably request. All security deposits delivered to Lender shall be held
without interest and may be commingled with Lender’s other funds (unless the
payment of interest thereon and the maintenance of a separate account therefor
is required under applicable tenant leases or by applicable law).
(f)    Following the occurrence and during the continuance of an Event of
Default, Lender may, with or without exercising any other rights or remedies:
(i) give or require Borrower to give notice to any or all tenants under the
Leases and all Lease guarantors authorizing and directing them to pay all
Property Income under the Leases directly to Lender and to continue to do so
until the tenants and Lease guarantors are otherwise notified by Lender in
writing; and (ii) apply for the appointment of a receiver of the Mortgaged
Property to which appointment Borrower hereby consents, whether or not
foreclosure proceedings have been commenced under any of the Mortgage and
whether or not a foreclosure sale has occurred.
(g)    Without limiting Lender’s approval rights under Subsection 5.1(a), if any
tenant is required to pay a lease termination, cancellation or contraction fee
in excess of One Million Two Hundred Fifty Thousand Dollars ($1,250,000) as a
result of such tenant terminating


31

--------------------------------------------------------------------------------





its Lease, and Borrower has not re-let the space vacated as a result of such
Lease termination on or prior to the date of such Lease termination, then upon
such Lease termination, the amount so required to be paid by such tenant shall
be collaterally assigned to Lender as additional collateral for the Loan and
deposited with Lender in an interest bearing account (the “Lease Termination
Reserve Account”), with interest accruing for the benefit of Borrower. So long
as no Event of Default shall have occurred and be continuing, (i) upon the
execution of an Acceptable Lease for the space, or a portion of the space,
vacated as a result of the Lease termination, half of the allocable amount of
the Lease Termination Reserve Account relating to the Lease termination payment
for the applicable space (inclusive of interest attributable thereto) shall be
refunded to Borrower and (ii) upon the occupancy by the tenant under such
Acceptable Lease for such space, or a portion of such space, vacated as a result
of such Lease termination, the remaining half of the allocable amount of the
Lease Termination Reserve Account relating to the Lease termination payment for
such space (inclusive of interest attributable thereto) shall be refunded to
Borrower. Should an Event of Default occur prior to any such release, all funds
in the Lease Termination Reserve Account may, during the continuance of such
Event of Default, be applied in payment of the charges for which such funds
shall have been deposited or to the payment of the Indebtedness or any other
charges affecting the Mortgaged Property, as Lender in its sole discretion may
determine, but no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Lender as herein provided.
(h)    In the event any payment is made to Borrower as a result of a draw under
the “L-C” (as defined in that certain Office Lease dated as of March 26, 2014 by
and between Kilroy Realty, L.P., as landlord, and Riot Games, Inc., as tenant
(as the same was assigned by Kilroy Realty, L.P. to Borrower, and as the same
may have been and may hereafter be amended, modified, supplemented, restated or
replaced from time to time, the “Riot Games Phase 1 Lease”)), made pursuant to
and in accordance with the terms and conditions of the Riot Games Phase 1 Lease,
the amount so received by Borrower (the “L-C Draw Amount”) shall be collaterally
assigned to Lender as additional collateral for the Loan and deposited with
Lender in an interest bearing account (the “Riot Games Lease Reserve Account”),
with interest accruing for the benefit of Borrower. So long as no Event of
Default shall have occurred and be continuing, Borrower may request
disbursements of the funds then in the Riot Games Lease Reserve Account under
the following circumstances: (i) to apply against any Rent (as defined in the
Riot Games Phase 1 Lease) payable by the tenant under the Riot Games Phase 1
Lease that was not paid when due and/or to compensate Borrower, in its capacity
as the landlord under the Riot Games Phase 1 Lease, for any and all losses
and/or damages suffered by Borrower (or awarded to Borrower at law) as a result
of any breach or default by the tenant under the Riot Games Phase 1 Lease, in
either case in accordance with the express provisions of the Riot Games Phase 1
Lease, the amount of which disbursement shall not exceed, as applicable, the
amount Borrower estimates, and Lender approves in its reasonable discretion, to
be necessary to pay such Rent or to compensate Borrower for such losses and/or
damages, evidence of which shall have been provided to and approved by Lender in
its reasonable discretion (the amounts under this clause (i), collectively, the
“Lease Default Damages”); (ii) to return to the tenant under the Riot Games
Phase 1 Lease, to the extent required in accordance with the express provisions
of the Riot Games Phase 1 Lease, the L-C Draw Amount minus the amount of
previously applied Lease Default Damages, in each case in accordance with the
express provisions of the Riot Games Phase 1 Lease; and (iii) following the
termination of the Riot Games Phase 1 Lease, (x) upon the execution of an
Acceptable Lease for the space vacated as a result of such termination,


32

--------------------------------------------------------------------------------





half of the amount of the Riot Games Lease Reserve Account (inclusive of
interest attributable thereto) shall be refunded to Borrower and (y) upon the
occupancy by the tenant under such Acceptable Lease for such space vacated as a
result of such Lease termination, the remaining half of the amount of the Riot
Games Lease Reserve Account (inclusive of interest attributable thereto) shall
be refunded to Borrower; provided, however, should Borrower enter into one or
more Acceptable Leases for less than all of the space vacated as a result of
such termination, Borrower shall be entitled to disbursements from the Riot
Games Lease Reserve Account in the same proportion as the total square footage
leased pursuant to each such Acceptable Lease relates to the total square
footage leased pursuant to the Riot Games Phase 1 Lease. Should an Event of
Default occur prior to any such disbursement, any Lease Default Damages
remaining in the Riot Games Lease Reserve Account may, during the continuance of
such Event of Default, be applied in payment of the charges for which such funds
shall have been deposited or to the payment of the Indebtedness or any other
charges affecting the Mortgaged Property, as Lender in its sole discretion may
determine, but no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Lender as herein provided.
Borrower hereby acknowledges and agrees that the proceeds of any other letter of
credit provided to Borrower from Riot Games, Inc. or any Affiliate thereof
pursuant to the terms of the Riot Games Phase 1 Lease or any other Lease between
Borrower and Riot Games, Inc. or such Affiliate thereof, shall be deposited into
the Riot Games Lease Reserve Account and be held and disbursed by Lender in
accordance with the terms and provisions of this Section 5.1, and the term “Riot
Games Phase 1 Lease” shall be deemed to include any such other Lease for
purposes of this Section 5.1.

Section 5.2    Management. At all times prior to the payment in full of the
Indebtedness, the Mortgaged Property shall be managed by a management company
satisfactory to Lender in its reasonable discretion, and for any management
company other than Kilroy LP, pursuant to a management agreement satisfactory to
Lender in its reasonable discretion. In addition, any leasing commissions
agreement affecting the Mortgaged Property must be satisfactory to Lender in its
reasonable discretion. Such management agreement and leasing commissions
agreement shall be subordinate to the Lien of the Mortgage. Lender approves
Kilroy LP as manager of the Mortgaged Property, reserving the right, however, to
revoke such approval in accordance with the following sentence. If at any time
the management company, management agreement or leasing commissions agreement is
not satisfactory to Lender, Borrower shall have a reasonable period, not
exceeding sixty (60) days after notice to Borrower of Lender’s disapproval, to
obtain a management company, management agreement and/or leasing commissions
agreement approved by and satisfactory to Lender, in each case, not to be
unreasonably withheld, delayed or conditioned. As a condition to Lender’s
approval of any such management agreement or leasing commissions agreement,
Borrower, Lender and the applicable management company or leasing agent, shall
execute and deliver an Assignment and Subordination of Management Agreement or
an Assignment and Subordination of Leasing Commissions Agreement, as applicable,
which shall be prepared on Lender’s then current form and which shall otherwise
be in form and content satisfactory to Lender in its reasonable discretion.

Section 5.3    Impositions and Utility Charges.
(a)    Borrower shall pay and discharge all Impositions and Utility Charges
prior to delinquency, and shall provide to Lender validated receipts or other
evidence satisfactory to Lender in its reasonable discretion showing the payment
of all such Impositions within fifteen (15) days after the same would otherwise
have become delinquent. Borrower’s obligation to pay such Impositions pursuant
to this Agreement shall include, to the extent permitted by applicable law,
Taxes resulting from changes in law after the date of this Agreement which
impose upon Lender an obligation to pay any property taxes or other Impositions
or which otherwise adversely affect Lender’s interests in the Mortgaged Property
or otherwise with respect to the Loan. Should Borrower default in the payment of
any of such Impositions or Utility Charges, Lender may (but shall not be
obligated to) pay such item or any portion thereof and Borrower shall reimburse
Lender on demand for all such Advances.
(b)    Borrower shall not be required to pay, discharge or remove any Imposition
or Utility Charge so long as Borrower contests in good faith such Imposition or
Utility Charge or the validity, applicability or amount thereof by an
appropriate legal proceeding which operates to prevent the collection of such
amounts and the sale of the Mortgaged Property or any portion thereof; provided,
however, that, solely with respect to Impositions, such contest will not result
in a tax certificate or other sale of the tax lien and prior to the date on
which such Imposition would otherwise have become delinquent Borrower shall
have: (i) given Lender prior notice of such contest; and (ii) deposited with
Lender, and shall deposit such additional amounts as are necessary to keep on
deposit at all times, an amount equal


33

--------------------------------------------------------------------------------





to at least one hundred ten percent (110%) of the total of: (A) the balance of
such Imposition then remaining unpaid; and (B) all interest, penalties, costs
and charges accrued or accumulated thereon. Any such contest shall be prosecuted
with due diligence, and Borrower shall promptly pay the amount of such
Imposition as finally determined, together with all interest, penalties, costs
and charges payable in connection therewith. Lender shall have full power and
authority to apply any amount deposited with Lender under this Subsection 5.3(b)
to the payment of any unpaid Imposition to prevent the sale of any tax lien or
the sale or forfeiture of the Mortgaged Property (or any portion thereof) for
non-payment thereof. Lender shall have no liability, however, for failure to so
apply any amount deposited unless Borrower requests the application of such
amount to the payment of the particular Imposition for which such amount was
deposited. Any surplus retained by Lender after payment of the Imposition for
which a deposit was made shall be repaid to Borrower unless an Event of Default
shall have occurred, in which case said surplus may be retained by Lender to be
applied to the Indebtedness. Notwithstanding any provision of this Subsection
5.3(b) to the contrary, Borrower shall pay any Imposition which it might
otherwise be entitled to contest if, in the reasonable opinion of Lender,
failure to pay will result in a tax certificate or other sale of the tax lien or
the Mortgaged Property (or any portion thereof) is in jeopardy or in danger of
being forfeited or foreclosed. If Borrower refuses to pay any such Imposition,
Lender may (but shall not be obligated to) make such payment and Borrower shall
reimburse Lender on demand for all such Advances. Additionally, in such event,
if Lender is prevented by law or judicial or administrative order from paying
such Imposition, then Lender, at its option, may declare the entire Indebtedness
immediately due and payable.
(c)    Borrower shall deposit, or cause to be deposited, with Lender, to be held
by Escrow Agent, monthly, on the due date of each monthly installment under the
Note, 1/12th


34

--------------------------------------------------------------------------------





of the annual charges (as estimated by Lender in its reasonable discretion) for
Impositions with respect to the Mortgaged Property. If required by Lender,
Borrower shall also deposit, or cause to be deposited, with Lender, to be held
by Escrow Agent, simultaneously with such monthly deposits and/or the execution
of this Agreement, a sum of money which together with such monthly deposits will
be sufficient to make the payment of each such charge at least thirty (30) days
prior to the date initially due. Should such charges not be ascertainable at the
time any deposit is required to be made, the deposit shall be made on the basis
of the charges for the prior year or payment period, as reasonably estimated by
Lender. When the charges are fixed for the then current year or period, Borrower
shall deposit any deficiency on demand. Interest earned on the funds held by
Escrow Agent under this Section will be retained by Lender, except to the extent
prohibited by law. All funds deposited with Escrow Agent may be commingled with
Escrow Agent’s other funds, and shall be applied in payment of the foregoing
charges when and as payable provided that no Event of Default shall have
occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default, the funds so deposited may be applied in payment of the
charges for which such funds shall have been deposited or to the payment of the
Indebtedness or any other charges affecting the Mortgaged Property, as Lender in
its sole discretion may determine, but no such application shall be deemed to
have been made by operation of law or otherwise until actually made by Lender as
herein provided. Borrower shall provide Lender with bills and all other
documents necessary for the payment of the foregoing charges promptly following
Borrower’s receipt of the same, but in any event at least fifteen (15) days
prior to the date on which each payment thereof shall first become due.
(d)    Notwithstanding the requirements of Subsection 5.3(c) above, Lender shall
waive the requirement for Borrower to make the monthly deposits of the annual
charges for Impositions with respect to the Mortgaged Property so long as each
of the following terms and conditions continues to be satisfied, as determined
by Lender in its reasonable discretion (each of the following, a “Reserve Waiver
Requirement” and, collectively, the “Reserve Waiver Requirements”):
(i)
Borrower shall pay and discharge all Impositions affecting the Mortgaged
Property on or prior to the last date on which such Impositions may be paid
without payment of any interest, late fee or penalty, and shall provide to
Lender validated receipts or other evidence satisfactory to Lender in its
reasonable discretion showing the timely payment of such Impositions;

(ii)
No uncured monetary default shall exist, nor shall any Event of Default have
occurred and be continuing, under the Loan Documents;

(iii)
The original named Borrower as of the Closing Date must still hold sole title to
the Mortgaged Property and shall not have exercised its rights pursuant Section
8.3 below. Any transfer of title to the Mortgaged Property, or any portion
thereof, shall permit Lender to require institution of a real estate tax and
assessment reserve;



35

--------------------------------------------------------------------------------





(iv)
No other transfer of any interest in the Mortgaged Property has occurred, other
than as expressly permitted by Article 8 hereof; and

(v)
There does not exist any subordinate, mezzanine or other indebtedness prohibited
by any of the Loan Documents, whether or not such indebtedness is secured by any
of the Mortgaged Property.

In the event that Borrower fails, at any time during which a waiver of the
requirements of Subsection 5.3(c) is in effect, to satisfy any one or more of
the Reserve Waiver Requirements, Borrower shall immediately commence making the
monthly deposits of annual charges for Impositions with respect to the Mortgaged
Property pursuant to the terms of Subsection 5.3(c), and shall continue to make
such deposits for the remainder of the Loan Term, notwithstanding any subsequent
satisfaction of such Reserve Waiver Requirements.
ARTICLE 6.
REPRESENTATIONS, WARRANTIES AND COVENANTS
Borrower, jointly and severally (if applicable), represents, warrants and
covenants that:
Section 6.1    Organization and Authority.
(a)    The execution and delivery of the Note, this Agreement, the Mortgage and
the other Loan Documents have been duly authorized and there is no provision in
Borrower’s organizational documents, as amended, requiring further consent for
such action by any other Person.
(b)    Borrower is duly organized, validly existing and in good standing under
the laws of the state of its formation.
(c)    Borrower has all necessary franchises, licenses, authorizations,
registrations, permits and approvals and full power and authority to own and
operate its properties, including the Mortgaged Property, and is qualified to
carry on its business as now conducted in each jurisdiction where failure to be
so qualified could reasonably be expected to have a material adverse effect on
the financial condition of Borrower or Borrower’s ability to perform its
material obligations under the Loan Documents.
(d)    The execution and delivery of and performance of its obligations under
the Loan Documents: (i) will not result in Borrower being in default under any
provision of its organizational documents, as amended, any court order, or any
mortgage, deed of trust or other agreement to which it is a party; and (ii) do
not require the consent of or any filing with any governmental authority.
(e)    All necessary actions have been duly taken by and on behalf of Borrower
to make and constitute the Loan Documents to which Borrower is a party, and the
Loan Documents to which Borrower is a party constitute, legal, valid and binding
obligations


36

--------------------------------------------------------------------------------





enforceable in accordance with their respective terms, subject only to the
application of bankruptcy and other laws affecting the rights of creditors and
general principles of equity.

Section 6.2    Maintenance of Existence. So long as it owns the Mortgaged
Property, Borrower shall do all things necessary to preserve and keep in full
force and effect its existence and all necessary franchises, licenses,
authorizations, registrations, permits and approvals under the laws of the state
of its formation and the State to carry on its business as now conducted and
shall comply with all regulations, rules, ordinances, statutes, orders and
decrees of any governmental authority or court now or hereafter applicable to
Borrower or to the Mortgaged Property or any portion thereof; provided, however,
Borrower’s failure to so comply with such regulations, rules, ordinances,
statutes, orders and decrees shall not result in an Event of Default unless such
failure is in any material respect and after the expiration of any applicable
notice or cure period contemplated herein.
Section 6.3    Title. Borrower has good, marketable and insurable fee simple
title to the Premises and good indefeasible title to the balance of the
Mortgaged Property, free and clear of all Liens whatsoever, except the Permitted
Encumbrances. The Mortgage creates (1) a valid, perfected Lien on the Mortgaged
Property, subject only to Permitted Encumbrances and (2) perfected security
interests in and to, and perfected collateral assignments of, all Collateral
(including the Leases), all in accordance with the terms thereof, in each case
subject only to any applicable Permitted Encumbrances and such other Liens as
are permitted pursuant to the Loan Documents. Borrower will preserve such title
and will forever warrant and defend the same and validity and priority of the
lien hereof to Lender against all claims whatsoever. Borrower is the owner of
all easements and other rights (collectively, the “Easements”) created under the
documents expressly set forth in Schedule B to title insurance policy
no. 23085904LP-JV issued by Fidelity National Title Insurance Company with
respect to the Mortgaged Property (collectively the “Easement Agreements”). The
Easement Agreements and the Easements created thereunder have not been modified
or amended and are in full force and effect. No defaults have occurred under the
Easement Agreements, and no event has occurred which with notice or the passage
of time would constitute an event of default under the Easement Agreements.
Borrower has not sent, and is not in receipt of, any notice alleging or
asserting the occurrence of any default under the Easement Agreements or the
occurrence of any event which with notice or the passage of time would
constitute an event of default thereunder.

Section 6.4    Mortgage Taxes.
(a)    Borrower shall pay any and all Indemnified Taxes, charges, filing,
registration and recording fees, excises and levies imposed upon Lender by
reason of its ownership of, or measured by amounts payable under, the Note, this
Agreement, the Mortgage or any other Loan Document, and shall pay all stamp
taxes required to be paid on the Note, the Mortgage, this Agreement or the other
Loan Documents. If Borrower fails to make such payment within ten (10) Business
Days after notice thereof from Lender, Lender may (but shall not be obligated
to) pay the amount due, and Borrower shall reimburse Lender on demand for all
such Advances, except, for the avoidance of doubt, to the extent the Advances
related to a payment of an Excluded Tax.


37

--------------------------------------------------------------------------------





(b)    If any applicable law (as determined in the good faith discretion of
Borrower or Withholding Agent, as applicable) requires the deduction or
withholding of any Tax from any payments under the Note, this Agreement, the
Mortgage or any other Loan Document, then Borrower or Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sums
payable by Borrower under the Note, this Agreement, the Mortgage or any other
Loan Documents shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 6.4), Lender receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(c)    If Lender determines, in its sole discretion, exercised in good faith,
that it has received a refund of any Taxes paid by Borrower in accordance with
this Section 6.4 (including by the payment of additional amounts pursuant to
Section 6.4(b), Lender shall pay to Borrower an amount equal to the amount of
such refund actually received by Lender (but only to the extent of indemnity
payments made under this Section 6.4 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of Lender and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund). Borrower, upon the request of Lender,
shall repay to Lender the amount paid over pursuant to this Section 6.4(c) (plus
any penalties, interest or other charges imposed by the relevant governmental
authority) in the event that Lender is required to repay such refund to such
governmental authority. Notwithstanding anything to the contrary in this Section
6.4(c), in no event will Lender be required to pay any amount to Borrower
pursuant to this Section 6.4(c) the payment of which would place Lender in a
less favorable net after-Tax position than Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld, or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 6.4(c) shall
not be construed to require Lender to make available its Tax returns (or any
other information relating to its Taxes) that it deems confidential) to Borrower
or any other Person.

Section 6.5    Payment of Liens. Borrower shall pay when due all payments and
charges due under or in connection with any Liens and encumbrances on and
security interests in the Mortgaged Property or any portion thereof, all rents
and charges under any ground leases and other leases forming a part of the
Mortgaged Property, and all claims and demands of mechanics, materialmen,
laborers and others which, if unpaid, could reasonably be expected to result in
or permit the creation of a Lien on the Mortgaged Property or any portion
thereof (excluding any Lien imposed solely on any tenant’s interest in the
Mortgaged Property) and shall cause the prompt (but in no event later than
thirty (30) days after imposition), full and unconditional discharge of all
Liens imposed on or against the Mortgaged Property or any portion thereof;
provided that Borrower shall not be required to pay, discharge or remove any
such Lien so long as Borrower contests in good faith such Lien or the validity,
applicability or amount thereof in the manner described in Subsection 5.3(b), so
as to prevent the sale of the Mortgaged Property or any portion thereof.
Borrower shall do or cause to be done, at the sole cost of Borrower, everything
necessary to fully preserve the initial priority of the Lien of the Mortgage. If
Borrower fails to make any such payment or if a Lien attaches to the Mortgaged
Property or any portion thereof and is not discharged within said thirty (30)
days or contested in good faith in the


38

--------------------------------------------------------------------------------





manner described in Subsection 5.3(b), Lender may (but shall not be obligated
to) make such payment or discharge such lien and Borrower shall reimburse Lender
on demand for all such Advances.

Section 6.6    Costs of Defending and Upholding the Lien. Lender may, after
notice to Borrower: (a) appear in and defend any action or proceeding, in the
name and on behalf of either Lender or Borrower, in which Lender is named or
which Lender in its reasonable discretion determines may adversely affect the
Mortgaged Property, the Mortgage, the Lien thereof or any other Loan Document;
and (b) institute any action or proceeding which Lender in its reasonable
discretion determines should be instituted to protect its interest in the
Mortgaged Property or its rights under this Agreement or any other Loan
Document, including foreclosure proceedings. Borrower shall pay or reimburse
Lender on demand for all Advances and actual out-of-pocket expenses (including
reasonable attorneys’ fees, costs and expenses) reasonably incurred by Lender in
connection with any such action or proceeding.
Section 6.7    Costs of Enforcement. If an Event of Default has occurred and is
continuing, Borrower shall pay or reimburse Lender on demand for all Advances,
costs and expenses (including reasonable attorneys’ and appraisers’ fees, costs
and expenses and the expenses and reasonable fees of any receiver or similar
official) related or incidental to the collection of the Indebtedness, any
foreclosure of the Mortgage or any other Loan Document, any enforcement,
compromise or settlement of the Mortgage, this Agreement, any other Loan
Document or the Indebtedness in any in any judicial, arbitration,
administrative, probate, appellate, bankruptcy, insolvency or receivership
proceeding, as well as in any post-judgment proceeding to collect or enforce any
judgment or order relating to the Indebtedness or any of the Loan Documents, as
well as any defense or assertion of the rights or claims of Lender in respect of
any thereof, by litigation or otherwise.
Section 6.8    Indemnification. Borrower shall indemnify, defend and hold Lender
and the Lender Parties harmless from and against, and be responsible for paying,
all Losses which may be imposed upon, asserted against, or incurred or paid by
any of them: (a) by reason of, on account of or in connection with any act or
occurrence relating to the Mortgaged Property or any bodily injury, death, other
personal injury or property damage occurring in, upon or in the vicinity of the
Mortgaged Property from any cause whatsoever; (b) as a result of the failure of
Borrower to perform any of its obligations under any of the Loan Documents; or
(c) on account of any transaction otherwise arising out of or in any way
connected with the Mortgaged Property, this Agreement or the Indebtedness;
provided, however, the indemnification in this Section 6.8 shall not require
Borrower to pay any Taxes that are not Indemnified Taxes.
Section 6.9    Estoppel Certificates. Within ten (10) Business Days following a
request by either party hereto (such party, the “Requesting Party”), the other
party shall provide to the Requesting Party a duly acknowledged written
statement confirming: (a) the original principal amount of the Loan; (b) the
unpaid principal amount of the Loan; (c) the rate of interest of the Loan;
(d) the terms of payment and maturity date of the Loan; (e) the date
installments of interest and/or principal were last paid; (f) only if Lender is
the Requesting Party, that, except as provided in detail in such statement,
there are no offsets or defenses against the Indebtedness or defaults or events
which with the passage of time or the giving of notice, or both, would
constitute an Event of Default under the Note, this Agreement or the other Loan
Documents; and


39

--------------------------------------------------------------------------------





(g) such other information that the Requesting Party shall reasonably request.
In connection with a Transfer or Participation of the Loan pursuant to Section
12.13 hereof, Borrower shall also exercise commercially reasonable efforts to
provide to Lender within thirty (30) days following its request therefor tenant
estoppel letters from such tenants of the Premises as Lender may require.
Section 6.10    ERISA.
(a)    Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken hereunder (or the exercise by Lender
of any of its rights under the Note, the Loan Agreement or any of the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA and/or Section 4975 of the Code.
(b)    Borrower represents that (i) Borrower is not, and is not deemed (under
the Plan Assets Regulation or otherwise) to hold the “plan assets” of an
“employee benefit plan” that is subject to Title I of ERISA and/or a “plan” that
is subject to Section 4975 of the Code; and (ii) Borrower is not a “governmental
plan” within the meaning of Section 3(32) of ERISA and is not subject to state
statutes regulating investments and fiduciary obligations with respect to
governmental plans. Borrower covenants and agrees to deliver to Lender such
certifications and other evidence from time to time, until full repayment of the
Indebtedness, as are reasonably requested by Lender to confirm the
representation under this clause (b);
(c)    Borrower shall not agree to, enter into or consummate any transaction
which would render Borrower unable to furnish the certification or other
evidence referred to in Subsection 6.10(b) hereof, to the extent applicable.
(d)    If Borrower or any ERISA Affiliate maintains, contributes to or has in
the six year period prior to the Closing Date had any obligation to contribute
to a Pension Plan, Borrower represents that, except as would not reasonably be
expected to result in a material adverse effect on Borrower, Borrower and each
ERISA Affiliate (i) have fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Pension Plan, (ii) have not
incurred any direct or indirect liability with respect to the withdrawal or
partial withdrawal from any Pension Plan, and (iii) have not incurred any direct
or indirect liability to the Pension Benefit Guaranty Corporation or to a
Pension Plan under Title IV of ERISA in connection with the termination of a
Pension Plan. Borrower shall take or refrain from taking, as the case may be,
such actions as may be necessary to cause the representation and warranty in
this Section 6.10 to remain true and accurate until full repayment of the
Indebtedness.
(e)    Borrower represents that, except as would not reasonably be expected to
result in a material adverse effect on Borrower, each Plan maintained by
Borrower or any Affiliate of Borrower or which has been maintained by Borrower
or any Affiliate of Borrower within the six year period prior to the Closing
Date is, or has been, in compliance with the applicable provisions of ERISA and
the Code. Borrower shall take or refrain from taking, as the case may be, such
actions as may be necessary to cause the representation and warranty in this
Section 6.10(e) to remain true and accurate until full repayment of the
Indebtedness.




40

--------------------------------------------------------------------------------






Section 6.11    Terrorism and Anti-Money Laundering.
(a)    As of the date hereof and throughout the term of this Agreement:
(i) Borrower; (ii) any Principal; or (iii) any Person for whom Borrower is
acting as agent or nominee in connection with this transaction, is not an OFAC
Prohibited Person.
(b)    To comply with applicable Anti-Money Laundering Laws, all payments by
Borrower to Lender or from Lender to Borrower will only be made and received in
Borrower’s name and to and from a bank account of a bank based or incorporated
in or formed under the laws of the United States or a bank that is not a
“foreign shell bank” within the meaning of the U.S. Bank Secrecy Act (31 U.S.C.
§ 5311 et seq.), as amended, and the regulations promulgated thereunder by the
U.S. Department of the Treasury, as such regulations may be amended from time to
time.
(c)    Borrower shall provide Lender at any time and from time to time during
the term of the Loan with such information as Lender determines in its
reasonable discretion to be necessary or appropriate to comply with the
Anti-Money Laundering Laws of any applicable jurisdiction, or to respond to
requests for information concerning the identity of Borrower, any Person
controlling or controlled by Borrower or any Person having a beneficial interest
in Borrower, from any governmental authority, self-regulatory organization or
financial institution in connection with its anti-money laundering compliance
procedures, or to update such information.
(d)    The representations and warranties set forth in this Section 6.11 shall
be deemed repeated and reaffirmed by Borrower as of each date that Borrower
makes a payment to Lender under the Note, this Agreement and the other Loan
Documents or receives any disbursement of Loan proceeds, reserve funds or other
funds from Lender. Borrower agrees promptly to notify Lender in writing should
Borrower become aware of any change in the information set forth in these
representations.
Section 6.12    Limited Purpose Entity Requirements. All of the provisions of
this Section 6.12 are individually and collectively referred to as the “LPE
Requirements”.
(a)    Borrower has not and shall not:
(i)
engaged in any business unrelated to the acquisition, development, ownership,
holding, sale, leasing, transfer, exchange, management or operation of the
Mortgaged Property;

(ii)
have any assets other than those related to the Mortgaged Property or related to
any business not prohibited by Subsection 6.12(a)(i);

(iii)
incur any indebtedness, other than (A) the Indebtedness, (B) unsecured trade
payables and other operational debt which are incurred, paid and processed in
the ordinary course of business, (C) tenant improvement allowances or similar
concessions granted to tenants, and (D) such other indebtedness as shall be
permitted by



41

--------------------------------------------------------------------------------





the Loan Documents (including, without limitation, indebtedness described in
Subsection 6.12(a)(iv) below);
(iv)
assume or guarantee or become obligated for the debts of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person except for its obligations under the Loan Documents, and except for (A)
payment or performance bonds, guarantees, indemnities or other assurances in
connection with the performance of tenant improvements required or permitted by
Leases or Lease modifications approved or deemed approved by Lender or otherwise
permitted by the Loan Documents, (B) obligations under Leases or Lease
modifications approved or deemed approved by Lender or otherwise permitted by
the Loan Documents, (C) lease takeover arrangements in connection with Leases or
Lease modifications approved or deemed approved by Lender or otherwise permitted
by the Loan Documents, and (D) customary types of indemnities or other
assurances with respect to existing seller liabilities the existence or
incurrence of which are not in violation of the Loan Documents and that may be
required by the buyer or the title company in connection with the sale of the
Mortgaged Property;

(v)
acquire obligations or securities of its members or shareholders or any other
Affiliate; or

(vi)
except for its obligations under the Loan Documents or as otherwise permitted by
the Loan Documents, pledge its assets for the benefit of any other Person.

(b)    Borrower shall not amend or modify any of its formation documents without
the prior consent of Lender, which consent shall not be unreasonably withheld,
delayed or conditioned. Promptly after Lender’s written request from time to
time, but not more frequently than once in any calendar year, Borrower shall
deliver to Lender evidence satisfactory to Lender in its reasonable discretion
that Borrower is in compliance with the provisions of this Section 6.12.

Section 6.13    Operating Agreements and Permitted Encumbrances.
(a)    No Operating Agreement or Permitted Encumbrance shall be amended,
modified, supplemented, restated or otherwise altered by Borrower, nor shall
Borrower consent or otherwise acquiesce in any of the foregoing, in each case in
any manner materially adverse to Lender, without in each instance the prior
consent of Lender (such consent not to be unreasonably withheld, delayed or
conditioned).
(b)    No Operating Agreement or Permitted Encumbrance benefiting the Mortgaged
Property shall be terminated by Borrower unless such terminated Operating
Agreement or such terminated Permitted Encumbrance is replaced with a similar
agreement upon


42

--------------------------------------------------------------------------------





terms and conditions, and with such third parties, as are acceptable to Lender
in its reasonable discretion; provided, however, if a property management
agreement with respect to the Mortgaged Property is so terminated, Borrower
shall not be required to replace such agreement so long as the Mortgaged
Property is managed by Kilroy LP following such termination.
(c)    Borrower shall deliver to Lender, at the same time received or sent by
Borrower, copies of all notices, demands or requests sent or otherwise sent by
Borrower or received from any other Person under or pursuant to any Operating
Agreement or Permitted Encumbrance.
(d)    The term of any Operating Agreement or Permitted Encumbrance shall not be
extended or otherwise renewed by Borrower (unless pursuant to a right currently
afforded Borrower thereunder) without in each instance Lender’s prior written
approval (such approval not to be unreasonably withheld, delayed or
conditioned).
(e)    Borrower shall observe, perform and discharge in all material respects
all obligations, covenants and warranties required to be kept and performed by
Borrower under the Operating Agreements and Permitted Encumbrances.
(f)    Borrower shall enforce or secure the performance of each and every
material obligation, term, covenant, condition and agreement to be performed by
any other party to any of the Operating Agreements and Permitted Encumbrances.
Section 6.14    Compliance with Laws. The Mortgaged Property is in compliance in
all material respects with all provisions of all zoning, subdivision, land use,
environmental, traffic, fire, building, and occupational safety and health
rules, regulations, codes, acts and statutes to which it is subject.
Section 6.15    Business Purpose of Loan. Borrower stipulates and warrants that
the purpose of the Loan is for the sole purpose of carrying on or acquiring a
business, professional or commercial enterprise. Borrower further stipulates and
warrants that all proceeds of the Loan will be used for said business,
professional or commercial enterprise.

Section 6.16    Maintenance of Mortgaged Property. Borrower shall maintain the
Mortgaged Property in good and safe condition, working order and repair, and
comply with all existing and future federal, state and local laws, ordinances,
rules and regulations and court orders affecting or which may be interpreted as
affecting the Mortgaged Property, including the Americans with Disabilities Act
and all zoning, subdivision, land use, environmental, traffic, fire, building,
and occupational safety and health rules, regulations, codes, acts and statutes
to which it is subject; provided, however, that Borrower’s failure to so comply
with such laws, ordinances, rules and regulations and court orders shall not
result in an Event of Default unless such failure is in any material respect and
following the expiration of any applicable notice and/or cure period
contemplated herein. Borrower shall permit Lender and its agents to enter upon
and inspect, in each case, subject to the rights of tenants under any applicable
Leases: (a) the areas of the Mortgaged Property which are open to the public at
all reasonable hours during which such areas are open to the public, without
prior notice and (b) all other areas of the Mortgaged Property during normal
business hours with reasonable prior notice (provided that


 
43
 
 




--------------------------------------------------------------------------------





Lender shall in no event be required to provide Borrower with more than three
(3) Business Days prior notice), except that no notice shall be required in the
event of an emergency. Borrower shall not, without the prior consent of Lender,
which consent may be granted or withheld in Lender’s sole and absolute
discretion: (i) change the use of the Premises; (ii) cause or permit the use or
occupancy of any part of the Premises to be discontinued if such discontinuance
would violate any zoning or other law, ordinance or regulation; (iii) apply for
or consent to any subdivision, re-subdivision, zoning reclassification,
modification or restriction affecting the Premises; (iv) threaten, commit or
permit any waste, structural or material addition to or alteration, demolition
or removal of the Mortgaged Property or any portion thereof (provided that the
Equipment included within the Collateral may be removed if replaced with similar
items of equal or greater value); (v) take any action whatsoever to apply for,
consent to, or acquiesce in the conversion of the Mortgaged Property, or any
portion thereof, to a condominium or cooperative form of ownership, or (vi) take
any action whatsoever to apply for, consent to or acquiesce in any subdivision
or re-subdivision of the Mortgaged Property, or any portion thereof. No
provision of this Section 6.16 shall prohibit Borrower from undertaking and
completing tenant improvement work authorized under Leases or Lease
modifications previously approved by Lender or not requiring Lender’s prior
approval.
Section 6.17    Solvency. (1) Neither Borrower nor any Upstream Owner Controlled
by Sponsor has entered into the transaction or any Loan Document with the actual
intent to hinder, delay, or defraud any creditor, and (2) Borrower and each
Upstream Owner Controlled by Sponsor has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. Giving effect to the
Loan, the fair saleable value of Borrower’s assets exceeds and will, immediately
following the making of the Loan, exceed Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital for such entity to carry out its business as
conducted or as proposed to be conducted. Borrower does not intend to, and does
not believe that it will, incur debt and other liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such debt and
liabilities as they mature (taking into account the timing and amounts of cash
to be received by it and the amounts to be payable on or in respect of
obligations of such party). No petition in bankruptcy has been filed against
Borrower or any Indemnitor or Principal, and neither Borrower nor any Indemnitor
or Principal has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. Neither Borrower nor
Indemnitor or any Principal has been involved in a foreclosure or in a default
on any debt owing to Lender or to any Affiliate of Lender. All financial and
other information submitted by or on behalf of Borrower and Indemnitor to Lender
in connection with the Loan is true, complete and correct. All of Borrower’s
material obligations to creditors, including, but not limited to, all payments
and accounts relating to the Premises, are current.
Section 6.18    Representations Regarding Mortgaged Property.


44

--------------------------------------------------------------------------------








(a)    Borrower has provided to Lender, in writing, any and all material
information relating to conditions in, on, under or about the Premises that are
known by Borrower and that are contained in Borrower’s files and records.
(b)    Borrower has received no written notice from any governmental or
quasi-governmental authority of any pending or threatened in writing
condemnation of the Premises, or any part thereof.
(c)    No part of the Premises has been designated as wetlands under any
federal, state or local law or regulation or by any governmental agency, and no
portion of the Premises is located within a 100-year flood plain.
(d)    The Improvements and the intended use thereof as office buildings are in
compliance in all material respects with (i) all applicable restrictions,
covenants, conditions and requirements, and (ii) with all federal, state and
municipal laws, rules, regulations and ordinances applicable thereto, including,
but not limited to, zoning and The Americans with Disabilities Act of 1990, as
amended from time to time.
(e)    Borrower has received no written notice from any governmental or quasi
governmental authority alleging that the Improvements are in violation of any
federal, state or municipal laws, orders, regulations or ordinances applicable
thereto.
(f)    The Improvements are in good condition and repair, have not suffered any
material damage which has not been fully repaired, and are free of structural or
other material defects.
(g)    All required licenses, permits, approvals, accreditations and
qualifications necessary or appropriate for the use and operation of the
Improvements as office buildings, including, but not limited to, all required
certificates of occupancy, have been issued and are in full force and effect,
except for recently expired elevator permits at the 12200 Building as the
California Department of Industrial Relations is experiencing significant delays
in conducting its annual inspections and issuing new permits.
(h)    City water supply, storm and sanitary sewers and sanitary sewer capacity,
and electrical, gas and telephone facilities are available to the Premises
within the boundary lines thereof, and the Improvements connect to all storm and
sanitary sewer lines serving the Premises, and such lines are sufficient to meet
the reasonable needs of the Premises as currently used. No other utility
facilities are necessary to meet the reasonable needs of the Premises as
currently used, and the design and as-built conditions of the Improvements are
such that surface and storm water do not accumulate on the Premises and do not
drain from the Premises across land of adjacent property owners, except as
permitted by an easement or other agreement with such adjacent property owners.
(i)    The Premises are managed for Borrower by Kilroy LP.
(j)    A true and complete rent roll for the Premises as of October 31, 2016 is
attached hereto as Exhibit C and incorporated herein by reference. There has
been no material adverse change in the rent roll delivered to Lender with
Borrower’s application for the Loan or in


45

--------------------------------------------------------------------------------





the rent roll attached hereto as Exhibit C, or the financial condition, credit
rating, business, operations or affairs of Borrower, Indemnitor, to Borrower’s
knowledge, any tenant at the Premises, or any other entity or natural person for
which a financial statement has been submitted to Lender in connection with the
Loan or which is providing any indemnification, guaranty, collateral or other
credit support in connection with the Loan since the date of the last financial
statement for such persons or entities submitted to Lender. Borrower is the
owner of the landlord’s interest in each of the Leases. Borrower has delivered
to Lender true and correct copies of all Leases, as the same have been amended
or modified. Except as disclosed to Lender in writing, the Leases are in full
force and effect, no event of default exists thereunder and no event has
occurred thereunder which with notice or the passage of time would constitute an
event of default thereunder. Except as disclosed to Lender in writing, Borrower
has received no notice alleging default by the landlord under any of the Leases,
and the Leases are not subject to any assignment, other than the Assignment of
Leases and Rents.
(k)    For all reports provided with respect to Borrower, Borrower reports, for
accounting purposes, on a fiscal year basis commencing on January 1 of each year
and terminating on December 31 thereof.
(l)    There are no actions, suits or proceedings, pending or, to the knowledge
of Borrower, threatened, affecting Borrower, any Indemnitor, any Principal, or
the Premises at law or in equity, on, before or by any federal, state, municipal
or other governmental department, commission, board, bureau, agency or other
governmental instrumentality. There are no outstanding judgments, arbitration
awards, decrees or awards of any kind pending against Borrower, any Indemnitor,
any Principal or the Premises.
ARTICLE 7.
FINANCIAL REPORTING

Section 7.1    Financial Statements; Records.
Borrower shall keep adequate books and records of account in accordance with
GAAP related to real estate, consistently applied, and shall provide to Lender
in electronic format, via e-mail and, upon Lender’s request, in hard copy
format, to addresses specified by Lender, within the time periods set forth, the
following (collectively, the “Financial Information”):
(a)    Financial Information. Borrower shall deliver to Lender the following:
(i)
a current rent roll, signed and dated by Borrower, detailing for each of the
Leases, the names of all tenants of the Premises, the portion of the Premises
occupied by each tenant, the annual rental, including base rent, additional rent
and percentage rent, and the term of each of the Leases, including the
expiration date, and any other information as is reasonably required by Lender
and an executed copy of each New Lease and each New Lease Modification, within
sixty (60) days after the end of the first three



46

--------------------------------------------------------------------------------





(3) fiscal quarters of each Fiscal Year during the Loan Term, but only if
requested by Lender, and within one hundred five (105) days after the end of
each Fiscal Year;
(ii)
unaudited quarterly operating statements of the Premises, prepared by Borrower
in a form approved by Lender, detailing the revenues received, the expenses
incurred and the Reported Net Operating Income and major capital improvements
for that quarter and containing appropriate year to date information, within
sixty (60) days after the end of the first three (3) fiscal quarters of each
Fiscal Year during the Loan Term, but only if requested by Lender, and within
one hundred five (105) days after the end of each Fiscal Year;

(iii)
an annual balance sheet and income statement of Indemnitor, in a form approved
by Lender, prepared and certified by Indemnitor as to the applicable statement,
and, such statements, if required by Lender, shall be audited financial
statements reviewed by an independent certified public accountant acceptable to
Lender, within one hundred five (105) days after the close of each fiscal year
of Indemnitor; provided, however, so long as both (x) Sponsor continues to be a
public entity and (y) Indemnitor continues to report its financials on a
consolidated basis with Sponsor, Borrower shall satisfy the requirements of this
Subsection 7.1(a)(iv) by delivering to Lender, within one hundred five (105)
days after the close of each fiscal year of Sponsor, the most recent Form 10-K
of Sponsor;

(iv)
an annual operating and capital budget presented on a monthly basis consistent
with the annual operating statement described above for the Premises, including
cash flow projections for the upcoming Fiscal Year, and all proposed capital
replacements and improvements, within one hundred five (105) days after the
close of each Fiscal Year; provided, however, Borrower shall use reasonable
efforts to deliver said plan and budgets to Lender at least sixty (60) days
after the close of each Fiscal Year; and

(v)
an annual statement from Borrower, certifying that (i) there has been no change
in the ownership and organizational structure of Borrower other than as may have
been permitted pursuant to the provisions of Sections 8.1 or 8.2 hereof or
otherwise approved by Lender in writing, and (ii) that Borrower has not obtained
any financing prohibited by this Agreement and the other Loan Documents, signed
and dated by Borrower, within one hundred five (105) days after the close of
each Fiscal Year and from time to time as Lender may reasonably request.



47

--------------------------------------------------------------------------------





(b)
Financial Information Upon Request: Upon request from Lender, but not more
frequently than once per calendar year during the Loan Term unless an Event of
Default shall have occurred and be continuing, Borrower shall:

(i)
deliver an accounting of all security deposits held in connection with any of
the Leases, including the name and identification number of the accounts in
which such security deposits are held, the name and address of the financial
institutions in which such security deposits are held and the name of the person
to contact at such financial institution, along with any authority or release
from Borrower to obtain information regarding such accounts directly from such
financial institutions;

(ii)
deliver such other financial or management information from Borrower (including
monthly or quarterly rent rolls for the Premises meeting the requirements of
Subsection 7.1(a)(i) above) and Indemnitor as may, from time to time, be
reasonably required by Lender and in form and substance satisfactory to Lender
in its reasonable discretion;

(iii)
make available Borrower’s books and records regarding the Premises for
examination, review, copying and audit by Lender or its auditors during normal
business hours and convenient facilities for such examination review, copying
and audit of Borrower’s books and records of account;

(iv)
deliver, to the extent Borrower has, or has the ability to obtain, and is
permitted to so deliver, such information, financial statements (audited if
available), including balance sheets and profit and loss statements, and copies
of federal tax returns for any tenants under Leases either: (A) leasing more
than twenty-five thousand (25,000) square feet of the rentable portions of the
Improvements located on the Premises, and any guarantors of those Leases; and

(v)
deliver a statement confirming: (A) whether there has been any material adverse
change in the financial condition of any of the parties with respect to which
Financial Information is required to be provided to Lender under this Article 7
or in the rent roll for the Premises from the Financial Information or rent roll
most recently submitted to Lender, except those changes to the rent roll that
have been approved or deemed approved by Lender, or that do not require Lender’s
consent under the terms of the Loan Documents, and if any such material adverse
change has occurred providing detailed information satisfactory to Lender in its
reasonable discretion with respect thereto; (B) that neither Borrower nor
Indemnitor has been the subject of any bankruptcy, reorganization, dissolution
or insolvency proceeding; (C) that there does not exist



48

--------------------------------------------------------------------------------





any subordinate, mezzanine or other indebtedness prohibited by this Agreement or
by any other Loan Document; (D) that there has not occurred any transfer, sale,
pledge or encumbrance prohibited by this Agreement or by any other Loan
Document, except as previously disclosed to Lender in writing and approved by
Lender in writing; and (E) that there has not been a default in any material
respect by Borrower, Indemnitor, or any Principal on any commercial indebtedness
owing to Lender or to any other party.
(c)    Failure to Deliver Financial Information: If Borrower fails to deliver to
Lender any Financial Information required under clause (a) or (b) of this
Subsection 7.1 (other than an executed copy of each New Lease and each New Lease
Modification as required by Subsection 7.1(a)(i)) within ten (10) days following
written notice from Lender to Borrower that Borrower has failed to timely
deliver said Financial Information, Lender may, in its sole and absolute
discretion, (i) declare such failure to be an Event of Default, and/or
(ii) charge Borrower (and Borrower shall pay to Lender) a fee equal to Two
Thousand Five Hundred Dollars ($2,500) (the “Financial Information Fee”), for
each thirty (30) day period or portion thereof during which Borrower fails to
timely deliver to Lender any such Financial Information. Borrower hereby
appoints Lender as Borrower’s attorney in fact for the purpose of hiring an
auditing firm at Borrower’s cost to prepare and deliver to Lender any overdue
Financial Information required to be provided under this Article 7 and to
otherwise review Borrower’s books and records following the occurrence and
during the continuance of an Event of Default. Borrower shall make its books and
records available to such auditors. During the existence of an Event of Default
or in the case of any overdue Financial Information (regardless of whether
Lender has declared an Event of Default), Borrower shall pay the costs and
expenses of the auditors upon request by Lender and such obligations shall
become part of the Indebtedness and shall be secured by the Loan Documents.
ARTICLE 8.
CONVEYANCES, ENCUMBRANCES AND BORROWINGS

Section 8.1    Prohibition Against Conveyances, Encumbrances and Borrowing.
Except with the prior written consent of Lender, which consent may be granted or
withheld in Lender’s sole and absolute discretion, and except as expressly
permitted in Sections 8.2 and 8.3 below, (a) Borrower shall not sell, transfer,
convey, assign, mortgage, encumber, pledge, hypothecate, grant a security
interest in, grant options (other than lease extension options or expansion
options to lease additional space under Acceptable Leases) with respect to, or
otherwise dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record), all or any portion of any legal or beneficial interest in all or any
portion of the Mortgaged Property including the Leases; provided, however,
Leases entered into in accordance with Section 5.1 hereof shall not be
prohibited hereby; and (b) no other Person shall sell, transfer, convey, assign
or otherwise dispose of (directly or indirectly, voluntarily or involuntarily,
by operation of law or otherwise, and whether or not for consideration or of
record) all or any portion of any direct or indirect legal or beneficial
interest in all or any direct ownership interest in Borrower, or pledge or
encumber any direct ownership interest in Borrower, except for (i) the issuance,
exchange, redemption or


49

--------------------------------------------------------------------------------





other transfer of common, preferred or other beneficial ownership interests in
Sponsor through the New York Stock Exchange, the NASDAQ national market, or
other national or international exchange; (ii) transfers of direct or indirect
ownership interest in Borrower to Affiliates of Sponsor and/or to third parties,
provided that at all times after any such transfer (w) Sponsor shall be the
general partner of Kilroy LP and shall own directly or indirectly not less than
fifty-one percent (51%) of the ownership interests in Kilroy LP, (x) Sponsor
shall own directly or indirectly not less than fifty-one percent (51%) of the
ownership interests in Borrower, (y) Sponsor directly or indirectly shall
Control Borrower and (z) the Mortgaged Property shall be managed by Kilroy LP or
by an Affiliate of Kilroy LP in accordance with Section 5.2 hereof; and (iii)
transfers of common, preferred or other beneficial ownership interests in
Sponsor pursuant to subparagraph E(2)(b) of Article IV of the Charter or any
similar ownership and transfer restriction provision in any current or future
articles supplementary filed with respect to a series of preferred beneficial
interest in Sponsor.. In furtherance of the foregoing, subordinate liens
(voluntary or involuntary) secured by any portion of the Mortgaged Property, or
any beneficial interest in the Mortgaged Property, and any other financing
obtained by Borrower or any Upstream Owner secured by any direct ownership
interest in Borrower, shall not be permitted except with the prior written
consent of Lender in each case. Without limiting Lender’s right to withhold its
consent to any transfer or encumbrance, any transfer or encumbrance must be to
or with a United States citizen or an entity owned or controlled by United
States citizens which is not an OFAC Prohibited Person. All requests for
Lender’s consent under this Section 8.1 shall be on a form previously acceptable
to Lender in its reasonable discretion and shall be accompanied by the payment
of Lender’s standard processing fee for such transactions then in effect.
Lender’s consent to any of the foregoing actions, if given (in Lender’s sole
discretion), may be conditioned upon a change in the interest rate, maturity
date, amortization period or other terms under this Agreement, the payment of a
transfer or encumbrance fee and/or any other requirements of Lender. In addition
to the standard processing fee and the transfer or encumbrance fee referred to
in this Section 8.1, Borrower shall pay or reimburse Lender on demand for all
reasonable expenses (including reasonable attorneys’ fees, costs and expenses,
title search costs, and title insurance endorsement premiums) incurred by Lender
in connection with the review, approval and documentation of any such
transaction. The foregoing prohibitions are not intended to prevent the
individual Upstream Owners from obtaining loans unrelated to (and not secured by
any interest in) Borrower and the Mortgaged Property and are also not intended
to prevent Borrower from incurring reasonable and customary trade payables which
are not evidenced by a promissory note, not secured by any of the Mortgaged
Property and are satisfied within sixty (60) days of incurrence.

Section 8.2    One-Time Permitted Transfer. Notwithstanding the foregoing
prohibitions of Section 8.1, during the period commencing on December 1, 2018,
through and including November 30, 2024, Lender will permit a one-time transfer
(the “Title Transfer”) of title to the Mortgaged Property in a single
transaction without modification of the terms of the Loan, to a proposed
transferee (the “Proposed Transferee”), which benefit shall be personal to the
named Borrower herein and shall not apply to any successor, assignee or
transferee of Borrower, and shall be null and void upon any transfer of title to
the Mortgaged Property, or any portion thereof, or upon any direct or indirect
transfer of any ownership interest in Borrower or in any Upstream Owner (other
than any such transfer permitted pursuant to Section 8.1), provided that all of
the following terms and conditions have been fully satisfied:


50

--------------------------------------------------------------------------------





(a)    At least thirty (30) days prior to such Title Transfer, Borrower shall
have provided Lender with written notice of the proposed Title Transfer together
with a non-refundable administrative processing fee in the amount of Ten
Thousand Dollars ($10,000) (the “Processing Fee”) along with the name(s),
address(es) and organizational documents of the Proposed Transferee and of the
principals, Affiliates and parent or other majority owners, as applicable, of
the Proposed Transferee. Upon receipt by Lender, the Processing Fee shall be
deemed earned by Lender, whether or not Borrower completes the proposed Title
Transfer and whether or not any proposed Title Transfer is actually approved by
Lender pursuant to this Section 8.2. A separate Processing Fee shall be required
for each request for a Title Transfer. Additionally, Borrower shall furnish to
Lender along with such notice the following: (i) detailed and complete financial
statements of the Proposed Transferee and of the principals, Affiliates and
parent or other majority owners, as applicable, of the Proposed Transferee, (ii)
information with respect to the business and business experience of the Proposed
Transferee and its principals, Affiliates and parent or other majority owners,
as applicable, and their experience in the ownership and operation of properties
similar to the Mortgaged Property and other commercial real estate, (iii)
evidence that the Mortgaged Property, as of the proposed date of transfer of
title and thereafter, will be managed by a management company and under a
management agreement meeting the requirements of Subsection 8.2(e) below, (iv)
the terms and conditions of the proposed sale and a copy of the executed
purchase and sale agreement (or the most recent draft, provided that the final
executed purchase and sale agreement is provided to Lender as soon as it is
finalized), (v) a description, including a chart, if appropriate, of the
ownership structure of the Proposed Transferee and each of its principals,
Affiliates and parent or other majority owners, as applicable, (vi) if
available, the Proposed Transferee’s management plan for the Mortgaged Property,
(vii) the status of the Proposed Transferee and, if the Proposed Transferee is a
single asset entity, of its principals, parent or other majority owners, as a
Qualified Real Estate Investor and (viii) such other information as Lender may
reasonably request to permit Lender to determine the creditworthiness and
management abilities of the Proposed Transferee and its principals, Affiliates
and parent or other majority owners, as applicable;
(b)    The Loan must be current in all respects and no Event of Default under
the Loan Documents shall have occurred and be continuing, nor any event shall
have occurred and be continuing that, with the giving of notice or passage of
time, or both, would result in an Event of Default, either as of the date the
notice is given to Lender under Section 8.2(a) above, or thereafter through the
date of transfer of title to the Mortgaged Property;
(c)    The Proposed Transferee, or, if the Proposed Transferee is a limited
purpose entity, each of its principals, parent or other majority owners, as
applicable, shall be a Qualified Real Estate Investor;
(d)    The Proposed Transferee may in no event be a tenant in common and in no
event shall the Loan Documents permit a tenancy in common form of ownership of
the Property. Borrower and each and every subsequent transferee Borrower shall
covenant and agree that in no event will any of the Mortgaged Property be
transferred to or held by any tenant in common while the Loan is still
outstanding;


51

--------------------------------------------------------------------------------





(e)    The Mortgaged Property must continue to be managed by a management
company approved by Lender in its reasonable discretion under a written
management agreement satisfactory to Lender in its reasonable discretion. The
terms and provisions of any management agreement affecting the Mortgaged
Property, including without limitation the right to receive any fees and
payments there under, shall be expressly and unconditionally subordinate and
inferior to the lien and the terms and provisions of the Loan Documents;
(f)    The Proposed Transferee shall expressly assume Borrower’s obligations
under the Loan and the Loan Documents pursuant to a written agreement which is
satisfactory to Lender in its reasonable discretion, subject to the nonrecourse
provisions of the Loan Documents existing as of the date of the closing of the
Title Transfer (the “Non-Recourse Carve Outs”) and subject to Lender’s right, in
its sole and absolute discretion, to modify the insurance requirements set forth
in this Agreement to conform to the insurance requirements set forth in Lender’s
then standard form of Loan Agreement. Additionally, at the time of the
assumption of the Loan, the Proposed Transferee shall furnish to Lender an
Environmental Indemnification Agreement satisfactory to Lender in its reasonable
discretion (the “New Indemnity”), and a financially responsible Person and/or
Persons approved by Lender shall deliver a Recourse Guaranty Agreement
satisfactory to Lender in its reasonable discretion guaranteeing the
Non-Recourse Carve Outs (the “New Recourse Guaranty”), and shall sign the New
Indemnity along with the Proposed Transferee as an Indemnitor thereunder. It is
understood and agreed that the New Recourse Guaranty and the New Indemnity shall
be prepared on Lender’s then current forms, which may be different than the
forms of Recourse Guaranty Agreement and Environmental Indemnification Agreement
executed by Borrower and Indemnitor, as applicable, as a result of Lender’s
updating Lender’s standard form of Environmental Indemnification Agreement
and/or Recourse Guaranty Agreement, or with respect to the Environmental
Indemnification Agreement, as a result of specific environmental conditions at
the Mortgaged Property. Borrower and the Proposed Transferee and such other
entities or persons as Lender shall require shall also deliver and, if
applicable, execute (i) evidence of authority and entity existence, (ii) Uniform
Commercial Code searches, (iii) Uniform Commercial Code financing statements,
(iv) an endorsement to Lender’s title policy updating the effective date to the
date of the transfer, showing the Proposed Transferee as the owner of the
Mortgaged Property, showing no additional title exceptions, except as shall be
approved by Lender and otherwise acceptable to Lender, (v) opinions of counsel
acceptable to Lender in its reasonable discretion on such matters as Lender
shall require, (vi) evidence of such insurance as shall be required by the Loan
Documents and Lender, including evidence of insurance as may be required by any
modifications to the insurance requirements set forth in this Agreement as
Lender may require as a condition to the assumption of Borrower’s obligations
under the Loan and the Loan Documents by the Proposed Transferee, and (vii) such
other documents as Lender shall require in order to effectuate the transaction
as contemplated by this Section 8.2. At the closing of any approved Title
Transfer, the Proposed Transferee shall deposit with Lender sufficient funds to
pay when due all real estate taxes, assessments and municipal charges, and to
pay any ground rents, with respect to the Mortgaged Property. In addition,
Lender may require the Proposed Transferee to establish with Lender at the time
of closing of any approved Title Transfer, a reserve for future tenant
improvements, leasing commissions and/or capital improvements. To the extent the
Loan Documents require any other reserves or deposits the same shall be
established by the Proposed Transferee prior to the date of closing of the
proposed Title Transfer. The foregoing requirement for deposits and reserves
shall be required notwithstanding that any of the foregoing may have


52

--------------------------------------------------------------------------------





been waived by Lender with respect to Borrower either in the Application, the
Loan Documents or in any side letter or agreement executed by Lender;
(g)    At the closing of any approved Title Transfer, Borrower shall pay, or
cause to be paid, to Lender a fee in the amount of one half of one percent
(0.5%) of the then outstanding principal balance of the Loan in cash or
certified funds (the “Transfer Fee”). The Transfer Fee is being paid in order to
induce Lender to allow the Proposed Transferee to assume the obligations of
Borrower under the Loan Documents and to release Borrower from liability
thereunder for Borrower’s obligations, acts and omissions from and after the
date of transfer in accordance with the provisions of this Section 8.2, provided
that, in no event shall Borrower be released from any liability for acts or
omissions occurring prior to the date of such Title Transfer, including, without
limitation, acts or omissions leading to environmental contamination, whether
known or unknown;
(h)    The Debt Yield, calculated as of the last day of the calendar month
ending two (2) calendar months prior to the month in which the Title Transfer is
anticipated to occur, based upon financial statements satisfactory to Lender in
its reasonable discretion, shall be not less than ten percent (10%) (the
“Transfer Debt Yield Requirement”); provided, however, if the Transfer Debt
Yield Requirement will not be satisfied, Borrower may, at its option, repay the
outstanding principal balance of the Loan by an amount necessary to achieve the
Transfer Debt Yield Requirement. In connection with any request by Borrower for
a Title Transfer pursuant to this Section 8.2, Borrower shall provide Lender
with Borrower’s own proposed calculation of the Debt Yield, certified by an
authorized officer or representative of Borrower, together with all relevant
supporting detail required to calculate the same. Lender shall then perform
Lender’s own independent calculation of Debt Yield, which shall be conclusive
and binding on Borrower absent manifest error;
(i)    On the date of the closing of the Title Transfer, the Loan to Value Ratio
shall not be more than sixty percent (60%), based on the acquisition price of
the Mortgaged Property (the “Transfer Loan to Value Ratio Requirement”);
provided, however, if the Transfer Loan to Value Ratio Requirement will not be
satisfied, Borrower may, at its option, repay the outstanding principal balance
of the Loan by an amount necessary to achieve the Transfer Loan to Value Ratio
Requirement.
(j)    As of the date of the closing of such proposed Title Transfer, the
Proposed Transferee shall provide evidence acceptable to Lender that its cash
equity investment in the Mortgaged Property is unencumbered;
(k)    The proposed Title Transfer shall not cause a violation of any federal,
state or local law, statute, rule, regulation or order governing the Mortgaged
Property, Borrower or the Proposed Transferee or any of its or their principals,
parent, or other owners;
(l)    The proposed Title Transfer shall not cause any breach or violation of
any of the provisions contained in Section 6.11; and
(m)    Borrower shall pay all of Lender’s costs and expenses reasonably incurred
in connection with the proposed Title Transfer whether or not such Title
Transfer actually occurs


53

--------------------------------------------------------------------------------





including, without limitation, reasonable attorneys’ fees, recording and filing
charges, title company charges and the cost of the endorsement to Lender’s title
policy.
Lender will not review or process Borrower’s request for approval of a proposed
Title Transfer until such time as Lender has received all of the items,
including the Processing Fee, required to be delivered to Lender pursuant to
this Section 8.2. Notwithstanding the foregoing Subsections 8.2(h) and (i), if
Borrower elects to repay the outstanding principal balance of the Loan pursuant
to both Subsections 8.2(h) and (i), Borrower shall only be obligated to repay
the outstanding principal balance of the Loan by the greater of the two amounts
determined by Lender to be necessary to achieve the Transfer Debt Yield
Requirement and the Transfer Loan to Value Ratio Requirement, respectively. Any
such repayment of the outstanding principal balance of the Loan by Borrower
shall be accompanied by the applicable Prepayment Premium, if any, due with
respect to the principal amount of the Loan so repaid; provided, however, if the
Title Transfer occurs prior to the Closed Prepayment Date, the Prepayment
Premium shall be calculated as set forth in Subsection 2.5(b). In the event of
such repayment, the monthly installments of interest or principal and interest,
as applicable, due thereafter pursuant to Subsections 2.3(b) or 2.3(c),
respectively, shall be calculated by Lender based on the Contract Rate and such
reduced principal balance of the Loan.
Section 8.3    Release and Substitution of Mortgaged Property. From and after
November __, 2024, and subject to Lender’s prior written consent, which consent
may be granted or withheld in Lender’s sole and absolute discretion, a one-time
substitution of the Mortgaged Property will be allowed, subject to the
satisfaction of such terms and conditions as may be required by Lender,
including, without limitation, payment to Lender by Borrower of a substitution
fee equal to one half of one percent (0.50%) of the outstanding principal
balance of the Loan at the time of such substitution and all applicable costs
incurred by Lender in the event that Lender consents to such substitution. This
provision is personal only to the named Borrower herein and shall not apply to
any successor, assignee or transferee of Borrower, and shall be null and void
upon any transfer of title to the Mortgaged Property, or any portion thereof, or
upon any direct or indirect transfer of any ownership interest in Borrower or in
any Upstream Owner (other than any such transfer permitted pursuant to Section
8.1).
ARTICLE 9.
EVENTS OF DEFAULT

Section 9.1    Events of Default. Each of the following shall constitute an
Event of Default under this Agreement, the Note, the Mortgage and the other Loan
Documents:
(a)    Failure to pay (i) any monthly installment of principal or interest in
accordance with Section 2.3 or any monthly reserve payment required under
Subsection 5.3(c) within three (3) Business Days following the date such amount
is due, or (ii) the entire amount due under the Note, this Agreement and all of
the other Loan Documents by the Maturity Date;
(b)    Except for the payments described in Subsections 9.1(a) and 9.1(i),
failure to pay any other amount due under this Agreement, the Note, the Mortgage
or any other Loan Document within ten (10) Business Days following notice from
Lender that such amount is due;


54

--------------------------------------------------------------------------------





(c)    Except as provided in Subsection 9.1(a), 9.1(b) and 9.1(d) to 9.1(y),
inclusive, failure to perform or comply with any term, obligation, covenant or
condition contained in this Agreement, the Note, the Mortgage or any other Loan
Documents, within thirty (30) days after the delivery of written notice (“Cure
Notice”) from Lender of such failure; provided that if such default is not
reasonably capable of being cured (without taking into account financial
capability) within such thirty (30) day period, such failure shall not
constitute an Event of Default so long as Borrower commences the cure of such
default within such thirty (30) day period, diligently prosecutes such cure to
completion and completes such cure within one hundred twenty (120) days after
delivery of the Cure Notice from Lender;
(d)    [Intentionally Omitted];
(e)    [Intentionally Omitted];
(f)    If any representation, warranty, certification or other statement made
herein, in any other Loan Document, in any application for the Loan or in any
statement or certificate at any time given to Lender in connection with the Loan
shall prove to be untrue or misleading in any material respect;
(g)    If Lender fails to have a legal, valid, binding and enforceable first
priority lien on the Mortgaged Property or any portion thereof;
(h)    Failure to permit Lender or its agents to enter to the Mortgaged Property
or to access Borrower’s books and records in accordance with the terms of this
Agreement and the other Loan Documents;
(i)    Failure to pay any Imposition as and when due (except as expressly
permitted in accordance with Subsection 5.3(b), or to maintain insurance or
apply insurance proceeds as required by this Agreement;
(j)    Except as permitted in this Agreement, adjusting, compromising, settling
or entering into any agreement with respect to insurance settlements and
condemnation proceedings, without the prior consent of Lender;
(k)    [Intentionally Omitted];
(l)    Except as permitted in this Agreement: (i) a change in the use of any of
the Premises or causing or permitting the use or occupancy of any part of the
Premises to be discontinued if such change of use or discontinuance would
violate any zoning or other law, ordinance or regulation; (ii) consent to any
zoning reclassification, modification or restriction affecting any of the
Premises; (iii) taking any steps whatsoever to convert any of the Premises, or
any portion thereof, to a condominium, cooperative or tenancy in common form of
ownership; or (iv) the actual or threatened alteration, demolition or removal of
any of the Improvements, without the prior consent of Lender;
(m)    Failure to deliver copies of any notice from governmental or regulatory
authorities in accordance with the terms of this Agreement and the other Loan
Documents, which such notice requires or recommends any action or discloses any
condition with respect to any


55

--------------------------------------------------------------------------------





portion of the Mortgaged Property or any occupant thereof, which such action, if
not taken, or such condition, if not remedied, is reasonably likely to
materially impair the value of Lender’s security for the Loan or to have a
materially adverse impact on Borrower’s ability to perform its obligations under
the Loan Documents;
(n)    Failure to deliver financial statements required by Article 7 following
the written notice from Lender to Borrower and the expiration of the cure period
described in Subsection 7.1(c) or the failure to deliver the estoppel
certificates required by Section 6.9 within ten (10) Business Days after the
delivery of written notice from Lender;
(o)    Violation of any of the terms, obligations, covenants or conditions set
forth in Subsection 5.1(a) (Leasing), Subsection 5.1(b) (Leasing), Subsection
5.1(g) (Lease Termination Reserve Account), Subsection 5.1(h) (Riot Games Lease
Reserve Account), Section 6.12 (Special Purpose Entity Requirements), Section
6.13 (Operating Agreements), or Section 8.1 (Transfers);
(p)    If an event of default (after giving effect to all applicable cure
periods) shall occur under any permitted mortgage, encumbrance, lien or security
agreement encumbering all or any portion of the Mortgaged Property which is
subordinate or superior to the lien of the Mortgage, or if any party under any
such instrument shall commence a foreclosure or other collection or enforcement
action in connection therewith;
(q)    Failure to obtain a management company, management agreement and/or
leasing commissions agreement satisfactory to Lender in its reasonable
discretion within the sixty (60) day period set forth in Section 5.2;
(r)    Failure of Borrower, any Principal or any Indemnitor to preserve and keep
in full force and effect its existence, franchises, licenses, authorizations,
registrations, permits and approvals required under the laws of the state of its
formation and, solely with respect to Borrower, the State;
(s)    [Intentionally Omitted];
(t)    If Borrower, any Upstream Owner (other than any Upstream Owner who is an
Upstream Owner solely because of its ownership interest in Sponsor) or any
Indemnitor consents to the filing of, or commences or consents to the
commencement of, any Bankruptcy Proceeding with respect to Borrower or any
Principal or Indemnitor;
(u)    If any Bankruptcy Proceeding shall have been filed against Borrower, any
Principal or any Indemnitor and the same is not withdrawn, dismissed, canceled
or terminated within ninety (90) days of such filing;
(v)    If Borrower, any Principal or any Indemnitor is adjudicated bankrupt or
insolvent or a petition for reorganization of Borrower or any such Principal or
Indemnitor is granted;


56

--------------------------------------------------------------------------------





(w)    If a receiver, liquidator or trustee of Borrower, any Principal or any
Indemnitor or of any of the properties of Borrower or any such Principal or
Indemnitor shall be appointed;
(x)    If Borrower, any Principal or any Indemnitor shall make an assignment for
the benefit of its creditors or shall admit in writing the inability to pay its
debts generally as they become due; or
(y)    Except as otherwise permitted herein, if Borrower, or any Indemnitor
shall die or shall institute or cause to be instituted any proceeding for the
termination or dissolution of Borrower, any Principal, or any Indemnitor;
provided, however, that the death of an Indemnitor shall not constitute an Event
of Default if Borrower shall cause a replacement indemnitor approved by Lender
in its sole discretion to execute and deliver to Lender a replacement Recourse
Guaranty Agreement and a replacement Environmental Indemnification Agreement
within sixty (60) days following the death of said Indemnitor.

Section 9.2    Notice of Event of Default. Pursuant to Section 2924b(d) of the
California Civil Code, Borrower and Lender request that a copy of any notice of
default be mailed to Borrower and Lender, respectively, at the address for such
party set forth herein.

ARTICLE 10.
REMEDIES

Section 10.1    Remedies. Upon the occurrence and during the continuance of any
Event of Default, Lender may (1) declare the entire Loan to be immediately due
and payable without presentment, demand, protest, notice of protest or dishonor,
notice of intent to accelerate the maturity thereof, notice of acceleration of
the maturity thereof, or other notice of default of any kind, all of which are
hereby expressly waived by Borrower, (2) terminate the obligation, if any, of
Lender to advance amounts hereunder, and (3) exercise all rights and remedies
therefor under this Agreement, the Mortgage and the other Loan Documents and at
law or in equity; provided nothing in this Section 10.1 shall limit or prejudice
Lender’s ability to make protective advances to protect the collateral securing
the Loan.

Section 10.2    Lender’s Right to Perform the Obligations. If Borrower shall
fail, refuse or neglect to make any payment or perform any act required by the
Loan Documents, then while any Event of Default exists, and without notice to or
demand upon Borrower and without waiving or releasing any other right, remedy or
recourse Lender may have because of such Event of Default, Lender may (but shall
not be obligated to) make Advances to make such payment or perform such act for
the account of and at the expense of Borrower, and shall have the right to enter
upon the Premises for such purpose and to take all such action thereon and with
respect to the Mortgaged Property as it may deem necessary or appropriate. If
Lender shall elect to pay any sum due with reference to the Mortgaged Property,
Lender may do so in reliance on any bill, statement or assessment procured from
the appropriate governmental authority or other issuer thereof without inquiring
into the accuracy or validity thereof. Similarly, in making any payments to
protect the security intended to be created by the Loan Documents, Lender shall
not be bound to inquire into the validity of any apparent or threatened adverse
title, lien,


57

--------------------------------------------------------------------------------





encumbrance, claim or charge before making an Advance for the purpose of
preventing or removing the same. Additionally, if any Hazardous Substances
affect or threaten to affect the Premises, Lender may (but shall not be
obligated to) give such notices and take such actions as it deems necessary or
advisable in order to abate the discharge of any Hazardous Substances or remove
the Hazardous Substances. Borrower shall indemnify, defend and hold Lender
harmless from and against, and be responsible for, any and all losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever,
including reasonable attorneys’ fees, incurred or accruing by reason of any acts
performed by Lender pursuant to the provisions of this Section 10.2, including
those arising from the joint, concurrent, or comparative negligence of Lender,
except as a result of Lender’s gross negligence or willful misconduct. All sums
paid by Lender pursuant to this Section 10.2 and all other sums expended by
Lender to which it shall be entitled to be indemnified, shall be deemed to be an
Advance by Lender, shall constitute additions to the Loan, shall be secured by
the Loan Documents and shall be paid by Borrower to Lender upon demand. All
Advances shall bear interest at the Default Rate from the date that each such
Advance or expense is made or incurred to the date of repayment. Borrower shall
pay or reimburse Lender within five (5) Business Days after written demand for
any and all Advances made pursuant to this Agreement, including for all interest
thereon.

Section 10.3    Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets. To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, and others with interests in Borrower, and of the Mortgaged Property,
and agrees not to assert any right under any laws pertaining to the marshalling
of assets, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Mortgaged Property for the collection
of the Indebtedness without any prior or different resort for collection or of
the right of Lender to the payment of the Indebtedness out of the net proceeds
of the Mortgaged Property in preference to every other claimant whatsoever.
Borrower agrees that the actions, sales, proceedings and foreclosure described
herein or in any of the other Loan Documents may be commenced in any order
determined by Lender.

ARTICLE 11
LIMITATIONS ON LIABILITY

Section 11.1    Limitation on Liability.
(a)    Subject to the provisions of this Section 11.1, in any action or
proceedings brought on this Agreement, the Note, the Mortgage or on any of the
other Loan Documents in which a money judgment is sought, Lender will look
solely to the Mortgaged Property and other Collateral described in the Loan
Documents (including the Property Income and any other rents and profits from
such property) for payment of the Indebtedness and, specifically and without
limitation, Lender agrees to waive any right to seek or obtain a deficiency
judgment against Borrower.
(b)    The provisions of Subsection 11.1(a) shall not:
(i)
constitute a waiver, release or impairment of any obligation evidenced or
secured by this Agreement, the Note, the Mortgage or any other Loan Document;

(ii)
be deemed to be a waiver of any right which Lender may have under Sections
506(a), 506(b), 1111(b) or any other provisions of the Federal Bankruptcy Code
to file a claim for the full amount of the Indebtedness evidenced by this
Agreement, the Note and secured by the Mortgages or to require that all of the
Mortgaged Property shall continue to secure all of the Indebtedness owing to
Lender in accordance with this Agreement, the Note, the Mortgage and the other
Loan Documents;

(iii)
impair the right of Lender to name Borrower or any Principal or any Indemnitor
as a party or parties’ defendant in any action or suit for judicial foreclosure
and sale under the Mortgage;



58

--------------------------------------------------------------------------------





(iv)
affect the validity or enforceability of, or limit recovery under, any indemnity
(including the Environmental Indemnification Agreement), guaranty, master or
other lease or similar instrument made in connection with this Agreement, the
Note, the Mortgage or the other Loan Documents;

(v)
impair the right of Lender to obtain the appointment of a receiver; or

(vi)
impair Lender’s rights and remedies under this Agreement, the Mortgage or any
separate assignment of leases and rents regarding the assignment of Leases and
Property Income to Lender.

(c)    Notwithstanding any provisions of Subsection 11.1(a), Borrower shall be
personally liable to Lender and Lender shall have recourse to Borrower in
connection with the Loan, for each item listed below to the extent, and only to
the extent, provided below with respect to such item:
(i)
Fraud or material misrepresentation in connection with the Application, this
Agreement or any of the other Loan Documents or the making of the Loan –
Recourse liability for any Losses incurred by Lender in connection with such
acts;

(ii)
Insurance and/or condemnation Proceeds received by or on behalf of Borrower but
not paid over to Lender or applied in accordance with the terms of Article 3 –
Recourse liability for the amount of insurance and/or condemnation Proceeds
either not paid over to Lender or applied in accordance with the terms of
Article 3;

(iii)
The application or appropriation of security deposits, advances or prepaid
rents, cancellation or termination payments and other



59

--------------------------------------------------------------------------------





similar sums received by Borrower or any other Person in connection with the
operation of the Premises from any tenants or other occupants of the Premises in
violation of the terms of the Loan Documents – Recourse liability for the amount
of security deposits, advances or prepaid rents, cancellation or termination
payments and other similar sums either not paid over to Lender or applied in
accordance with the terms of the Loan Documents;
(iv)
Any Equipment material to the operation of the Mortgaged Property which is
removed from the Premises by or on behalf of Borrower and not replaced with
Equipment of the same utility and of the same or greater value – Recourse
liability for the replacement value of any Equipment which is removed and not so
replaced;

(v)
Any act of arson, malicious destruction or waste by Borrower, any Indemnitor,
any Principal, or any general partner, manager or managing member of Borrower
which affects all or any portion of the Mortgaged Property – Recourse liability
for any Losses incurred by Lender in connection with such acts;

(vi)
Property Income or Proceeds which are not applied to payments due under the Loan
Documents or to real and personal property taxes, Impositions, capital
improvements to the Premises and Operating Expenses of the Mortgaged Property
(including, without limitation, any deposits or reserves required under this
Agreement or any other Loan Document) – Recourse liability to the extent of any
Property Income or Proceeds which are not applied as aforesaid. Lender, however,
shall not have the right to recover distributions from Property Income or
Proceeds to Borrower or any Principal made in good faith (after determining the
sufficiency of revenues to cover the payments on the Loan and the foregoing
operating and capital expenses) more than one hundred eighty (180) days prior to
an Event of Default occurring under any Loan Document, or the occurrence of any
event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default;

(vii)
The filing by Borrower, any Principal, any Indemnitor, or any general partner,
manager or managing member of Borrower of a voluntary bankruptcy or insolvency
proceeding, or the filing against Borrower, or any Principal, any Indemnitor, or
any general partner, manager or managing member of Borrower of an involuntary
bankruptcy or insolvency proceeding which is not dismissed within ninety (90)
days of filing, or if Borrower or its assets are consolidated into a bankruptcy
proceeding of any



60

--------------------------------------------------------------------------------





Affiliate of Borrower – Recourse liability for the entire Indebtedness;
(viii)
The failure of Borrower to timely maintain, or pay the premiums for, any
insurance required to be maintained under Article 3 of this Agreement or any
other Loan Document, or to pay any Impositions or to pay to Lender any reserve
deposits required by this Agreement or by any other Loan Document for any
Imposition, real estate tax, assessment, municipal charge or ground rent –
Recourse liability for any Losses incurred by Lender in connection with such
failure to timely maintain insurance, pay any Imposition or pay insurance
premiums or make said reserve deposits;

(ix)
A violation of the restrictions on transfers of the Mortgaged Property or any
ownership interest in Borrower set forth in Article 8 – Recourse liability for
the entire Indebtedness;

(x)
A violation of the restrictions on subordinate, mezzanine and other financing
set forth in Section 8.1 – Recourse liability for the entire Indebtedness; and

(xi)
A violation of the LPE Requirements set forth in Section 6.12 – Recourse
liability for any Losses incurred by Lender in connection with such acts.

Lender has also required that Indemnitor provide the Recourse Guaranty
Agreement, which provides that Lender shall have recourse to Indemnitor to the
extent of the recourse described in this Subsection 11.1(c).

ARTICLE 12
MISCELLANEOUS

Section 12.1    Notices.
(a)    All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing and shall
be effective for all purposes if hand delivered or sent by: (i) certified or
registered United States mail, postage prepaid, return receipt requested; or
(ii) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of attempted delivery; addressed in either case as
follows:
If to Lender, at the following address:


61

--------------------------------------------------------------------------------





Midland Loan Servicing
10851 Mastin, Suite 300
Overland Park, Kansas 66210
Attention: Barings Servicing Group
Loan No. 16714
With a copy to:
Massachusetts Mutual Life Insurance Company
c/o Barings
One Financial Plaza
Hartford, Connecticut 06103
Attention: Real Estate Loan Servicing
Loan No.: 16714
And a copy to:
Massachusetts Mutual Life Insurance Company
c/o Barings
One Financial Plaza
Hartford, Connecticut 06103
Attention: Legal Department
Loan No.: 16714
If to Borrower, at the following address:
KR WMC, LLC
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Corporate Finance
With a copy to:
Kilroy Realty, L.P.
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Legal Department – Lindsay Florin
And a copy to:
Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, California 90071-1560
Attention: Glen B. Collyer
or to such other address and person as shall be designated from time to time by
Lender or Borrower, as the case may be, in a written notice to the other party
in the manner provided for in this Section 12.1. A notice shall be deemed to
have been given: in the case of hand delivery, at


62

--------------------------------------------------------------------------------





the time of actual delivery; in the case of registered or certified mail, three
(3) Business Days after deposit in the United States mail; in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.
A party receiving a notice that does not comply with the technical requirements
for notice under this Section 12.1 may elect to waive any deficiencies and treat
the notice as having been properly given.
(b)    Each of Borrower and Lender acknowledge that Borrower and Lender may
elect to correspond or transmit information concerning the Loan, Borrower or
Indemnitor via email or the internet. Such transmissions shall be for the
convenience of the parties hereto and shall not replace or supplement the
required methods of delivering notices provided for above. In addition, each of
Borrower and Lender acknowledge that that such information may be transmitted
via the internet or by email and with or without any algorithm enhanced security
software and each of Borrower and Lender waives any right to privacy in
connection therewith.
(c)    Borrower shall notify Lender promptly of the occurrence of any of the
following: (i) receipt of notice from any governmental authority relating to the
Mortgaged Property; (ii) any material change in the occupancy of the Mortgaged
Property; (iii) receipt of any notice from the holder of any other lien or
security interest in any of the Mortgaged Property; or (iv) commencement of any
judicial or administrative proceedings by, against or otherwise affecting
Borrower or any Indemnitor, any of the Mortgaged Property, or any Person
Controlled by or under common Control with Borrower or any Indemnitor, or any
other action by any creditor thereof as a result of any default under the terms
of any loan.

Section 12.2    Interest on Advances and Expenses. All Advances made and any
reasonable expenses incurred at any time by Lender pursuant to the provisions of
this Agreement or the other Loan Documents or under applicable law shall be
secured by the Mortgage as part of the Indebtedness, with equal rank and
priority. All such Advances and expenses shall bear interest at the Default Rate
from the date that each such Advance or expense is made or incurred to the date
of repayment and all such Advances and expenses with interest thereon shall be
paid by Borrower to Lender on demand.

Section 12.3    Successors and Assigns. This Agreement shall be binding upon
Borrower’s successors and assigns and shall inure to the benefit of Lender, each
Lender Successor, and the Lender Parties. This Agreement shall also be binding
upon Lender’s successors and assigns and shall inure to the benefit of Borrower
and its successors and assigns.

Section 12.4    Joint and Several Liability. If more than one party is executing
this Agreement as a Borrower, then each party that executes this Agreement shall
be jointly and severally responsible for any and all obligations of any Borrower
hereunder.

Section 12.5    Captions. The captions of the sections and subsections of this
Agreement are for convenience only and are not intended to be a part of this
Agreement and shall not be deemed to modify, explain, enlarge or restrict any of
the provisions hereof.

Section 12.6    Further Assurances. Borrower shall do, execute, acknowledge and
deliver, at Borrower’s sole cost and expense, such further acts, instruments or
documentation, including additional title insurance policies or endorsements,
and title


63

--------------------------------------------------------------------------------





reinsurance, as Lender may reasonably require from time to time to better
assure, transfer and confirm unto Lender the rights now or hereafter intended by
Lender and Borrower to be granted to Lender under this Agreement or any other
Loan Document.

Section 12.7    Severability. All rights, powers and remedies provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable law, and are intended to be limited to the extent (but
only to the extent) necessary so that they will not render this Agreement
invalid or unenforceable. If any term, covenant, condition, or provision of this
Agreement or the application thereof to any person or circumstances shall, to
any extent, be invalid or unenforceable, the remaining terms, covenants,
conditions and provisions of this Agreement, or the application of such term,
covenant, condition or provision to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby, and
each term, covenant, condition and provision of this Agreement shall be modified
and/or limited to the extent necessary to render the same valid and enforceable
to the fullest extent permitted by law.

Section 12.8    Borrower’s Obligations Absolute. All sums payable by Borrower
hereunder shall be paid without notice, demand, counterclaim, setoff, deduction
or defense and without abatement, suspension, deferment, diminution or
reduction, and the obligations and liabilities of Borrower hereunder shall in no
way be released, discharged, or otherwise affected (except as expressly provided
herein) by reason of: (a) any damage to or destruction of or any condemnation or
similar taking of the Premises or any portion thereof; (b) any restriction or
prevention of or interference with any use of the Premises or any portion
thereof; (c) any title defect or encumbrance or any eviction from the Premises
or any portion thereof by title paramount or otherwise; (d) any Bankruptcy
Proceeding relating to Borrower, any Principal, any Indemnitor or any general
partner, manager or managing member of Borrower, or any action taken with
respect to this Agreement or any other Loan Document by any trustee or receiver
of Borrower, any Principal, any Indemnitor or any general partner, manager or
managing member of Borrower, or by any court, in any such proceeding; (e) any
claim which Borrower has or might have against Lender; (f) any default or
failure on the part of Lender to perform or comply with any of the terms hereof
or of any other agreement with Borrower; or (g) any other occurrence whatsoever,
whether similar or dissimilar to the foregoing, whether or not Borrower shall
have notice or knowledge of any of the foregoing. Except as expressly provided
herein, Borrower waives all rights now or hereafter conferred by statute or
otherwise to any abatement, suspension, deferment, diminution or reduction of
any sum secured hereby and payable by Borrower.

Section 12.9    Amendments; Consents. This Agreement cannot be altered, amended,
modified or discharged orally and no executory agreement shall be effective to
modify or discharge it in whole or in part, unless in writing and signed by the
party against which enforcement is sought. No consent or approval required
hereunder or under any other Loan Document shall be binding unless in writing
and signed by the party sought to be bound.

Section 12.10    Other Loan Documents and Exhibits. All of the agreements,
conditions, covenants, provisions and stipulations contained in the Note and the
other Loan Documents, and each of them, which are to be kept and performed by
Borrower are hereby made a part of this Agreement to the same extent and with
the same force and effect as if they were


64

--------------------------------------------------------------------------------





fully set forth in this Agreement, and Borrower shall keep and perform the same,
or cause them to be kept and performed, strictly in accordance with their
respective terms. The Cover Sheet and each exhibit, schedule and rider attached
to this Agreement are integral parts of this Agreement and are incorporated
herein by this reference. In the event of any conflict between the provisions of
any such exhibit, schedule or rider and the remainder of this Agreement, the
provisions of such exhibit, schedule or rider shall prevail.

Section 12.11    Merger. So long as any Indebtedness shall remain unpaid, fee
title to and any other estate in the Mortgaged Property shall not merge, but
shall be kept separate and distinct, notwithstanding the union of such estates
in any Person.

Section 12.12    Time of the Essence. Time shall be of the essence in the
performance of all obligations of Borrower under this Agreement and every other
Loan Document.

Section 12.13    Transfer of Loan. Lender may, at any time, sell, transfer or
assign this Agreement, the Note, the Mortgage and the other Loan Documents or
any portion thereof, and any or all servicing rights with respect thereto
(collectively, a “Transfer”) or grant participations therein (a
“Participation”). In the case of a Transfer, the transferee shall have, to the
extent of such Transfer, the rights, benefits and obligations of “Lender”
hereunder and the other Loan Documents. Lender may forward to each purchaser,
transferee, assignee, servicer, participant, investor in such Transfer or
Participation (collectively, the “Investor”) and each prospective Investor or
any agency maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information which Lender now has or
may hereafter acquire relating to the Loan, the Mortgaged Property, Borrower,
any Principal, and any Indemnitor, whether provided by Borrower, any Indemnitor,
or otherwise, as Lender determines necessary or desirable. Borrower irrevocably
waives any and all rights it may have under applicable state or federal law to
prohibit disclosure, including any right of privacy. Further Borrower
acknowledges that such information may be transmitted via the internet or by
email. Lender will notify Borrower in writing of any Transfer of the Loan that
results in Lender or its affiliates not retaining any ownership or servicing
interest in the Loan. Any Person with whom Lender shares information pursuant to
this Section 12.13 shall be required to keep such information confidential;
provided, however, Lender shall have no liability on account of the failure of
any such Person to maintain such confidentiality despite such requirement.
Notwithstanding the foregoing provisions of this Section 12.13, Lender shall not
include the Loan in any rated public offering or securitize the Loan, in each
case without Borrower’s prior written consent. Each Lender or Investor that
becomes a “Lender” hereunder and that grants a Participation of its interest in
the Loan shall, acting solely for this purpose as an agent of the Borrower,
cause to be kept a register on which it enters the name and address of each of
its participants and the principal amounts (and stated interest) of each such
participant’s interest in the Loan or other obligations under the Loan Documents
according to such reasonable regulations as such Investor may prescribe (the
“Participant Register”); provided that no such Investor shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loan, letter of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the


 
65
 
 




--------------------------------------------------------------------------------





United States Treasury Regulations. The entries in the Participant Register
shall be conclusive, absent manifest error, and such Investor shall treat each
Person whose name is recorded in the Participant Register as the owner of such
further Participation for all purposes of this Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall not have any responsibility for
maintaining a Participant Register.

Section 12.14    Cooperation. Borrower shall, and shall cause each Principal and
Indemnitor to, cooperate with Lender in connection with servicing the Loan and
any Transfer, Participation or any other financing created or obtained in
connection with the Loan, including:
(a)    Estoppel Certificates. Borrower, within ten (10) days following a request
by Lender, shall provide Lender or any proposed assignee with an estoppel
certificate containing the information set forth in Section 6.9 and such other
information that Lender shall reasonably request, duly acknowledged and
certified;
(b)    Bifurcation of Note. The Note and the Mortgage may, at any time until the
same shall be fully paid and satisfied, at the sole election of Lender, be split
or divided into two or more notes and two or more security instruments, each of
which shall cover all or a portion of the Mortgaged Property to be more
particularly described therein. To that end, Borrower, upon written request of
Lender, shall execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered by any Indemnitor or the then owner of any of the
Mortgaged Property, to Lender and/or its designee or designees substitute notes
and security instruments in such principal amounts, aggregating not more than
the then unpaid principal amount of Indebtedness, and containing terms,
provisions and clauses similar to those contained herein and in the Note, which,
in the aggregate, will have economic terms consistent with the Loan, and such
other documents and instruments as may be required by Lender, which have no
material adverse effect on Borrower. Borrower shall not be required to reimburse
Lender for any of Lender’s costs incurred in connection with any such Transfer
or Participation; and
(c)    No Out-of-Pocket Costs. Borrower may be required to execute additional
documents in connection with any such Transfer, Participation or financing,
including a new note or notes, which have no material adverse effect on
Borrower. Borrower shall not be required to incur any out of pocket costs, and
Lender shall reimburse Borrower for any such out of pocket costs, in connection
with any such cooperation, and reimbursement of such expenses shall be a
condition to the execution of such additional documents by Borrower.

Section 12.15    Register. Lender or, in the event there is an Administrative
Agent pursuant to Section 13.1 hereof, Administrative Agent, shall cause to be
kept a register (the “Register”) for the registration of ownership and transfer
or assignment of the Note or any substitute note or notes secured by the
Mortgage. The names and addresses of the registered owners of such notes, the
transfers or assignment of such notes and the names and addresses of the
transferees of such notes will be registered in the Register under such
reasonable regulations as Lender or Administrative Agent, as applicable, may
prescribe. Borrower and Lender and, if applicable, Administrative Agent, shall
deem and treat the registered owner of any note as shown in the Register as the
absolute owner thereof for all purposes, and neither Borrower, Lender nor, if
applicable, Administrative Agent, shall be affected by any notice to the
contrary and payment


66

--------------------------------------------------------------------------------





of the principal of, interest on, and Prepayment Premium, if any, due on or with
respect to the related note shall be made only to or upon the order of such
registered owner. All such payments so made shall be valid and effective to
satisfy and discharge the liability of Borrower upon such notes to the extent of
the sums so paid. Upon reasonable request from time to time, Lender or
Administrative Agent, as applicable, shall permit Borrower and Lender to examine
the Register.

Section 12.16    Limitation on Interest. It is the intention of the parties
hereto to conform strictly to applicable usury laws. Accordingly, all agreements
between Borrower and Lender with respect to the Loan are hereby expressly
limited so that in no event, whether by reason of acceleration of maturity or
otherwise, shall the amount paid or agreed to be paid to Lender or charged by
Lender for the use, forbearance or detention of the money to be lent hereunder
or otherwise, exceed the maximum amount allowed by law. If the Loan would be
usurious under applicable law (including the laws of the State and the laws of
the United States of America), then, notwithstanding anything to the contrary in
the Loan Documents: (a) the aggregate of all consideration which constitutes
interest under applicable law that is contracted for, taken, reserved, charged
or received under the Loan Documents shall under no circumstances exceed the
maximum amount of interest allowed by applicable law, and any excess shall be
credited, without any Prepayment Premium, to the outstanding principal of the
Loan; and (b) if the Maturity Date is accelerated by reason of an election by
Lender in accordance with the terms hereof, or in the event of any prepayment,
then any consideration which constitutes interest may never include more than
the maximum amount allowed by applicable law. In such case, excess interest, if
any, provided for in the Loan Documents or otherwise, to the extent permitted by
applicable law, shall be amortized, prorated, allocated and spread from the date
of advance until payment in full thereof so that the actual rate of interest is
uniform through the term hereof. If such amortization, proration, allocation and
spreading is not permitted under applicable law, then such excess interest shall
be cancelled automatically on the Note as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited, without any Prepayment
Premium, to the outstanding principal of the Loan. The terms and provisions of
this Section 12.16 shall control and supersede every other provision of the Loan
Documents. The Loan Documents are contracts made under and shall be construed in
accordance with and governed by the laws of the State as set forth in Section
12.19 hereof, except that if at any time the laws of the United States of
America permit Lender to contract for, take, reserve, charge or receive a higher
rate of interest than is allowed by the laws of the State (whether such federal
laws directly so provide or refer to the law of any state), then such federal
laws shall to such extent govern as to the rate of interest which Lender may
contract for, take, reserve, charge or receive under the Loan Documents.

Section 12.17    Survival. All of the representations, warranties, covenants,
and indemnities of Borrower hereunder (other than relating to environmental
matters which are instead addressed in the Environmental Indemnification
Agreement) shall survive (a) the repayment in full of the Loan and the release
of the Liens evidencing or securing the Loan, (b) the transfer (by sale,
foreclosure, conveyance in lieu of foreclosure or otherwise) of any or all
right, title and interest in and to the Mortgaged Property to any party, and
(c) in the event Lender assigns any interest in the Loan hereunder in accordance
with the terms of this Agreement, the making of such assignment, notwithstanding
that such assigning Lender may cease to be a “Lender” hereunder.





67

--------------------------------------------------------------------------------





Section 12.18    WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, BORROWER AND LENDER EACH HEREBY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS
AGREEMENT. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY
BORROWER AND LENDER, AND EACH PARTY ACKNOWLEDGES THAT THE OTHER PARTY HAS NOT
MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN
ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. BORROWER FURTHER ACKNOWLEDGES THAT
BORROWER HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN
THE SIGNING OF THIS AGREEMENT BY INDEPENDENT LEGAL COUNSEL SELECTED BY BORROWER
AND THAT BORROWER HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

Section 12.19    Governing Law. In all respects, including, without limitation,
matters of construction and performance of this Agreement and the obligations
arising hereunder, this Agreement shall be governed by, and construed in
accordance with, the laws of the State in which the Premises are located
applicable to contracts and obligations made and performed in such State and any
applicable laws of the United States of America. Interpretation and construction
of this Agreement shall be according to the contents hereof and without
presumption or standard of construction in favor of or against Borrower or
Lender.

Section 12.20    Consent to Jurisdiction and Venue. Borrower hereby submits to
personal jurisdiction in the State in which the Premises are located for the
enforcement of the provisions of this Agreement and irrevocably waives any and
all rights to object to such jurisdiction for the purposes of litigation to
enforce any provision of this Agreement. Each of Lender and Borrower hereby
consents to the jurisdiction of and agrees that any action, suit or proceeding
to enforce this Agreement may be brought in any state or federal court in the
state in which the Premises are located. Each of Lender and Borrower hereby
irrevocably waives any objection that it may have to the laying of the venue of
any such actions, suit, or proceeding in any such court and hereby further
irrevocably waives any claim that any such action, suit or proceeding brought in
such a court has been brought in an inconvenient forum.

Section 12.21    Service of Process. In its filings with the Secretary of State
of the State of California, Borrower has appointed Paracorp Incorporated, 2804
Gateway Oaks Drive, Suite 200, Sacramento, California 95833 as its authorized
agent to accept and acknowledge on its behalf service of any and all process
which may be served in any such suit, action or proceeding in any federal or
state court and agrees that service of process upon said agent at said address
and written notice of said service, and a full copy of all documents that were
served, mailed or delivered to Borrower in the manner provided herein shall be
deemed in every respect effective service of process upon Borrower, in any such
suit, action or proceeding in connection with this Agreement. Borrower (a) shall
give prompt notice to Lender of any change of address of its authorized agent
hereunder, (b) may at any time and from time to time designate a substitute
authorized agent with an office in the State where the Premises are located
(which substitute agent and office shall be designated as the person and address
for service of process), and (c) shall promptly designate such a substitute if
its authorized agent ceases to have an office the State where the Premises are
located or is dissolved without leaving a successor.





68

--------------------------------------------------------------------------------





Section 12.22    Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between Lender and Borrower and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Loan Documents may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

Section 12.23    Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

Section 12.24    Pledge and Grant of Security Interest. Borrower hereby pledges
to Lender, and grants a security interest in, any and all monies now or
hereafter deposited with Lender from time to time as additional security for the
payment of the Loan. Borrower shall not further pledge, assign or grant any
security interest in any monies on deposit therein from time to time or permit
any lien or encumbrance to attach thereto, or any levy to be made thereon, or
authorize any UCC-1 financing statements (except those naming Lender as the
secured party) to be filed with respect thereto. Upon the occurrence and during
the continuance of an Event of Default, Lender may apply any such sums then
deposited with Lender to the payment of the charges for which such funds have
been deposited or to the payment of the Loan or any other charges affecting the
security of the Loan, as Lender may elect, but no such application shall be
deemed to have been made by operation of law or otherwise until actually made by
Lender. Until expended or applied as above provided, such funds shall constitute
additional security for the Loan.

Section 12.25    Costs. Except as provided in Section 12.14, Borrower shall pay
all reasonable Costs incurred by Lender in connection with the documentation,
modification, workout, collection or enforcement of the Loan or any of the Loan
Documents (as applicable), including probate, appellate and bankruptcy
proceedings, any post-judgment proceedings to collect or enforce any judgment or
order relating to the Loan or any of the Loan Documents (as applicable), and all
such Costs shall be included as additional Indebtedness bearing interest at the
Default Rate set forth herein until paid. In any action to foreclose the lien
hereof or otherwise enforce Lender’s rights and remedies hereunder, there shall
be allowed and included as additional Indebtedness all Costs which may be paid
or incurred by or on behalf of Lender. For the purposes hereof “Costs” means all
expenditures and expenses which may be paid or reasonably incurred by or on
behalf of Lender including repair costs, payments to remove or protect against
liens, reasonable attorneys’ fees (including reasonable fees of Lender’s inside
counsel), receivers’ fees, appraisers’ fees, engineers’ fees, accountants’ fees,
independent consultants’ fees (including environmental consultants), all costs
and expenses reasonably incurred in connection with any of the foregoing,
Lender’s actual out-of-pocket costs and expenses reasonably incurred with
respect to any audit or inspection of the Mortgaged Property, reasonably
incurred outlays for documentary and expert evidence, stenographers’ charges,
stamp taxes, publication costs, and costs (which may be estimates as to items to
be expended after entry of an order or judgment) for procuring all such
abstracts of title, title searches and examination, title insurance policies,
and similar data and assurances with respect to title as Lender may deem
reasonably necessary either to prosecute any action or to evidence to bidders at
any sale of the partnership interests in Borrower the true condition of the
title to, or the value of, the Mortgaged


69

--------------------------------------------------------------------------------





Property. Further, all “Costs” shall include such other costs, expenses and fees
as may be reasonably incurred by Lender in the protection of the Mortgaged
Property and the maintenance of the lien of the Mortgage, including, reasonable
attorneys’ fees, expenses and costs in any litigation or proceeding affecting
this Agreement, the Mortgage, the Note, the other Loan Documents, the Mortgaged
Property or the Personal Property, including probate, appellate, and bankruptcy
proceedings, and any post-judgment proceedings to collect or enforce any
judgment or order relating to this Agreement or the other Loan Documents, to
obtain any court order or the appointment of a receiver to enforce Lender’s
rights pursuant to Section 564 of the California Code of Civil Procedure and/or
Section 2929.5 of the California Civil Code or in preparation for the
commencement or defense of any action or proceeding, shall be immediately due
and payable to Lender, with interest thereon at the Default Rate, and shall be
secured by the Mortgage. This provision is separate and several, and shall
survive the merger of this provision into any judgment.

Section 12.26    Confidentiality. Lender shall not disclose any Confidential
Information to any Person without the prior written consent of Borrower, other
than (a) to Lender’s Affiliates, head office, branches and representative
offices, and their officers, directors, employees, agents and advisors; (b) to
actual or prospective transferees of Lender’s interest in the Loan, provided
that the Persons to whom such disclosure is made pursuant to this clause (b)
will agree to be informed of the confidential nature of such Confidential
Information and shall have agreed in writing to keep such Confidential
Information confidential in accordance with the provisions of this Section
12.26; (c) as required by any law, rule or regulation or judicial process; (d)
as requested or required by any state, Federal or foreign authority or examiner
regulating such Lender; (e) to any service provider of Lender (excluding
Lender’s inside or outside legal counsel), provided that the Persons to whom
such disclosure is made pursuant to this clause (e) will be informed of the
confidential nature of such Confidential Information and shall have agreed in
writing to keep such Confidential Information confidential in accordance with
the provisions of this Section 12.26; and (f) in connection with the exercise of
any remedies under this Agreement or under any other Loan Document or any action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder. Notwithstanding the foregoing,
Lender shall not have any liability hereunder or otherwise to Borrower for any
failure of any Person to whom Lender discloses Confidential Information in
accordance with this Section 12.26 to maintain the confidentiality thereof.

Section 12.27    Status of Lenders.
(a)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.


70

--------------------------------------------------------------------------------





(b)    Without limiting the generality of the foregoing:
(i)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;
(ii)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(B)    executed originals of IRS Form W-8ECI;
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E; or
(D)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by


71

--------------------------------------------------------------------------------





applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(iv)    if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. For purposes of this Section
12.27, the term Lender shall include any Lender Successor.
Section 12.28    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
(a)    Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among the respective parties
thereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(i)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(ii)
the effects of any Bail-in Action on any such liability, including, if
applicable:

(A)    a reduction in full or in part or cancellation of any such liability;
(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or


72

--------------------------------------------------------------------------------





other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or
(C)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(b)    As used in this Section 12.25 the following terms have the following
meanings ascribed thereto: (i) ”Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution; (ii) ”Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule; (iii) ”EEA
Financial Institution” means (x) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (y) any entity established in an EEA Member Country
which is a parent of an institution described in clause (x) of this definition,
or (z) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (x) or (y) of this definition
and is subject to consolidated supervision with its parent; (iv) ”EEA Member
Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway or any other member state of the European Economic
Area; (v) ”EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution; (vi) ”EU Bail-In Legislation Schedule” means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time; and (vii) ”Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.

ARTICLE 13
THE ADMINISTRATIVE AGENT

Section 13.1    Appointment, Powers and Immunities. At all times when there is a
Lender other than (including in addition to) Massachusetts Mutual Life Insurance
Company under this Agreement, the Lenders shall be deemed to appoint and
authorize the Administrative Agent to act for all purposes as their agent
hereunder and under the other Loan Documents. The provisions of this Article 13
shall not apply at any time when there is only one Lender.

Section 13.2    Reliance by Borrower on Administrative Agent. At all times when
there is more than one Lender, (1) Borrower (a) is entitled to rely on the
Administrative Agent for any waiver, amendment, approval or consent given by
“Lender” under the Loan Documents, (b) shall adhere only to waivers, amendments,
approvals or consents given by Administrative Agent, on behalf of “Lender” under
the Loan Documents, and (c) shall make all payments under the Notes and the
other Loan Documents to Administrative Agent, as set forth herein, and
(2) Administrative Agent shall, on behalf of all of the Lenders, be permitted to
take


73

--------------------------------------------------------------------------------





all actions, including exercising all remedies, permitted to be taken by
“Lender” under the Loan Documents (either by law or pursuant to the terms of the
Loan Documents), and (3) all legal action taken respecting the Loan Documents
shall be taken by the Administrative Agent on behalf of the Lenders, and all
default notices under the Loan Documents will be provided by the Administrative
Agent. Unless and until the Lenders notify Borrower otherwise, the
Administrative Agent is Barings Real Estate Advisers Inc. Any successor
Administrative Agent shall be a U.S. Person. The use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. Notwithstanding anything
to the contrary contained in the Notes, unless otherwise directed by
Administrative Agent in writing, all payments under this Agreement, the Notes
and the other Loan Documents shall be made by Borrower to the Administrative
Agent in accordance with the provisions of Subsection 2.7(a) of this Agreement.
Section 13.3    Rights as a Lender. If the Administrative Agent is also a Lender
hereunder it shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not acting as the Administrative
Agent, and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity.
[No Further Text on this Page.]




74

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Lender and Borrower have executed and delivered this
Agreement as of the date first written above.


 
 
LENDER:
 
 
 
 
 
MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY, a Massachusetts corporation
 
 
 
 
By:
Barings Real Estate Advisers Inc.
Its Authorized Agent


 
 
 
 
By:
/s/ Bruce Anderson
 
 
Name: Bruce Anderson
Title:   Managing Director

[Signatures continue on the following page]


S-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Lender and Borrower have executed and delivered this
Agreement as of the date first written above.


 
 
BORROWER:
 
 
 
 
 
KR WMC, LLC,
a Delaware limited liability company
 
 
 
 
By:
Kilroy Realty, L.P.,
a Delaware limited partnership
its sole managing member


 
 
 
 
By:
Kilroy Realty Corporation,
a Maryland corporation,
its general partner
 
 
 
 
By:
/s/ Tyler H. Rose
 
 
Name: Tyler H. Rose
Title:   Executive Vice President and Chief Financial Officer
 
By:
/s/ Michelle Ngo
 
 
Name: Michelle Ngo
Title:   Senior Vice President and Treasurer





S-2

--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 1: (PORTION OF APN: 4259-025-008)
THE WESTERLY 265 FEET OF THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA,
SHOWN AS A PORTION OF LOT 27 OF SANTA MONICA-SAWTELLE TRACT, IN THE CITY OF LOS
ANGELES. ON A MAP FILED AS EXHIBIT “B” WITH REFEREE’S REPORT IN CASE NO. B-25296
OF THE SUPERIOR COURT, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPT THEREFROM THAT PORTION IN OLYMPIC BOULEVARD, BEING THAT PART LYING
NORTHERLY OF THE SOUTH LINE OF THE LAND DESCRIBED IN DEED TO THE STATE OF
CALIFORNIA, RECORDED IN BOOK 22517 PAGE 425, OFFICIAL RECORDS.
PARCEL 2: (PORTION OF APN: 4259-025-008)
THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA, SHOWN AS A PORTION OF LOT
27 OF SANTA MONICA-SAWTELLE TRACT, IN THE CITY OF LOS ANGELES, ON MAP FILED AS
EXHIBIT “B” WITH REFEREE’S REPORT IN CASE NO. B-25296 OF THE SUPERIOR COURT, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT IN THE SOUTHERLY LINE OF SAID LOT 27, DISTANT THEREOF SOUTH
76° 12’ 45” WEST 504.08 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT, SAID
POINT BEING THE SOUTHWESTERLY CORNER OF THE LAND CONVEYED TO HOWE AND COMPANY, A
CO-PARTNERSHIP, BY DEED RECORDED APRIL 18, 1946 IN BOOK 23126 PAGE 7, OFFICIAL
RECORDS, AS INSTRUMENT NO. 323; THENCE ALONG THE WESTERLY LINE OF SAID LAND
NORTH 13° 41’ 45” WEST TO THE SOUTHERLY LINE OF THE LAND DESCRIBED IN PARCEL NO.
20 OF CASE NO. 50830 ENTERED IN SUPERIOR COURT OF LOS ANGELES COUNTY; THENCE
WESTERLY ALONG SAID SOUTHERLY LINE BEING A CURVE CONCAVE SOUTHERLY HAVING A
RADIUS OF 9945.00 FEET, TO THE EASTERLY LINE OF THE WESTERLY 265 FEET OF SAID
LOT 27; THENCE ALONG SAID EASTERLY LINE SOUTH 13° 41’ 45” EAST TO THE SOUTHERLY
LINE OF SAID LOT; THENCE ALONG SAID SOUTHERLY LINE NORTH 76° 12’ 45” EAST TO THE
POINT OF BEGINNING.
PARCEL 3: (PORTION OF APN: 4259-025-018)
THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA, SHOWN AS A


A-1

--------------------------------------------------------------------------------





PORTION OF LOT 27 OF SANTA MONICA-SAWTELLE TRACT IN THE CITY OF LOS ANGELES, AS
PER MAP FILED AS EXHIBIT “B” WITH REFEREES REPORT IN CASE NO- B-25296 OF THE
SUPERIOR COURT IN AND FOR SAID COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT IN THE SOUTHERLY LINE OF SAID LOT 27, DISTANT THEREON SOUTH
76° 12’ 45” WEST 310.32 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT; THENCE
ALONG THE SOUTHERLY LINE OF SAID LOT 27, SOUTH 76° 12’ 45” WEST 193.76 FEET;
THENCE NORTH 13° 41’ 45” WEST 245.69 FEET TO THE SOUTHERLY LINE OF OLYMPIC
BOULEVARD, AS DESCRIBED IN PARCEL “A” IN THE DEED TO THE CITY OF LOS ANGELES, AS
PER MAP RECORDED IN BOOK 13947 PAGE 107 OF OFFICIAL RECORDS; THENCE ALONG SAID
SOUTHERLY LINE, NORTH 78° 03’ EAST 50.00 FEET; THENCE SOUTH 44° 13’ 35” EAST
283.15 FEET TO THE POINT OF BEGINNING.
EXCEPT THEREFROM THAT PORTION OF SAID LAND LYING NORTHEASTERLY OF THE FOLLOWING
DESCRIBED LINE:
BEGINNING IN THE SOUTHERLY LINE OF SAID LOT, DISTANT SOUTH 76° 12’ 45” WEST
444.33 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT; THENCE NORTH 13° 41’ 45”
WEST 183 FEET; THENCE SOUTH 76° 18’ 15” WEST 26.25 FEET; THENCE NORTH 13° 41’
45” WEST 43.98 FEET; THENCE NORTH 44° 12’ 35” WEST 5.5 FEET; THENCE NORTH 13°
41’ 45” WEST TO SAID SOUTH LINE OF OLYMPIC BOULEVARD.
ALSO EXCEPT THEREFROM THAT PORTION OF SAID LAND INCLUDED WITHIN THE PROPERTY
CONVEYED TO THE STATE OF CALIFORNIA, BY GRANT DEED MADE AND EXECUTED JUNE 10,
1946, RECORDED AUGUST 20, 1946 IN BOOK 23552 PAGE 383, OFFICIAL RECORDS,
SPECIFICALLY COVERING THE FOLLOWING DESCRIBED PROPERTY:
THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA SHOWN AS A PORTION OF LOT
27 OF SANTA MONICA-SAWTELLE TRACT ON THAT CERTAIN MAP FILED AS EXHIBIT “B” WITH
REFEREES REPORT IN CASE NO. B-25296 OF THE SUPERIOR COURT OF THE STATE OF
CALIFORNIA, DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHWESTERLY CORNER OF THE LAND CONVEYED TO HOWE AND COMPANY
BY DEED FROM CORA MAY JANKOWSKY, RECORDED APRIL 18, 1946 IN BOOK 23126 PAGE 7 OF
OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, SAID
POINT ALSO BEING A POINT IN THAT COURSE IN THE SOUTHERLY LINE OF OLYMPIC
BOULEVARD, DESCRIBED IN PARCEL “A” IN DEED TO THE CITY OF LOS ANGELES, RECORDED
IN BOOK 13947 PAGE 107 OF OFFICIAL RECORDS, AS HAVING A BEARING OF NORTH 78° 03’
29” EAST; THENCE ALONG SAID SOUTHERLY LINE NORTH 76° 03’ EAST 50.00 FEET TO A
POINT; THENCE SOUTH 44° 13’ 35” EAST 11.83 FEET TO THE INTERSECTION THEREOF WITH
A LINE PARALLEL WITH AND DISTANT 10.00 FEET SOUTHERLY MEASURED NORMALLY, FROM
SAID COURSE IN THE SOUTHERLY LINE OF


A-2

--------------------------------------------------------------------------------





OLYMPIC BOULEVARD; THENCE ALONG SAID PARALLEL LINE, SOUTH 78° 03’ WEST 29.99
FEET; THENCE LEAVING SAID PARALLEL LINE, WESTERLY ALONG A CURVE CONCAVE
SOUTHERLY, TANGENT TO THE LAST DESCRIBED COURSE AND HAVING A RADIUS OF 9945.00
FEET, THROUGH AN ANGLE OF 0° 09’ AN ARC DISTANCE OF 26.04 FEET TO A POINT IN THE
WESTERLY LINE OF SAID LAND CONVEYED TO HOWE AND COMPANY; THENCE ALONG SAID
WESTERLY LINE, NORTH 13° 41’ 45” WEST 10.04 FEET TO SAID POINT OF BEGINNING.
PARCEL 4: (PORTION OF APN: 4259-025-018)
THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA, SHOWN AS A PORTION OF LOT
27 OF SANTA MONICA-SAWTELLE TRACT, IN THE CITY OF LOS ANGELES, AS PER MAP FILED
AS EXHIBIT “B” WITH REFEREE’S REPORT IN CASE NO. B-25296 OF THE SUPERIOR COURT
IN AND FOR SAID COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT IN THE SOUTHERLY LINE OF SAID LOT 27, DISTANT THEREON SOUTH
76° 12’ 45” WEST 310.32 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT; THENCE
ALONG THE SOUTHERLY LINE OF SAID LOT 27, SOUTH 76° 12’ 45” WEST 193.76 FEET;
THENCE NORTH 13° 41’ 45” WEST 245.69 FEET TO THE SOUTHERLY LINE OF OLYMPIC
BOULEVARD, AS DESCRIBED IN PARCEL “A” IN THE DEED TO THE CITY OF LOS ANGELES, AS
PER MAP RECORDED IN BOOK 13947 PAGE 107 OF OFFICIAL RECORDS; THENCE ALONG SAID
SOUTHERLY LINE, NORTH 78° 03’ EAST 50.00 FEET; THENCE SOUTH 44° 13’ 35” EAST
283.15 FEET TO THE POINT OF BEGINNING,
EXCEPT THEREFROM THAT PORTION OF SAID LAND LYING SOUTHWESTERLY OF THE FOLLOWING
DESCRIBED LINE:
BEGINNING IN THE SOUTHERLY LINE OF SAID LOT, DISTANT SOUTH 76° 12’ 45” WEST
444.33 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT; THENCE NORTH 13° 41’ 45”
WEST 183 FEET; THENCE SOUTH 78° 18’ 15” WEST 26.25 FEET; THENCE NORTH 13° 41’
45” WEST 43.98 FEET; THENCE NORTH 44° 12’ 35” WEST 5.5 FEET; THENCE NORTH
13°41’45” WEST TO SAID SOUTH LINE OF OLYMPIC BOULEVARD.
ALSO EXCEPT THEREFROM THAT PORTION OF SAID LAND INCLUDED WITHIN THE PROPERTY
CONVEYED TO THE STATE OF CALIFORNIA, BY GRANT DEED MADE AND EXECUTED THE 10TH OF
JUNE, 1946, SPECIFICALLY COVERING THE FOLLOWING DESCRIBED PROPERTY:
THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA SHOWN, AS A PORTION OF LOT
27 OF SANTA MONICA-SAWTELLE TRACT, ON THAT CERTAIN MAP FILED AS EXHIBIT “B” WITH
REFEREE’S REPORT IN CASE NO. B-25296 OF THE SUPERIOR COURT OF THE STATE OF
CALIFORNIA, DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHWESTERLY CORNER OF THE LAND CONVEYED TO HOWE AND COMPANY
BY DEED FROM CORA MAY JANKOWSKY, RECORDED


A-3

--------------------------------------------------------------------------------





APRIL 18, 1946 IN BOOK 23126 PAGE 7 OF OFFICIAL RECORDS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY, SAID POINT ALSO BEING A POINT IN THAT COURSE IN
THE SOUTHERLY LINE OF OLYMPIC BOULEVARD, DESCRIBED IN PARCEL “A” IN DEED TO THE
CITY OF LOS ANGELES, AS PER MAP RECORDED IN BOOK 13947 PAGE 107 OF OFFICIAL
RECORDS, AS HAVING A BEARING OF NORTH 78° 03’ 29” EAST; THENCE ALONG SAID SOUTH
LINE NORTH 78° 03’ EAST 50.00 FEET TO A POINT; THENCE SOUTH 44° 13’ 35” EAST
11.83 FEET TO THE INTERSECTION THEREOF WITH A LINE PARALLEL WITH AND DISTANT
10.00 FEET SOUTHERLY MEASURED NORMALLY, FROM SAID COURSE IN THE SOUTHERLY LINE
OF OLYMPIC BOULEVARD; THENCE ALONG SAID PARALLEL LINE, SOUTH 78’ 03’ WEST 29.99
FEET; THENCE LEAVING SAID PARALLEL LINE, WESTERLY ALONG A CURVE CONCAVE
SOUTHERLY, TANGENT TO THE LAST DESCRIBED COURSE AND HAVING A RADIUS OF 9945.00
FEET, THROUGH AN ANGLE OF 0° 09’ AN ARC DISTANCE OF 26.04 FEET TO A POINT IN THE
WESTERLY LINE OF SAID LAND CONVEYED TO HOWE AND COMPANY; THENCE ALONG SAID
WESTERLY LINE, NORTH 13° 41’ 45” WEST 10.04 FEET TO SAID POINT OF BEGINNING.
PARCEL 5: (PORTION OF APN: 4259-025-018)
THAT PORTION OF LOT 27 OF SANTA MONICA-SAWTELLE TRACT, IN THE RANCHO SAN VICENTE
Y SANTA MONICA, IN THE CITY OF LOS ANGELES. AS PER MAP FILED AS EXHIBIT “B” WITH
REFEREE’S REPORT IN CASE NO B-25296 OF THE SUPERIOR COURT IN AND FOR SAID
COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE SOUTHERLY LINE OF OLYMPIC BOULEVARD, AS NOW
ESTABLISHED, 110 FEET WIDE WITH THE NORTHEASTERLY LINE OF SAID LOT 27, SAID
SOUTHERLY LINE BEING DESCRIBED IN DEED TO THE STATE OF CALIFORNIA RECORDED IN
BOOK 22095 PAGE 427 OF OFFICIAL RECORDS OF SAID COUNTY; THENCE ALONG SAID
SOUTHERLY LINE SOUTH 78° 03’ 00” WEST 139.75 FEET TO THE TRUE POINT OF
BEGINNING; THENCE CONTINUING ON SAID SOUTHERLY LINE OF OLYMPIC BOULEVARD SOUTH
78° 03’ 00” WEST 50.00 FEET TO THE SOUTHWESTERLY BOUNDARY OF THE LAND CONVEYED
BY DEED RECORDED IN BOOK 17559 PAGE 4 OF OFFICIAL RECORDS OF SAID COUNTY; THENCE
ALONG THE BOUNDARY OF SAID LAND SOUTH 44° 13’ 35” EAST 125.00 FEET; THENCE NORTH
78° 03’ 00” EAST AND PARALLEL TO SAID SOUTHERLY LINE OF OLYMPIC BOULEVARD 50.00
FEET; THENCE NORTH 44° 13’ 35” WEST 125.00 FEET TO THE TRUE POINT OF BEGINNING.
PARCEL 6: (PORTION OF APN: 4259-025-018)
THAT PORTION OF LOT 27 OF SANTA MONICA-SAWTELLE TRACT, IN THE CITY OF LOS
ANGELES, AS PER MAP FILED AS EXHIBIT “B” WITH REFEREE’S REPORT IN CASE NO.
B-25296 OF THE SUPERIOR COURT IN AND FOR SAID COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT THE MOST EASTERLY CORNER OF SAID LOT 27; THENCE NORTH 44° 12’ 55”
WEST ALONG THE NORTHEASTERLY LINE OF SAID LOT, A DISTANCE


A-4

--------------------------------------------------------------------------------





OF 271.39 FEET TO A POINT IN THE SOUTHERLY LINE OF OLYMPIC BOULEVARD, AS
DESCRIBED IN PARCEL “A” IN DEED TO THE CITY OF LOS ANGELES, RECORDED IN BOOK
13947 PAGE 107, OFFICIAL RECORDS; THENCE SOUTH 78° 03’ WEST ALONG SAID SOUTHERLY
LINE A DISTANCE OF 189.75 FEET; THENCE SOUTH 44° 13’ 35” EAST PARALLEL WITH THE
NORTHEASTERLY LINE OF SAID LOT, A DISTANCE OF 278.45 FEET TO A POINT IN THE
SOUTHERLY LINE OF SAID LOT; THENCE NORTH 76° 12’ 45” EAST ALONG SAID SOUTHERLY
LINE 186.17 FEET TO THE POINT OF BEGINNING.
EXCEPT THEREFROM THE NORTHERLY 10 FEET OF SAID LAND, SAID NORTHERLY 10 FEET
BEING DESCRIBED IN THE LAND GRANTED TO THE STATE OF CALIFORNIA, BY DEED RECORDED
IN BOOK 22095 PAGE 427 OF OFFICIAL RECORDS IN THE OFFICE OF SAID COUNTY
RECORDER.
ALSO EXCEPT THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE SOUTHERLY LINE OF OLYMPIC BOULEVARD, AS NOW
ESTABLISHED, 110 FEET WIDE WITH THE NORTHEASTERLY LINE OF SAID LOT 27, SAID
SOUTHERLY LINE BEING DESCRIBED IN DEED TO THE STATE OF CALIFORNIA RECORDED IN
BOOK 22095 PAGE 427 OF OFFICIAL RECORDS OF SAID COUNTY; THENCE ALONG SAID
SOUTHERLY LINE SOUTH 78° 03’ 00” WEST 139.75 FEET TO THE TRUE POINT OF
BEGINNING; THENCE CONTINUING ON SAID SOUTHERLY LINE OF OLYMPIC BOULEVARD SOUTH
78° 03’ 00” WEST 50.00 FEET TO THE SOUTHWESTERLY BOUNDARY OF THE LAND CONVEYED
BY DEED RECORDED IN BOOK 17559 PAGE 4 OF OFFICIAL RECORDS OF SAID COUNTY; THENCE
ALONG THE BOUNDARY OF SAID LAND SOUTH 44° 13’ 35” EAST 125.00 FEET; THENCE NORTH
78° 03’ 00” EAST AND PARALLEL TO SAID SOUTHERLY LINE OF OLYMPIC BOULEVARD 50.00
FEET; THENCE NORTH 44° 13’ 35” WEST 125.00 FEET TO THE TRUE POINT OF BEGINNING.
ALSO EXCEPT THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:
THAT PORTION OF THE LAND DESCRIBED IN THE GRANT DEED RECORDED IN BOOK 17559 PAGE
4 OF OFFICIAL RECORDS OF SAID COUNTY, LYING EASTERLY AND NORTHEASTERLY OF THE
FOLLOWING DESCRIBED LINE:
BEGINNING AT A POINT IN THE SOUTHERLY LINE OF SAID LOT 27, DISTANT THEREON SOUTH
76° 12’ 45” WEST 100.52 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT; THENCE
LEAVING SAID SOUTHERLY LINE NORTH 13° 47’ 15” EAST 164.20 FEET TO A LINE
PARALLEL WITH AND 3.40 FEET SOUTHWESTERLY OF THE NORTHEASTERLY LINE OF SAID LOT;
THENCE ALONG SAID PARALLEL LINE NORTH 44° 13’ 35” WEST 69.27 FEET TO THE
SOUTHERLY LINE OF OLYMPIC BOULEVARD, AS NOW ESTABLISHED, 110 FEET WIDE, AS
DESCRIBED IN THE DEED TO THE STATE OF CALIFORNIA RECORDED IN BOOK 22095 PAGE 427
OF OFFICIAL RECORDS OF SAID COUNTY.
PARCEL 7: (PORTION OF APN: 4259-025-018)


A-5

--------------------------------------------------------------------------------





THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA, SHOWN AS A PORTION OF LOT
27 OF SANTA MONICA-SAWTELLE TRACT, IN THE CITY OF LOS ANGELES, AS PER MAP FILED
AS EXHIBIT “B” WITH REFEREE’S REPORT IN CASE NO. B-25296 OF SUPERIOR COURT,
DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT IN THE SOUTHERLY LINE OF SAID LOT 27, DISTANT THEREON SOUTH
76° 12’ 45” WEST 186.17 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT, SAID
POINT BEING THE SOUTHWESTERLY CORNER OF THE LAND CONVEYED TO HENRY O. GALLEN BY
DEED RECORDED MAY 17, 1940 IN BOOK 17559 PAGE 4 OF OFFICIAL RECORDS; THENCE
STILL CONTINUING ALONG THE SOUTHERLY LINE OF SAID LOT 27, SOUTH 76° 12’ 45” WEST
124.15 FEET TO A POINT; THENCE NORTH 44° 13’ 35” WEST 283.15 FEET, MORE OR LESS,
TO A POINT IN THE SOUTHERLY LINE OF OLYMPIC BOULEVARD, AS DESCRIBED IN PARCEL
“A” IN DEED TO CITY OF LOS ANGELES, RECORDED IN BOOK 13947 PAGE 107 OF OFFICIAL
RECORDS; THENCE ALONG THE SOUTHERLY LINE, NORTH 78° 03’ 00” EAST 126.60 FEET TO
THE NORTHWESTERLY CORNER OF SAID HENRY O. GALLEN LAND; THENCE SOUTH 44° 13’ 35”
EAST ALONG THE WESTERLY LINE OF SAID LAND 278.45 FEET TO THE POINT OF BEGINNING.
EXCEPT THEREFROM THE NORTHWEST 10 FEET OF SAID LAND CONVEYED TO THE STATE OF
CALIFORNIA BY DEED RECORDED JUNE 5, 1946 IN BOOK 23218 PAGE 409 OF OFFICIAL
RECORDS.
PARCEL 8: (PORTION OF APN: 4259-025-019)
THAT PORTION OF LOT 27 OF SANTA MONICA-SAWTELLE TRACT IN THE RANCHO SAN VICENTE
Y SANTA MONICA, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, AS PER MAP FILED AS EXHIBIT “B” WITH REFEREE’S REPORT IN CASE NO.
B-25296 OF THE SUPERIOR COURT IN AND FOR SAID COUNTY, DESCRIBED AS FOLLOWS:
THAT PORTION OF THE LAND DESCRIBED IN THE GRANT DEED RECORDED IN BOOK 17559 PAGE
4 OF OFFICIAL RECORDS OF SAID COUNTY, LYING EASTERLY AND NORTHEASTERLY OF THE
FOLLOWING DESCRIBED LINE:
BEGINNING AT A POINT IN THE SOUTHERLY LINE OF SAID LOT 27, DISTANT THEREON SOUTH
76° 12’ 45” WEST 100.52 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT; THENCE
LEAVING SAID SOUTHERLY LINE NORTH 13° 47’ 15” EAST 164.20 FEET TO A LINE
PARALLEL WITH AND 3.40 FEET SOUTHWESTERLY OF THE NORTHEASTERLY LINE OF SAID LOT;
THENCE ALONG SAID PARALLEL LINE NORTH 44° 13’ 35” WEST 69.27 FEET TO THE
SOUTHERLY LINE OF OLYMPIC BOULEVARD, AS NOW ESTABLISHED, 110 FEET WIDE, AS
DESCRIBED IN THE DEED TO THE STATE OF CALIFORNIA RECORDED IN BOOK 22095 PAGE 427
OF OFFICIAL RECORDS OF SAID COUNTY.
EXCEPT THEREFROM THE NORTHERLY 10 FEET OF SAID LAND, SAID NORTHERLY


A-6

--------------------------------------------------------------------------------





10 FEET BEING DESCRIBED IN THE LAND GRANTED TO THE STATE OF CALIFORNIA, BY DEED
RECORDED IN BOOK 22095 PAGE 427 OF OFFICIAL RECORDS IN THE OFFICE OF SAID COUNTY
RECORDER.
PARCEL 9: (PORTION OF APN: 4259-025-019)
THAT PORTION OF THE RANCHO SAN VINCENTE Y SANTA MONICA, SHOWN AS A PORTION OF
LOT 28 OF SANTA MONICA-SAWTELLE TRACT, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, ON A MAP FILED AS EXHIBIT “B” WITH REFEREE’S
REPORT IN CASE NO. B-25296 OF THE SUPERIOR COURT, IN AND FOR SAID COUNTY,
DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE NORTHEASTERLY LINE OF SAID LOT 28, WITH THE
SOUTHEASTERLY LINE OF THAT CERTAIN STRIP OF LAND 10.00 FEET WIDE, AS DESCRIBED
IN PARCEL NO. 2 IN THE DEED TO THE STATE OF CALIFORNIA, RECORDED ON AUGUST 10,
1945 AS INSTRUMENT NO. 2504 IN BOOK 22095 PAGE 427, OFFICIAL RECORDS OF SAID
COUNTY; THENCE SOUTHEASTERLY ALONG SAID NORTHEASTERLY LINE OF SAID LOT 28, A
DISTANCE OF 136.00 FEET; THENCE WESTERLY PARALLEL WITH SOUTHERLY LINE OF SAID
LOT 28, A DISTANCE OF 190.00 FEET; THENCE NORTHWESTERLY IN A DIRECT LINE TO A
POINT ON THE SOUTHEASTERLY LINE OF SAID LAST MENTIONED DEED, A DISTANT
SOUTHWESTERLY THEREON 118.50 FEET FROM THE POINT OF BEGINNING; THENCE
NORTHEASTERLY ALONG SAID SOUTHEASTERLY LINE, 118.50 FEET TO THE POINT OF
BEGINNING.
EXCEPT THEREFROM 50 PERCENT OF ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES, AS
RESERVED IN THE DEED FROM CITIZENS NATIONAL TRUST AND SAVINGS BANK, DATED APRIL
30, 1943, AND RECORDED MAY 21, 1943, AS INSTRUMENT NO. 40 IN BOOK 20044 PAGE 61,
OFFICIAL RECORDS.
PARCEL 10: (PORTION OF APN: 4259-025-019)
THAT PORTION OF THE RANCHO SAN VICENTE Y SANTA MONICA, SHOWN AS A PORTION OF LOT
28 OF SANTA MONICA-SAWTELLE TRACT, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, ON MAP FILED AS EXHIBIT “B” WITH REFEREE’S REPORT
IN CASE NO. B-25296 OF THE SUPERIOR COURT, IN AND FOR SAID COUNTY, DESCRIBED AS
FOLLOWS:
BEGINNING AT THE MOST EASTERLY CORNER OF SAID LOT 28; THENCE WESTERLY ALONG THE
SOUTHERLY LINE THEREOF, 380.44 FEET OF THE MOST SOUTHERLY CORNER OF SAID LOT 28;
THENCE NORTHWESTERLY ALONG THE SOUTHWESTERLY LINE THEREOF, TO THE SOUTHERLY LINE
OF OLYMPIC BOULEVARD, AS DESCRIBED IN PARCEL A OF DEED TO THE CITY OF LOS
ANGELES, RECORDED IN BOOK 13947 PAGE 107, OFFICIAL RECORDS OF SAID COUNTY;
THENCE EASTERLY ALONG SAID LAST MENTIONED SOUTHERLY LINE AND ITS EASTERLY
PROLONGATION THEREOF, TO THE NORTHEASTERLY LINE OF SAID LOT 28; THENCE
SOUTHEASTERLY ALONG SAID NORTHEASTERLY LINE,


A-7

--------------------------------------------------------------------------------





256.31 FEET TO THE POINT OF BEGINNING.
EXCEPT THEREFROM THE NORTHERLY 10 FEET WITHIN THE LINES OF OLYMPIC BOULEVARD, AS
GRANTED TO THE STATE OF CALIFORNIA, BY DEED RECORDED AUGUST 10, 1945 AS
INSTRUMENT NO. 2504 IN BOOK 22095 PAGE 427, OFFICIAL RECORDS.
ALSO EXCEPT THEREFROM THAT PORTION THEREOF, DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE NORTHEASTERLY LINE OF SAID LOT 28, WITH THE
SOUTHEASTERLY LINE OF THAT CERTAIN STRIP OF LAND 10.00 FEET WIDE, AS DESCRIBED
IN PARCEL NO. 2, IN THE DEED TO THE STATE OF CALIFORNIA, RECORDED ON AUGUST 10,
1945 AS INSTRUMENT NO. 2504 IN BOOK 22095 PAGE 427, OFFICIAL RECORDS OF SAID
COUNTY; THENCE SOUTHEASTERLY ALONG SAID NORTHEASTERLY LINE OF SAID LOT 28, A
DISTANCE OF 136.00 FEET; THENCE WESTERLY PARALLEL WITH THE SOUTHERLY LINE OF
SAID LOT 28, A DISTANCE OF 190.00 FEET; THENCE NORTHWESTERLY IN A DIRECT LINE TO
A POINT ON THE SOUTHEASTERLY LINE OF SAID LAST MENTIONED DEED, DISTANT
SOUTHWESTERLY THEREON 118.50 FEET FROM THE POINT OF BEGINNING; THENCE
NORTHEASTERLY ALONG SAID SOUTHEASTERLY LINE, 118.50 FEET TO THE POINT OF
BEGINNING.
ALSO EXCEPT THEREFROM 50 PERCENT OF ALL OIL, GAS AND OTHER HYDROCARBON
SUBSTANCES, AS RESERVED IN THE DEED FROM CITIZENS NATIONAL TRUST AND SAVINGS
BANK, DATED APRIL 30, 1943 AND RECORDED MAY 21, 1943 AS INSTRUMENT NO. 40 IN
BOOK 20044 PAGE 61, OFFICIAL RECORDS.


A-8

--------------------------------------------------------------------------------






EXHIBIT B
INTENTIONALLY OMITTED


B-1

--------------------------------------------------------------------------------






EXHIBIT D
[INTENTIONALLY OMITTED]




D-1

--------------------------------------------------------------------------------






EXHIBIT E
[INTENTIONALLY OMITTED]




E-1

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
(See attached)






F-1

--------------------------------------------------------------------------------






RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:


Cox, Castle & Nicholson LLP
2029 Century Park East, 21st Floor
Los Angeles, California 90067
Attention: Adam B. Weissburg, Esq.


APN:




 
 
 
 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT






--------------------------------------------------------------------------------






SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


MassMutual Loan No. 16714
Massachusetts Mutual Life Insurance Company
c/o Barings
One Financial Plaza
Hartford, Connecticut 06103
Attention: Real Estate Loan Servicing
Loan No. 16714    


Re: ___________________________ [Insert Property name and location]


The undersigned, _____________________________________, (“Tenant”) understands
that Massachusetts Mutual Life Insurance Company (“Lender”) has made or will be
making a loan (the “Loan”) to _____________________ (“Landlord”) secured by a
mortgage or deed of trust (the “Mortgage”) encumbering the real property (the
“Property”) described on Exhibit A, attached hereto and made a part hereof.
Tenant and Landlord entered into a lease agreement (the “Lease”) dated
_____________ by which Tenant leased from Landlord certain premises commonly
known as ________________________ (the “Leased Premises”), and constituting a
portion of the Property. Tenant desires to be able to obtain the advantages of
the Lease and occupancy thereunder in the event of foreclosure of the Mortgage
and Lender wishes to have Tenant confirm the priority of the Mortgage over the
Lease.


NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the parties hereto agree as follows:


1.
Tenant hereby subordinates all of its right, title and interest under the Lease
to the lien, operation and effect of the Mortgage and any other mortgages (as
the same may be modified and/or extended from time to time) now or hereafter in
force against the Property, and to any and all existing and future advances made
under such Mortgage and any other mortgages.



2.
In the event that Lender becomes the owner of the Property by foreclosure, deed
in lieu of foreclosure, or otherwise, Tenant agrees to unconditionally attorn to
Lender and to recognize it as the owner of the Property and the Landlord under
the Lease. The Lender agrees not to terminate the Lease or disturb or interfere
with Tenant’s possession of the Leased Premises during the term of the Lease, or
any extension or renewal thereof, so long as Tenant is not in default under the
Lease beyond applicable notice, grace and cure periods, if any.



3.
Tenant agrees to commence paying all rents, revenues and other payments due
under the Lease directly to Lender after Lender notifies Tenant that Lender is
the owner and holder of the Loan and is invoking Lender’s rights under the Loan
documents to directly receive from Tenant all rents, revenues and other payments
due under the Lease. By making such payments to Lender, Tenant shall be deemed
to have satisfied all such payment obligations to Landlord under the Lease.



4.
This Agreement shall inure to the benefit of Lender’s affiliates, agents,
co-lenders and participants, and each of their respective successors and assigns
(each a “Lender Party” and collectively, the “Lender Parties”).



[Remainder of page intentionally left blank; signature page follows]


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Subordination,
Non-Disturbance and Attornment Agreement to be duly executed as of the ____ day
of __________, 20___.


 
TENANT:
 
 
 
 
[INSERT NAME OF TENANT]
 
 
 
 
By:
 
 
 
Name:
Title:
 
 
 
 
LANDLORD:
 
 
 
 
[INSERT NAME OF LANDLORD]
 
 
 
 
By:
 
 
 
Name:
Title:
 
 
 
 
LENDER:
 
 
 
 
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
 
 
 
By:
Barings Real Estate Advisers Inc.,
its authorized agent
 
 
 
 
By:
 
 
 
Name:
Title:
 
 
 



3

--------------------------------------------------------------------------------





[ACKNOWLEDGEMENT FORM TO BE USED FOR
SUBORDINATION NON-DISTURBANCE AND ATTORNMENT AGREEMENTS EXECUTED AND
ACKNOWLEDGED IN CALIFORNIA]


STATE OF CALIFORNIA
)
 
) ss:
COUNTY OF______________
)



On ______________________________, 20__ before me, ______________________(here
insert name of the
officer), Notary Public, personally appeared , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted,
executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is
true and correct.


WITNESS my hand and official seal.
 
Signature of Notary Public





[Seal]


[ACKNOWLEDGEMENT FORM FOR
SUBORDINATION NON-DISTURBANCE AND ATTORNMENT AGREEMENTS EXECUTED AND
ACKNOWLEDGED OUTSIDE OF CALIFORNIA]


STATE OF CALIFORNIA
)
 
) ss:
COUNTY OF______________
)



On this, the ______day of __________________ 20__, before me, the undersigned
party, personally
appeared __________________________________ who acknowledged himself/herself to
be the
________________of __________________________________,
a _____________________________, and that he/she as such
_______________________, being authorized to do
so, executed the foregoing Lease Subordination, Non-disturbance and Attornment
Agreement for the purposes
therein contained by signing the name of the _____________________ by
himself/herself as
_______________________.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
                    
 
 
 
Notary Public
 
My Commissions Expires:



            


4

--------------------------------------------------------------------------------





EXHIBIT A


LEGAL DESCRIPTION




5